



EXHIBIT 10.4
















________________________________________________________
MEZZANINE A LOAN AGREEMENT
________________________________________________________
Dated as of April 5, 2017
Between
NORTH TOWER MEZZANINE, LLC,
as Borrower
and
CITIGROUP GLOBAL MARKETS REALTY CORP.,
as Lender






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Page Nos.
 
 
 
Article 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
2


 
Section 1.1
 
Definitions
2


 
Section 1.2
 
Principles of Construction
31


Article 2 GENERAL TERMS
32


 
Section 2.1
 
Loan Commitment; Disbursement to Borrower
32


 
Section 2.2
 
The Loan
33


 
Section 2.3
 
Disbursement to Borrower
33


 
Section 2.4
 
The Note and the Other Loan Documents
33


 
Section 2.5
 
Interest Rate
33


 
Section 2.6
 
Loan Payments
40


 
Section 2.7
 
Prepayments
41


 
Section 2.8
 
Interest Rate Cap Agreement
43


 
Section 2.9
 
Extension of the Maturity Date
45


 
Section 2.10
 
Partial Release
48


Article 3 REPRESENTATIONS AND WARRANTIES
51


 
Section 3.1
 
Legal Status and Authority
51


 
Section 3.2
 
Validity of Documents
51


 
Section 3.3
 
Litigation
52


 
Section 3.4
 
Agreements
52


 
Section 3.5
 
Financial Condition
53


 
Section 3.6
 
Collateral
53


 
Section 3.7
 
No Plan Assets
54


 
Section 3.8
 
Not a Foreign Person
54


 
Section 3.9
 
Other Indebtedness
54


 
Section 3.10
 
Business Purposes
54


 
Section 3.11
 
Borrower’s Principal Place of Business
54


 
Section 3.12
 
Status of Property
54


 
Section 3.13
 
Financial Information
56


 
Section 3.14
 
Condemnation
57


 
Section 3.15
 
Separate Lots
57


 
Section 3.16
 
Insurance
57





- i -

--------------------------------------------------------------------------------





 
Section 3.17
 
Use of Property
57


 
Section 3.18
 
Leases and Rent Roll
57


 
Section 3.19
 
Filing and Recording Taxes
58


 
Section 3.20
 
Management Agreement
58


 
Section 3.21
 
Illegal Activity/Forfeiture
59


 
Section 3.22
 
Taxes
59


 
Section 3.23
 
Intentionally Omitted
59


 
Section 3.24
 
Third Party Representations
59


 
Section 3.25
 
Non-Consolidation Opinion Assumptions
59


 
Section 3.26
 
Federal Reserve Regulations
59


 
Section 3.27
 
Investment Company Act
59


 
Section 3.28
 
Fraudulent Conveyance
60


 
Section 3.29
 
Embargoed Person
60


 
Section 3.30
 
Patriot Act and OFAC Regulations
60


 
Section 3.31
 
Organizational Chart
61


 
Section 3.32
 
Bank Holding Company
61


 
Section 3.33
 
No Contractual Obligations
61


 
Section 3.34
 
Property Document, Garage Penthouse REA and
 
 
 
 
Garage Penthouse Lease Representations
62


 
Section 3.35
 
No Change in Facts or Circumstances; Disclosure
62


 
Section 3.36
 
Mortgage Loan Representations and Warranties
63


 
Section 3.37
 
Affiliates
63


Article 4 BORROWER COVENANTS
63


 
Section 4.1
 
Existence
63


 
Section 4.2
 
Legal Requirements
63


 
Section 4.3
 
Maintenance and Use of Property
65


 
Section 4.4
 
Waste
65


 
Section 4.5
 
Property Taxes and Other Charges
65


 
Section 4.6
 
Litigation
67


 
Section 4.7
 
Access to Property
67


 
Section 4.8
 
Notice of Default
67


 
Section 4.9
 
Cooperate in Legal Proceedings
67


 
Section 4.10
 
Performance by Borrower
67


 
Section 4.11
 
Intentionally Omitted
67


 
Section 4.12
 
Books and Records
67





- ii -

--------------------------------------------------------------------------------





 
Section 4.13
 
Estoppel Certificates
69


 
Section 4.14
 
Leases and Rents
70


 
Section 4.15
 
Management Agreement
72


 
Section 4.16
 
Payment for Labor and Materials
74


 
Section 4.17
 
Performance of Other Agreements
75


 
Section 4.18
 
Debt Cancellation
75


 
Section 4.19
 
ERISA
75


 
Section 4.20
 
No Joint Assessment
76


 
Section 4.21
 
Alterations
76


 
Section 4.22
 
Property Document, Garage Penthouse REA and
 
 
 
 
Garage Penthouse Lease Covenants
77


 
Section 4.23
 
Garage Penthouse Lease
78


 
Section 4.24
 
Notices
79


 
Section 4.25
 
Special Distributions
79


 
Section 4.26
 
Curing
79


 
Section 4.27
 
Mortgage Borrower Covenants
80


 
Section 4.28
 
Limitations on Distributions
80


 
Section 4.29
 
No Contractual Obligations
80


 
Section 4.30
 
Limitation on Securities Issuances
81


 
Section 4.31
 
Other Limitations
81


 
Section 4.32
 
Material Agreements
81


 
Section 4.33
 
Acquisition of the Mortgage Loan
81


 
Section 4.34
 
Bankruptcy Related Covenants
82


Article 5 ENTITY COVENANTS
82


 
Section 5.1
 
Single Purpose Entity/Separateness
83


 
Section 5.2
 
Independent Manager
87


 
Section 5.3
 
Change of Name, Identity or Structure
89


 
Section 5.4
 
Business and Operations
89


 
Section 5.5
 
Mortgage Borrower Recycled Entity
89


 
Section 5.6
 
Mortgage Borrower SPE Covenants
90


Article 6 NO SALE OR ENCUMBRANCE
90


 
Section 6.1
 
Transfer Definitions
90


 
Section 6.2
 
No Sale/Encumbrance
90


 
Section 6.3
 
Permitted Transfers
91





- iii -

--------------------------------------------------------------------------------





 
Section 6.4
 
Intentionally Omitted
93


 
Section 6.5
 
Intentionally Omitted
93


 
Section 6.6
 
Economic Sanctions, Anti-Money Laundering, OFAC,
 
 
 
 
Patriot Act and Transfers
93


Article 7 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
93


 
Section 7.1
 
Insurance
93


 
Section 7.2
 
Casualty
94


 
Section 7.3
 
Condemnation
94


 
Section 7.4
 
Restoration
95


 
Section 7.5
 
Distributions to Net Proceeds to Mezzanine Lender
95


Article 8 INTENTIONALLY OMITTED
96


Article 9 CASH MANAGEMENT; RESERVES
96


 
Section 9.1
 
Cash Management; Reserves
96


 
Section 9.2
 
Unfunded Obligations Guaranty
96


 
Section 9.3
 
Specified Tenant Trigger Cure Guaranty
97


 
Section 9.4
 
Payments Received Under this Agreement
97


Article 10 EVENTS OF DEFAULT; REMEDIES
97


 
Section 10.1
 
Event of Default
97


 
Section 10.2
 
Remedies
101


Article 11 SECONDARY MARKET
103


 
Section 11.1
 
Securitization
104


 
Section 11.2
 
Disclosure
107


 
Section 11.3
 
Reserves/Escrows
109


 
Section 11.4
 
Intentionally Omitted
109


 
Section 11.5
 
Rating Agency Costs
109


 
Section 11.6
 
New Mezzanine Option
109


 
Section 11.7
 
Costs and Expenses
110


 
Section 11.8
 
Syndication
110


Article 12 INDEMNIFICATIONS
115


 
Section 12.1
 
General Indemnification
115


 
Section 12.2
 
Mortgage and Intangible Tax Indemnification
116


 
Section 12.3
 
ERISA Indemnification
116


 
Section 12.4
 
Duty to Defend, Legal Fees and Other Fees and Expenses
116


 
Section 12.5
 
Survival
117


 
Section 12.6
 
Environmental Indemnity
117





- iv -

--------------------------------------------------------------------------------





Article 13 EXCULPATION
117


 
Section 13.1
 
Exculpation
117


Article 14 NOTICES
121


 
Section 14.1
 
Notices
121


Article 15 FURTHER ASSURANCES
122


 
Section 15.1
 
Replacement Documents
122


 
Section 15.2
 
Filing of Financing Statements, etc.
122


 
Section 15.3
 
Further Acts, etc.
123


 
Section 15.4
 
Changes in Tax, Debt, Credit and Documentary Stamp
 
 
 
 
Laws
124


Article 16 WAIVERS
124


 
Section 16.1
 
Remedies Cumulative; Waivers
124


 
Section 16.2
 
Modification, Waiver, Consents and Approvals in Writing
124


 
Section 16.3
 
Delay Not a Waiver
125


 
Section 16.4
 
Waiver of Trial by Jury
125


 
Section 16.5
 
Waiver of Notice
125


 
Section 16.6
 
Remedies of Borrower
125


 
Section 16.7
 
Marshalling and Other Matters
126


 
Section 16.8
 
Waiver of Statute of Limitations
126


 
Section 16.9
 
Waiver of Counterclaim
126


 
Section 16.10
 
Sole Discretion of Lender
126


Article 17 MISCELLANEOUS
126


 
Section 17.1
 
Survival
126


 
Section 17.2
 
Governing Law
127


 
Section 17.3
 
Headings
128


 
Section 17.4
 
Severability
128


 
Section 17.5
 
Preferences
128


 
Section 17.6
 
Expenses
128


 
Section 17.7
 
Cost of Enforcement
130


 
Section 17.8
 
Schedules and Exhibits Incorporated
130


 
Section 17.9
 
Offsets, Counterclaims and Defenses
130


 
Section 17.10
 
No Joint Venture or Partnership; No Third Party
 
 
 
 
Beneficiaries; Non Liability of Lender
131


 
Section 17.11
 
Publicity; Confidentiality
132


 
Section 17.12
 
Limitation of Liability
133


 
Section 17.13
 
Conflict; Construction of Documents; Reliance
133





- v -

--------------------------------------------------------------------------------





 
Section 17.14
 
Entire Agreement
133


 
Section 17.15
 
Liability
133


 
Section 17.16
 
Duplicate Originals; Counterparts
134


 
Section 17.17
 
Brokers
134


 
Section 17.18
 
Set-Off
134


 
Section 17.19
 
Intercreditor Agreement
135


 
Section 17.20
 
Lender’s Discretion
135


 
Section 17.21
 
Acknowledgement and Consent to Bail-In of EEA
 
 
 
 
Financial Institutions
135





 
SCHEDULES AND EXHIBITS
 
Schedule I
 
Proposed Terms of Amendment to Convene Lease
 
Schedule II
 
Intentionally Omitted
 
Schedule III
 
Organizational Chart
 
Schedule IV
 
Description of REA’s
 
Schedule V
 
Intentionally Omitted
 
Schedule VI
 
Intentionally Omitted
 
Schedule VII
 
Disclosures
 
 
 
 
 
Exhibit A
 
Intentionally Omitted
 
Exhibit B
 
Atrium Parcel Legal Description







- vi -

--------------------------------------------------------------------------------






MEZZANINE A LOAN AGREEMENT
THIS MEZZANINE A LOAN AGREEMENT, dated as of April 5, 2017, (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between CITIGROUP GLOBAL MARKETS REALTY CORP., having an address
at 390 Greenwich Street, 19th Floor, New York, New York 10013 (in its capacity
as mezzanine Lender with respect to the Loan (as defined below) together with
its successors and/or assigns, “Lender”) and NORTH TOWER MEZZANINE, LLC, a
Delaware limited liability company, having its principal place of business at
250 Vesey Street, New York, New York 10281 (together with its successors and/or
assigns, “Borrower”).
RECITALS:
Citibank, N.A., in its capacity as administrative agent, for the benefit of
certain lenders (“Mortgage Lender”), made a certain mortgage loan in the
original principal amount of $370,000,000.00 (the “Mortgage Loan”) to North
Tower, LLC, a Delaware limited liability company (“Mortgage Borrower”) pursuant
to that certain Loan Agreement, dated as of the date hereof, by and among
Mortgage Borrower and Mortgage Lender and certain other parties thereto (as
amended, supplemented or otherwise modified from time to time, the “Mortgage
Loan Agreement”), and secured by, among other things, that certain Deed of Trust
and Security Agreement dated as of the date hereof, executed and delivered by
Mortgage Borrower as security for the Mortgage Loan and encumbering the
Property, (as amended, supplemented or otherwise modified from time to time, the
“Security Instrument”), by Mortgage Borrower in favor of Mortgage Lender
pursuant to which Mortgage Borrower has granted to Mortgage Lender a first
priority security interest on, among other things, the real property and other
collateral as more fully described in the Security Instrument (collectively, the
“Property”);
Borrower is the legal and beneficial owner of all of the interests in Mortgage
Borrower, consisting of 100% of the limited liability company interests therein;
Borrower desires to obtain the Loan (defined below) from Lender;
As a condition precedent to the obligation of Lender to make the Loan to
Borrower, Borrower has entered into that certain Mezzanine A Loan Pledge and
Security Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Borrower has granted to Lender a first priority security
interest in the Collateral (as hereinafter defined) as collateral security for
the Debt (as hereinafter defined); and
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:




--------------------------------------------------------------------------------





ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions.
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
“Acceptable LLC” shall mean a limited liability company formed under Delaware
law which (i) has at least one springing member, which, upon the dissolution of
all of the members or the withdrawal or the disassociation of all of the members
from such limited liability company, shall immediately become the sole member of
such limited liability company, and (ii) otherwise meets the Rating Agency
criteria then applicable to such entities.
“Act” shall have the meaning set forth in Section 5.1 hereof.
“Additional GDC Guaranty” shall have the meaning set forth in Section 2.9(k)
hereof.
“Adjusted LIBOR Rate” shall mean, with respect to the applicable Interest
Accrual Period, the quotient of (i) LIBOR applicable to such Interest Accrual
Period, divided by (ii) one (1) minus the Reserve Percentage (it being
understood that the Reserve Percentage is currently zero):
Adjusted LIBOR Rate     =        LIBOR____
(1 - Reserve Percentage)
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person.
“Affiliated Manager” shall mean any Manager of the Property in which Borrower,
Mortgage Borrower, Mezzanine B Borrower, Guarantor, any SPE Component Entity (if
any) or any Affiliate of such entities has, directly or indirectly, any legal,
beneficial or economic interest.
“Aggregate Debt Service” shall mean, with respect to any particular period of
time, the sum of (a) Debt Service, (b) Mezzanine B Debt Service and (c) Mortgage
Debt Service.
“Agreement” shall have the meaning set forth in the first paragraph hereof.
“Allocated Loan Amount” shall mean $2,782,766.00.
“ALTA” shall mean American Land Title Association or any successor thereto.
“Alteration Threshold” shall mean an amount equal to five percent (5%) of the
outstanding principal amount of the Mortgage Loan.
“Appraisal” shall mean an appraisal prepared in accordance with the requirements
of FIRREA and USPAP, prepared by an independent third-party appraiser holding an
MAI


- 2 -

--------------------------------------------------------------------------------





designation with experience appraising similar properties in Los Angeles,
California, as the Property, who is state licensed or state certified if
required under the laws of the State, who meets the requirements of FIRREA and
USPAP and who otherwise is reasonably satisfactory to Lender. Notwithstanding
the immediately preceding sentence or anything to the contrary in this
Agreement, Lender shall be deemed to have approved any Appraisal if Mortgage
Lender approves such Appraisal pursuant to the Mortgage Loan Agreement.
“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied), International Financial Reporting Standards (solely with
respect to Guarantor financial reporting), or such other method of accounting,
consistently applied, as may be reasonably acceptable to Lender.
“Approved Annual Budget” shall have the meaning set forth in Section 4.12
hereof.
“Approved ID Provider” shall mean each of CT Corporation, Corporation Service
Company, National Registered Agents, Inc., Wilmington Trust Company, Stewart
Management Company and Lord Securities Corporation; provided, that, (A) the
foregoing shall be deemed Approved ID Providers unless and until disapproved by
any Rating Agency and (B) additional national providers of Independent Managers
may be deemed added to the foregoing hereunder to the extent approved in writing
by Lender and the Rating Agencies.
“Atrium” shall mean a portion of the Improvements located on the Atrium Parcel.
“Atrium Parcel” shall mean a 52,792 square foot portion of the Property as
depicted on Exhibit B attached hereto.
“Atrium REA” shall have the meaning set forth in Section 2.10 hereof.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“BAM” shall mean Brookfield Asset Management, Inc., a corporation organized
under the laws of Ontario, Canada.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.


- 3 -

--------------------------------------------------------------------------------





“Bankruptcy Event” shall mean the occurrence of any one or more of the
following: (i) Borrower, Mortgage Borrower, any Mortgage SPE Component Entity
and/or any SPE Component Entity shall commence any case, proceeding or other
action (A) under the Bankruptcy Code and/or any Creditors Rights Laws seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, liquidation or dissolution
or (B) seeking appointment of a receiver, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets;
(ii) Borrower, Mortgage Borrower, any Mortgage SPE Component Entity and/or any
SPE Component Entity shall make a general assignment for the benefit of its
creditors (except to Lender) or admit in writing in any legal proceeding (except
when such admission is required under a legal proceeding), its insolvency or
inability to pay its debts as they become due; (iii) any Restricted Party (or
Affiliate thereof) shall file, or join or collude in the filing of, (A) an
involuntary petition against Borrower, Mortgage Borrower, any Mortgage SPE
Component Entity and/or any SPE Component Entity under the Bankruptcy Code or
any other Creditors Rights Laws, or shall solicit or cause to be solicited or
shall collude with petitioning creditors for any involuntary petition under the
Bankruptcy Code or any other Creditors Rights Laws against Borrower, Mortgage
Borrower, any Mortgage SPE Component Entity and/or any SPE Component Entity or
(B) any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of Borrower’s, Mortgage Borrower’s, any Mortgage SPE Component
Entity’s or any SPE Component Entity’s assets; (iv) Borrower, Mortgage Borrower,
any Mortgage SPE Component Entity and/or any SPE Component Entity shall file an
answer consenting to or otherwise acquiescing in (i.e., failing to object to
such filing to the extent Borrower has standing and a good faith basis to
object) or joining in any involuntary petition filed against it, by any other
Person under the Bankruptcy Code or any other Creditors Rights Laws, or shall
solicit or cause to be solicited or shall collude with petitioning creditors for
any involuntary petition against it from any Person; (v) any Restricted Party
(or Affiliate thereof) shall consent to or acquiesce in (i.e., failing to object
to such filing to the extent such Restricted Party (or Affiliate thereof) has
standing and a good faith basis to object) or shall join in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower,
Mortgage Borrower, any Mortgage SPE Component Entity and/or any SPE Component
Entity or any portion of the Property; (vi) any Restricted Party (or Affiliate
thereof) contests or opposes any motion made by Lender to obtain relief from the
automatic stay or seeks to reinstate the automatic stay in the event of any
proceeding under the Bankruptcy Code or any other Creditors Rights Laws
involving Guarantor or its subsidiaries; or (vii) in the event Lender receives
less than the full value of their claim in any proceeding under the Bankruptcy
Code or any other Creditors Rights Laws, with respect to Borrower, Mortgage
Borrower, any Mortgage SPE Component Entity, or any SPE Component Entity,
Guarantor or any of its Affiliates receiving an equity interest or other
financial benefit of any kind as a result of a “new value” plan or equity
contribution.
“Borrower” shall have the meaning set forth in the first paragraph hereof.
“Borrower Party” and “Borrower Parties” shall mean each of Borrower, Mortgage
Borrower, Mezzanine B Borrower, any SPE Component Entity, any Mortgage SPE
Component Entity, any Mezzanine B SPE Component Entity, any Affiliated Manager
and Guarantor.
“BPY” shall mean Brookfield Property Partners, L.P., a Bermuda limited
partnership.


- 4 -

--------------------------------------------------------------------------------





“Breakage Costs” shall have the meaning set forth in Section 2.5(b)(viii)
hereof.
“Brookfield Acquisition Date” shall mean October 15, 2013.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in the State
of New York or the State of California.
“Cash Flow Adjustments” shall mean adjustments made by Lender in its calculation
of Underwritable Cash Flow and the components thereof, in each case, based upon
Lender’s reasonable underwriting criteria, which such adjustments shall include,
without limitation, adjustments (i) for (a) items of a non-recurring or
extraordinary nature, (b) a credit loss/vacancy allowance equal to the greater
of (1) the actual vacancy rate at the Property, and (2) five percent (5.0%) of
the rentable area of the Property, and (c) imminent liabilities (of a recurring
nature) and/or other expense increases (of a recurring nature) (including,
without limitation, imminent increases to Taxes and Insurance Premiums); and
(ii) to exclude rental income attributable to any Tenant (a) in bankruptcy that
has not affirmed its Lease in the applicable bankruptcy proceeding pursuant to a
final, non-appealable order of a court of competent jurisdiction, (b) in default
under its Lease beyond any applicable notice and cure periods, (c) whose tenancy
at the Property is month-to-month and/or (d) under a Lease which expires,
terminates and/or is rejected within thirty (30) days or less of the applicable
date of calculation hereunder.
“Cash Management Provisions” shall have the meaning set forth in Section 9.1
hereof.
“Casualty” shall have the meaning set forth in Section 7.2 hereof.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” shall mean the date hereof.
“Co-Lender” shall have the meaning set forth in Section 11.8(a)(i) hereof.
“Co-Lending Agreement” shall mean the co-lending agreement entered into between
Lender, individually as a Co-Lender and as Agent, and the other Co-Lenders in
the event of a Syndication, as the same may be further supplemented modified,
amended or restated.


- 5 -

--------------------------------------------------------------------------------





“Collateral” shall mean the “Collateral” as such term is defined in the Pledge
Agreement and shall also include all amounts on deposit in any account at any
time pledged to Lender, if any.
“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Mezzanine A Loan Collateral Assignment of Interest Rate Cap Agreement delivered
in connection with the Interest Rate Cap Agreement and executed by Borrower in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Completion Guaranty” shall mean that certain Mezzanine A Loan Completion
Guaranty, dated as of the date hereof, from Guarantor to Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” shall mean the power to direct the management and policies of a
Person, directly or indirectly, whether through the ownership of voting
securities or other beneficial interests, by contract or otherwise,
notwithstanding the rights of investors or partners or another Person to veto or
affirmatively consent to specified major decisions. The terms “Controlled” and
“Controlling” shall have correlative meanings.
“Convene” shall mean Sentry Centers Holdings, LLC, together with any parent or
affiliate thereof providing credit support or a guaranty under its lease (if
any).
“Convene Lease” shall mean, a Lease at the Property with Convene (including,
without limitation, any guaranty or similar instrument furnished thereunder), as
the same may have been or may hereafter be amended, restated, extended, renewed,
replaced and/or otherwise modified.
“Counterparty” shall mean the counterparty under any Interest Rate Cap Agreement
or Replacement Interest Rate Cap Agreement, which counterparty shall satisfy the
Minimum Counterparty Rating.
“Covered Rating Agency Information” shall mean any Provided Information
furnished to the Rating Agencies in connection with issuing, monitoring and/or
maintaining the Securities.
“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to debts or
debtors.


- 6 -

--------------------------------------------------------------------------------





“Crowdfunded Person” means a Person capitalized primarily by monetary
contributions (A) of less than $35,000 each from more than 35 investors who are
individuals and (B) which are funded primarily (I) in reliance upon Regulation
Crowdfunding promulgated by the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended and/or (II) though internet-mediated
registries, platforms or similar portals, mail-order subscriptions, benefit
events and/or other similar methods.
“Debt” shall mean the Outstanding Principal Balance set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement or the other Loan Documents (including, without limitation, all
costs and expenses payable to Lender thereunder).
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if applicable) and interest payments hereunder during such
period of time.
“Debt Service Coverage Ratio” shall mean the ratio calculated by Lender as of
any date of calculation, of (i) the Underwritable Cash Flow to (ii) the
Aggregate Debt Service which would be due for a twelve (12) month period
immediately preceding the date of calculation; provided, that, the foregoing
shall be calculated by Lender assuming that the Loan, Mortgage Loan and the
Mezzanine B Loan had been in place for the entirety of said period.
“Debt Yield” shall mean, as of any date of calculation, a ratio calculated by
Lender and conveyed as a percentage in which: (i) the numerator is the
Underwritable Cash Flow; and (ii) the denominator is the then outstanding
principal balances of the Loan, the Mortgage Loan and the Mezzanine B Loan
combined.
“Deemed Approval Requirements” shall mean, with respect to any matter, that (i)
no Event of Default shall have occurred and be continuing (either at the date of
any notices specified below or as of the effective date of any deemed approval),
(ii) Borrower shall have sent Lender a written request for approval with respect
to such matter in accordance with the applicable terms and conditions hereof
(the “Initial Notice”), which such Initial Notice shall have been (A)
accompanied by any and all required information and documentation relating
thereto as may be reasonably required in order to approve or disapprove such
matter (the “Approval Information”) and (B) marked in bold lettering with the
following language: “LENDER’S RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS
[FIVE (5) BUSINESS DAYS WITH RESPECT TO THE APPROVAL OF EXTRAORDINARY EXPENSES
PURSUANT TO SECTION 4.12(b) HEREOF] OF RECEIPT OF THIS NOTICE PURSUANT TO THE
TERMS OF A LOAN AGREEMENT BETWEEN THE UNDERSIGNED AND LENDER” and the envelope
containing the Initial Notice shall have been marked “PRIORITY-DEEMED APPROVAL
MAY APPLY”; (iii) Lender shall have failed to have provided a substantive
response in writing (which may be by e-mail) to the Initial Notice within the
aforesaid time-frame; (iv) Borrower shall have submitted a second request for
approval with respect to such matter in accordance with the applicable terms and
conditions hereof (the “Second Notice”), which such Second Notice shall have
been (A) accompanied by the Approval Information and (B) marked in bold
lettering with the following language: “LENDER’S RESPONSE IS REQUIRED WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A LOAN
AGREEMENT BETWEEN


- 7 -

--------------------------------------------------------------------------------





THE UNDERSIGNED AND LENDER” and the envelope containing the Second Notice shall
have been marked “PRIORITY-DEEMED APPROVAL MAY APPLY”; and (v) Lender shall have
failed to have provided a substantive response in writing (which may be by
e-mail) to the Second Notice within the aforesaid time-frame. For purposes of
clarification, Lender requesting additional and/or clarified meaningful and
material information (as determined by Lender in good faith), in addition to
approving or denying any request (in whole or in part), shall be deemed a
substantive response by Lender for purposes of the foregoing.
“Default” shall mean the occurrence of any event hereunder or under the Note or
the other Loan Documents which, but for the giving of notice or passage of time,
or both, would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate, or (ii) four percent (4%) above the
Interest Rate.
“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) London Business Days prior to the first day of such
Interest Accrual Period.
“Disclosure Documents” shall mean, collectively and as applicable, any offering
circular, prospectus, prospectus supplement, private placement memorandum or
other offering document, in each case, in connection with a Securitization.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee), which has authority to exercise any Write-Down and
Conversion Powers.
“Embargoed Person” shall have the meaning set forth in Section 3.29 hereof.
“Environmental Indemnity” shall mean that certain Mezzanine A Loan Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender and the
Indemnified Parties (as defined therein), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Environmental Laws” shall have the meaning set forth in the Environmental
Indemnity.
“Equity Collateral” shall have the meaning set forth in Section 11.6 hereof.


- 8 -

--------------------------------------------------------------------------------





“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may heretofore have been or shall be amended, restated, replaced or
otherwise modified.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
“Exchange Act Filing” shall have the meaning set forth in Section 11.1 hereof.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Lender or required to be withheld or deducted from a payment to
any Lender: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan (other than pursuant to an assignment request by Borrower
under Section 2.6(f)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.5(b)(v), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such recipient’s failure
to comply with Section 2.5(b)(xi) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Exculpated Parties” shall have the meaning set forth in Section 13.1 hereof.
“Extended Maturity Date” shall have the meaning set forth in Section 2.9 hereof.
“Extension Option” shall have the meaning set forth in Section 2.9 hereof.
“Extension Period” shall have the meaning set forth in Section 2.9 hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 4.12 hereof.
“FATCA” means Sections 1471 through 1474 of the IRS Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the IRS Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by


- 9 -

--------------------------------------------------------------------------------





the Federal Reserve Bank of New York on the next succeeding Business Day or, if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upwards, if necessary, to the next
1/100 of 1%) charged to Citi on the applicable day, as determined by Lender.
“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989 (as the same may have been or may hereafter be amended, restated,
supplemented or otherwise modified).
“First Monthly Payment Date” shall mean May 9, 2017.
“Fitch” shall mean Fitch, Inc.
“Force Majeure” shall mean any delay that is beyond Borrower’s reasonable
control (but lack of funds (in and of itself) shall not be deemed to constitute
a cause beyond the reasonable control of Borrower) and is a delay due to acts of
god (including, without limitation, any material adverse weather conditions or
earthquakes that prohibit work for an extended period of time), governmental
restriction, enemy actions, civil commotion, strike, work stoppage, shortage of
labor or materials.
“Foreign Lender” shall mean each Lender that is not a U.S. Person.
“Free Rent Requirement” means that the Lease in question either (i) has an
initial term of fewer than twelve (12) years and provides for no more than
twelve (12) months of free rent, (ii) has an initial term of more than twelve
(12) years and provides for no more than x months of free rent (with “x” being
equal to the number of years of the initial term of such Lease) or (iii) neither
clause (i) nor clause (ii) applies (because the number of months of free rent
exceed the requisite levels set forth in clause (i) and (ii)) but Mortgage
Borrower either reserves with Mortgage Lender a sum equal to the excess free
rent or Guarantor provides a guaranty of such excess free rent to Mortgage
Lender; provided, however, with respect to clause (iii), if the excess free rent
period burns off such that the remaining number of free rent months equals the
number of years of the initial term of the Lease, then such Lease shall be
deemed to satisfy the Free Rent Requirement even if Mortgage Borrower has not
provided a reserve or guaranty to Mortgage Lender regarding such Lease. As used
in this definition “initial term” is exclusive of unexercised extension options,
and “excess free rent” means the rent that would have been paid if the extra
months of free rent (i.e., above twelve (12) months for leases with a term of
twelve (12) years or less and above “x” if clause (ii) applies) had not been
provided for in such Lease.
“Garage Penthouse Lease” shall mean that certain Garage Penthouse Lease between
Maguire Partners-Crocker Properties South Tower, as landlord, and Maguire
Partners-Crocker Properties Phase I, as tenant, dated as of December 20, 1982,
as amended by that certain Amendment to Garage Penthouse Lease, dated as of
April 22, 1998.
“Garage Penthouse REA” shall mean any easement agreement (that is not part of
the Atrium REA) entered into in accordance with Section 4.23 hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report. In the event of
any change in GAAP


- 10 -

--------------------------------------------------------------------------------





after the date hereof which would affect in any material respect the computation
of any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of Lender, Borrower, Guarantor and Lender shall
negotiate promptly, diligently and in good faith in order to amend the
provisions of the Loan Documents such that such financial covenant, ratio or
other requirement shall continue to provide substantially the same financial
tests or restrictions of Borrower as in effect prior to such accounting change,
as determined by Lender in its good faith judgment. Until such time as such
amendment shall have been executed and delivered by Borrower, Guarantor and
Lender, such financial covenants, ratio and other requirements, and all
financial statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not occurred.
“GDC” shall mean Gibson, Dunn & Crutcher LLP, a California limited liability
partnership together with any parent or affiliate thereof providing credit
support or a guaranty under its lease (if any).
“GDC Guaranty” shall have the meaning set forth in Section 2.9(k) hereof.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
“Guarantor” shall mean Brookfield DTLA Holdings LLC, a Delaware limited
liability company and any successor to and/or replacement of any of the
foregoing Person, in each case, pursuant to and in accordance with the
applicable terms and conditions of the Loan Documents.
“Guaranty” shall mean each of the Recourse Guaranty, the Completion Guaranty,
the Unfunded Obligations Guaranty, the Occupancy Guaranty (if delivered to
Lender pursuant to the terms hereof), the GDC Guaranty (if delivered to Lender
pursuant to the terms hereof), the Additional GDC Guaranty (if delivered to
Lender pursuant to the terms hereof), as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Indebtedness” shall mean, for any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to equity owners, including any mandatory
redemption of shares of interests, (iv) all indebtedness (as described in any
other clause of this definition) of another Person guaranteed by such Person,
directly or indirectly, (v) all obligations under leases that constitute capital
leases for which such Person is liable, (vi) all obligations of such Person
under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss, and (vii) all
obligations under any PACE Loans, in each case for which such Person is liable
or its assets are


- 11 -

--------------------------------------------------------------------------------





liable, whether such Person (or its assets) is liable contingently or otherwise,
as obligor, guarantor or otherwise, or in respect of which obligations such
Person otherwise assures a creditor against loss.
“Indemnified Parties” shall mean (a) Lender and any Affiliate of Lender, (b)
[reserved], (c) any successor owners or holders of the Loan or participations in
the Loan pursuant to Section 11.8 hereof, (d) any Servicer or prior Servicer of
the Loan, (e) [reserved], (f) any trustees, custodians or other fiduciaries who
hold or who have held a full or partial interest in the Loan for the benefit of
any Investor or other third party, (g) any receiver or other fiduciary appointed
in a foreclosure or other Creditors Rights Laws proceeding, (h) any officers,
directors, shareholders, partners, members, employees, agents, authorized
representatives, Affiliates or subsidiaries of any and all of the foregoing, and
(i) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Loan; provided, however, in no
event shall the foregoing be deemed to include any Person (other than Lender or
any Affiliate of Lender) that acquires the Collateral or any portion thereof (i)
at a foreclosure sale or pursuant to an assignment in lieu thereof or any
similar transaction under applicable Legal Requirements or (ii) following an
event described in foregoing clause (i), from Lender or an Affiliate of Lender.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of Borrower under any Loan
Document or (b) to the extent not otherwise described in clause (a), Other
Taxes.
“Independent Manager” shall have the meaning set forth in Section 5.2 hereof.
“Initial Maturity Date” shall mean April 9, 2019.
“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Intercreditor Agreement” shall have the meaning set forth in Section 17.19
hereof.
“Interest Accrual Period” shall mean the period beginning on (and including) the
fifteenth (15th) day of each calendar month during the term of the Loan and
ending on (and including) the fourteenth (14th) day of the next succeeding
calendar month; provided, however, that (i) in the event a Securitization has
not occurred, the Interest Accrual Period that would otherwise extend beyond the
scheduled Maturity Date shall end on the scheduled Maturity Date and (ii) except
as specifically provided in the preceding subclause (i), no Interest Accrual
Period shall be shortened by reason of any payment of the Loan prior to the
expiration of such Interest Accrual Period.
“Interest Rate” shall mean the rate or rates at which the outstanding principal
amount of the Loan bears interest from time to time as determined in accordance
with the provisions of Section 2.5 hereof.


- 12 -

--------------------------------------------------------------------------------





“Interest Rate Cap Agreement” shall mean, as applicable, any interest rate cap
agreement (together with the confirmation and schedules relating thereto) and
any guaranty or other credit support relating thereto, each in form and
substance reasonably satisfactory to Lender between Borrower and Counterparty or
any Replacement Interest Rate Cap Agreement, in each case which also satisfies
the requirements set forth in Section 2.8.
“Interest Shortfall” shall mean, with respect to any repayment or prepayment of
the Loan after a Securitization (including a repayment on the Maturity Date),
the interest which would have accrued on the Loan (absent such repayment or
prepayment) from and including the date on which such repayment or prepayment
occurs through and including the last day of the Interest Accrual Period during
which such repayment or prepayment occurs (for the avoidance of doubt, no
Interest Shortfall shall be payable with respect to any repayment or prepayment
of the Loan prior to a Securitization).
“Investor” shall mean any investor or potential investor in the Loan (or any
portion thereof or interest therein) in connection with any Secondary Market
Transaction.
“IRS” means the United States Internal Revenue Service.
“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time or any successor statute.
“Land” shall have the meaning set forth in the Security Instrument.
“Lease” shall have the meaning set forth in the Security Instrument.
“Lease Termination Payments” shall mean all payments made to Mortgage Borrower
in connection with any rejection, termination, surrender, contraction, or
cancellation of any Lease (including in any bankruptcy case) or any lease
buy-out or surrender payment from any Tenant (including any payment relating to
unamortized tenant improvements and/or leasing commissions).
“Leasing Reserve Account” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower, Mortgage
Borrower, the Collateral or the Property or any part thereof, or the
construction, use, alteration or operation thereof, or any part thereof, whether
now or hereafter enacted and in force, including, without limitation, the
Americans with Disabilities Act of 1990, and all Permits, authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower, Mortgage Borrower, the
Collateral or the Property or any part thereof, including, without limitation,
any which may (i) require repairs, modifications or alterations in or to the
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.
“Lender” shall have the meanings set forth in the first paragraph hereof.


- 13 -

--------------------------------------------------------------------------------





“Lender Affiliate” shall have the meaning set forth in Section 11.2 hereof.
“Lender Group” shall have the meaning set forth in Section 11.2 hereof.
“Liabilities” shall have the meaning set forth in Section 11.2 hereof.
“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded upward, as necessary, to the
next nearest 1/1000 of 1%) equal to the rate reported for deposits in U.S.
dollars, for a one-month period, that appears on Reuters Screen LIBOR01 Page (or
the successor thereto) as of 11:00 a.m., London time, on the related
Determination Date; provided that, (i) if such rate does not appear on Reuters
Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination Date,
Lender shall request the principal London office of any four major reference
banks in the London interbank market selected by Lender to provide such bank’s
offered quotation (expressed as a percentage per annum) to prime banks in the
London interbank market for deposits in U.S. dollars for a one-month period as
of 11:00 a.m., London time, on such Determination Date for the amounts for a
comparable loan at the time of such calculation and, if at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations; and (ii) if fewer than two such quotations in clause (i) are so
provided, Lender shall request any three major banks in New York City selected
by Lender to provide such bank’s rate (expressed as a percentage per annum) for
loans in U.S. dollars to leading European banks for a one-month period as of
approximately 11:00 a.m., New York City time on the applicable Determination
Date for the amounts for a comparable loan at the time of such calculation and,
if at least two such rates are so provided, LIBOR shall be the arithmetic mean
of such rates; and (iii) notwithstanding anything to the contrary contained
herein, in no event shall LIBOR be less than one quarter of one percent (0.25%).
Lender’s computation of LIBOR shall be conclusive and binding on Borrower for
all purposes, absent manifest error. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (I) subject to subsection (iii)
above, in the event LIBOR (as determined in accordance with the foregoing) for
any applicable Interest Accrual Period is less than zero percent, LIBOR (for all
purposes hereunder and under the other Loan Documents) shall be deemed to be
zero percent for such Interest Accrual Period and (II) in no event shall Lender
be required to disclose to Borrower or any other Person the identity, offered
quotations or rates, in each case, of any of the reference banks or other banks
referred to in this definition.
“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.
“LIBOR Rate” shall mean the sum of (i) the Adjusted LIBOR Rate and (ii) the
LIBOR Spread.
“LIBOR Spread” shall mean five and one quarter percent (5.25%).
“Liquidation Event” shall have the meaning set forth in Section 2.7(b) hereof.
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
“Loan Amount” shall mean the sum of Fifty-Five Million and No/100 Dollars
($55,000,000.00).


- 14 -

--------------------------------------------------------------------------------





“Loan Bifurcation” shall have the meaning set forth in Section 11.1 hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the Subordination of Management
Agreement, the Collateral Assignment of Interest Rate Cap Agreement, the
Restricted Account Agreement, the Guaranty and all other documents executed
and/or delivered by any Borrower Party in connection with the Loan, as each of
the same may be amended, restated, replaced, extended, renewed, supplemented or
otherwise modified from time to time.
“Lobby Work” shall have the meaning set forth in the Mortgage Loan Agreement.
“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England, or in New York, New
York, are not open for business.
“Losses” shall mean any and all actual claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages (excluding punitive, consequential, exemplary and/or special
damages except to the extent actually paid by such Person to a third party),
losses, actual out‑of-pocket costs, expenses, fines, penalties, charges, fees,
judgments, awards, amounts paid in settlement of whatever kind or nature
(including, without limitation, reasonable legal fees and other actual and
reasonable out-of-pocket expenses); provided, however, under no circumstances
shall Borrower be liable for any Loss resulting from the gross negligence or
willful misconduct of Lender.
“LTV” shall mean a percentage calculated by multiplying (i) a fraction, the
numerator of which is the outstanding principal balance of the Loan, the
Mortgage Loan and the Mezzanine B Loan and the denominator of which is the then
current “as-is” value of the Property, as such value is shown in a newly
commissioned Appraisal obtained by Lender at Borrower’s cost and reasonably
approved by Lender in form and substance by (ii) one hundred (100) percent.
“Major Lease” shall mean as to the Property (i) any Lease which, individually or
when aggregated with all other leases at the Property with the same Tenant or
its Affiliate, demises or, assuming the exercise of all expansion rights and
similar rights to lease additional space contained in such lease, is expected to
demise more than 75,000 rentable square feet at the Property, (ii) any Lease
which contains any option, offer, right of first refusal or other similar
entitlement to acquire all or any portion of the Property, (iii) any Specified
Tenant Lease, (iv) any Lease entered into during the continuance of an Event of
Default and (v) any instrument guaranteeing or providing credit support for any
Lease meeting the requirements of (i), (ii), (iii) and/or (iv) above.
“Management Agreement” shall mean the management agreement entered into by and
between Mortgage Borrower and Manager, pursuant to which Manager is to provide
management and other services with respect to the Property, as the same may be
amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time.
“Management Fee” shall mean, for purposes of calculating Underwritable Cash
Flow, as of any calculation date, the greater of:


- 15 -

--------------------------------------------------------------------------------





(i)two and three quarters percent (2.75%) of the sum of (a) Net Rental Income
for the trailing twelve (12) month period up to and including the calculation
date and (b) Other Operating Income for the trailing twelve (12) month period up
to and including the calculation date; and
(ii)actual management fees payable under the Management Agreement.
“Manager” shall mean (i) Brookfield Properties Management (CA) Inc., a Delaware
corporation or (ii) such other Person selected as the manager of the Property in
accordance with the terms of this Agreement.
“Material Action” shall mean with respect to any Person, any action to
consolidate or merge such Person with or into any Person, or sell all or
substantially all of the assets of such Person, or to institute proceedings to
have such Person be adjudicated bankrupt or insolvent, or consent to the
institution of bankruptcy or insolvency proceedings against such Person or file
a petition seeking, or consent to, reorganization or relief with respect to such
Person under any applicable federal or state law relating to bankruptcy, or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of such Person or a substantial part of
its property, or make any assignment for the benefit of creditors of such
Person, or admit in writing such Person’s inability to pay its debts generally
as they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law, dissolve or liquidate such Person.
“Material Adverse Effect” shall mean any event or condition which causes (i) a
material impairment of the ability of any Person to perform any of its material
obligations under any Loan Documents (including, without limitation, payment of
principal and interest due hereunder), (ii) a material adverse effect upon the
legality, validity, binding effect or enforceability of any Loan Document,
(iii) a material adverse effect on the use, value or operation of the Property
taken as a whole (including the Underwritable Cash Flow) or (iv) a material
adverse effect on the Collateral.
“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property under which there is an obligation of Mortgage
Borrower to pay more than Seven Hundred Fifty Thousand and No/100 ($750,000.00)
per annum and which is not terminable upon sixty (60) days’ notice (other than
the Management Agreement, the Leases, and any agreement relating to any
construction permitted hereunder).
“Maturity Date” shall mean the Initial Maturity Date, as such date may be
extended pursuant to and in accordance with Section 2.9 hereof, or such other
date on which the final payment of the principal amount of the Loan becomes due
and payable as herein provided, whether at such stated maturity date, by
declaration of acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents,


- 16 -

--------------------------------------------------------------------------------





under the laws of such state or states whose laws are held by any court of
competent jurisdiction to govern the interest rate provisions of the Loan.
“Member” is defined in Section 5.1 hereof.
“Mezzanine B Borrower” shall mean North Tower Mezzanine II, LLC, a Delaware
limited liability company.
“Mezzanine B Debt Service” shall mean, with respect to any particular period of
time, principal (if applicable) and interest payments due under the Mezzanine B
Loan Agreement, the Mezzanine B Note and the other Mezzanine B Loan Documents.
“Mezzanine B Lender” shall mean Citigroup Global Markets Realty Corp., together
with its successors and assigns.
“Mezzanine B Loan” shall mean that certain loan made as of the date hereof by
Mezzanine B Lender to Mezzanine B Borrower in the original principal amount of
$45,000,000.00 and evidenced by the Mezzanine B Note.
“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement,
dated as of the date hereof, between Mezzanine B Borrower and Mezzanine B
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Mezzanine B Loan Documents” shall mean all agreements executed and/or delivered
in connection with the Mezzanine B Loan.
“Mezzanine B Loan Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mezzanine B Loan Agreement.
“Mezzanine B Note” shall mean “Note” as defined in the Mezzanine B Loan
Agreement.
“Mezzanine B SPE Component Entity” shall mean “SPE Component Entity” as defined
in the Mezzanine B Loan Agreement.
“Mezzanine Endorsement” means a mezzanine endorsement to the Owner’s Policy
delivered by Borrower to Lender in a form reasonably acceptable to Lender.
“Mezzanine Foreclosure Event” shall mean the foreclosure (or assignment or other
transfer in lieu of foreclosure) of the Mezzanine B Loan.
“Minimum Counterparty Rating” shall mean (1) (a) a long term credit rating from
S&P of at least “A-,” which rating shall not include a “t” or otherwise reflect
a termination risk, and (b) a long term credit rating from Moody’s of at least
“A3”, which rating shall not include a “t” or otherwise reflect a termination
risk or (2) such other ratings acceptable to Lender in its sole discretion.


- 17 -

--------------------------------------------------------------------------------





“Minimum Ownership/Control Test” shall mean that (A) Guarantor (directly or
indirectly) Controls Borrower and Mortgage Borrower, (B) BPY and/or BAM
(directly or indirectly) Controls Guarantor, (C) no less than fifty-one percent
(51%) of the equity interests (direct or indirect) of each of Borrower and
Mortgage Borrower are owned, in the aggregate, by Guarantor, (D) no less than
twenty percent (20%) of the equity interests (direct or indirect) in Guarantor
are owned, in the aggregate, by one or more of BPY and/or BAM, and (E) no less
than twenty percent (20%) of the equity interests (direct or indirect) in each
of Borrower and Mortgage Borrower are owned, in the aggregate, by one or more of
BPY and/or BAM.
“Monthly Debt Service Payment Amount” shall mean, for the First Monthly Payment
Date and for each Monthly Payment Date occurring thereafter, a payment equal to
the amount of interest which has accrued and will accrue, in each case, during
the Interest Accrual Period in which such Monthly Payment Date occurs computed
at the Interest Rate in the manner set forth in Section 2.5 of this Agreement.
“Monthly Payment Date” shall mean the First Monthly Payment Date and the ninth
(9th) day of every calendar month occurring thereafter during the term of the
Loan.
“Moody’s” shall mean Moody’s Investor Service, Inc.
“Mortgage Borrower” shall have the meaning set forth in the Recitals to this
Agreement.
“Mortgage Borrower Operating Agreement” shall mean the limited liability company
agreement of Mortgage Borrower, as the same may be amended from time to time to
the extent permitted under the Mortgage Loan Agreement and this Agreement.
“Mortgage Debt” shall have the meaning ascribed to the term “Debt” in the
Mortgage Loan Agreement.
“Mortgage Debt Service” shall mean, with respect to any particular period of
time, principal (if applicable) and interest payments due under the Mortgage
Loan Agreement, the Mortgage Note and the other Mortgage Loan Documents.
“Mortgage Lender” shall have the meaning set forth in the Recitals to this
Agreement.
“Mortgage Loan” shall have the meaning set forth in the Recitals to this
Agreement.
“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals to
this Agreement.
“Mortgage Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mortgage Loan Agreement.
“Mortgage Loan Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mortgage Loan Agreement.


- 18 -

--------------------------------------------------------------------------------





“Mortgage Loan Reserve Accounts” shall mean the “Reserve Accounts” as defined in
the Mortgage Loan Agreement.
“Mortgage Loan Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.
“Mortgage Loan Restoration Provisions” shall mean the terms and conditions of
the Mortgage Loan Agreement relating to Restoration in connection with a
Casualty and/or Condemnation of the Property.
“Mortgage Note” shall mean “Note” as defined in the Mortgage Loan Agreement.
“Mortgage SPE Component Entity” shall mean any SPE Component Entity as such term
is defined in the Mortgage Loan Agreement.
“Net Liquidation Proceeds After Debt Service” shall have mean, with respect to
any Liquidation Event, all amounts paid to or received by or on behalf of
Mortgage Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) Mortgage Lender’s and/or Lender’s reasonable out-of-pocket
costs incurred in connection with the recovery thereof, (ii) the costs incurred
by Mortgage Borrower and/or Borrower in connection with a Restoration of all or
any portion of the Property made in accordance with the Mortgage Loan Documents,
(iii) amounts required or permitted to be deducted therefrom, and amounts paid,
pursuant to the Mortgage Loan Documents to Mortgage Lender, (iv) in the case of
a foreclosure sale, disposition or transfer of the Property in connection with
realization thereon following an Event of Default under the Mortgage Loan, such
reasonable and customary costs and expenses of sale or other disposition
(including reasonable attorneys’ fees and brokerage commissions), (v) in the
case of a foreclosure sale, such out-of-pocket costs and expenses incurred by
Mortgage Lender under the Mortgage Loan Documents as Mortgage Lender shall be
entitled to receive reimbursement for under the terms of the Mortgage Loan
Documents and (vi) in the case of a refinancing of the Mortgage Loan, such costs
and expenses (including reasonable attorneys’ fees) of such refinancing as shall
be reasonably approved by Lender; provided, that in no event shall Net
Liquidation Proceeds After Debt Service include any amounts that are (x) not
applied to the Loan or the Mortgage Loan in accordance with Section 2.7(b) and
(y) distributed to the Mortgage Borrower in accordance with Sections 2.7(b) or
7.4 of the Mortgage Loan Agreement.
“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 7.4
hereof.
“Net Rental Income” shall mean an amount (computed in accordance with the
Approved Accounting Method) equal to the rental income actually collected at or
in respect of the Property (whether by Borrower, Mortgage Borrower, any Manager
or otherwise) under Leases which are in full force and effect.
“New Manager” shall mean any Person replacing or becoming the assignee of the
then current Manager, in each case, in accordance with the applicable terms and
conditions hereof.


- 19 -

--------------------------------------------------------------------------------





“New Mezzanine Borrower” shall have the meaning set forth in Section 11.6
hereof.
“New Mezzanine Loan” shall have the meaning set forth in Section 11.6 hereof.
“New Mezzanine Option” shall have the meaning set forth in Section 11.6 hereof.
“New Non-Consolidation Opinion” shall mean a substantive non-consolidation
opinion provided by outside counsel to Borrower that is reasonably acceptable to
Lender and, after a Securitization, acceptable to the Rating Agencies and
otherwise in form and substance reasonably acceptable to Lender and, after a
Securitization, acceptable to the Rating Agencies. For the avoidance of doubt, a
New Non-Consolidation Opinion may contain the same exclusions regarding the
Completion Guaranty and the Unfunded Obligation Guaranty as made in the
Non-Consolidation Opinion.
“Nick & Stef’s” shall mean The Patina Group Newco, LLC, a Delaware limited
liability company, together with any parent or affiliate thereof providing
credit support or a guaranty under its lease (if any).
“Nick & Stef’s Lease” shall mean, a Lease at the Property with Nick & Stef’s
(including, without limitation, any guaranty or similar instrument furnished
thereunder), as the same may have been or may hereafter be amended, restated,
extended, renewed, replaced and/or otherwise modified.
“Non-Consolidation Opinion” shall mean that certain substantive
non-consolidation opinion delivered to Lender by Richards, Layton & Finger, P.A.
in connection with the closing of the Loan.
“Note” shall mean, individually and collectively as the context may require,
Note A-1 and Note A-2.
“Note A-1” shall mean that certain Mezzanine A Promissory Note A-1 of even date
herewith in the principal amount of $30,000,000.00, made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, extended, renewed,
supplemented, severed, split, or otherwise modified from time to time.
“Note A-2” shall mean that certain Mezzanine A Promissory Note A-2 of even date
herewith in the principal amount of $25,000,000.00, made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, extended, renewed,
supplemented, severed, split, or otherwise modified from time to time.
“Oaktree” shall mean Oaktree Capital Management, L.P., a Delaware limited
partnership, together with any parent or affiliate thereof providing credit
support or a guaranty under its lease (if any).
“Oaktree Lease” shall mean, a Lease at the Property with Oaktree (including,
without limitation, any guaranty or similar instrument furnished thereunder), as
the same may have been or may hereafter be amended, restated, extended, renewed,
replaced and/or otherwise modified.


- 20 -

--------------------------------------------------------------------------------





“Occupancy Guaranty” shall have the meaning set forth in Section 2.9(j) hereof.
“OFAC” shall have the meaning set forth in Section 3.30 hereof.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by a Responsible Officer of Borrower and which, in all events,
will be subject to the exculpation provisions in this Agreement.
“Operating Expenses” shall mean the total of all expenditures (computed in
accordance with the Approved Accounting Method) of whatever kind relating to the
operation, maintenance and management of the Property that are incurred on a
regular monthly or other periodic basis, including without limitation, (and
without duplication) (a) general and administrative expenses, contract services,
cleaning fees, utilities, ordinary repairs and maintenance, insurance, license
fees, property taxes and assessments, advertising expenses, payroll and related
taxes, computer processing charges, HVAC fees, elevator fees, parking fees,
management fees (equal to the greater of two and three quarters percent (2.75%)
of Net Rental Income and the management fees actually paid under the Management
Agreement), operational equipment or other lease payments as reasonably approved
by Lender, but specifically excluding (i) depreciation, amortization and any
other non-cash items, (ii) the Aggregate Debt Service, (iii) non-recurring or
extraordinary expenses, and (iv) deposits into the Reserve Funds; (b) normalized
capital expenditures equal to $0.20 per square foot per annum; and (c)
normalized tenant improvement and leasing commission expenditures equal to $1.25
per square foot per annum. Notwithstanding the immediately preceding sentence or
anything to the contrary in this Agreement, Lender shall accept Mortgage
Lender’s determination of “Operating Expenses” as set forth in the Mortgage Loan
Agreement.
“Organizational Chart” shall have the meaning set forth in Section 3.31 hereof.
“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and by-laws, and any shareholder
agreement, voting trust or similar arrangement applicable to any of such
Person’s authorized shares of capital stock, (ii) with respect to a partnership,
such Person’s certificate of limited partnership, partnership agreement, voting
trusts or similar arrangements applicable to any of its partnership interests,
(iii) with respect to a limited liability company, such Person’s certificate of
formation, limited liability company agreement or other document affecting the
rights of holders of limited liability company interests, and (iv) any and all
agreements between any constituent member, partner or shareholder of the Person
in question, including any contribution agreement or indemnification agreements.
In each case, “Organizational Documents” shall include any indemnity,
contribution, shareholders or other agreement among any of the owners of the
entity in question.
“Other Charges” shall have the meaning set forth in the Mortgage Loan Agreement.
“Other Connection Taxes” shall mean, with respect to Lender, Taxes imposed as a
result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a


- 21 -

--------------------------------------------------------------------------------





security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Operating Income” shall mean income (computed in accordance with the
Approved Accounting Method) that is actually collected, not classified as Net
Rental Income and derived from the ownership and operation of the Property from
whatever source, including, without limitation, common area maintenance, real
estate tax recoveries from Tenants, utility recoveries from Tenants, other
miscellaneous expense recoveries, percentage rent, forfeited deposits, and
income from auctions following defaults under Leases, but specifically excluding
sales, use and occupancy or other taxes on receipts required to be accounted for
by Mortgage Borrower or Borrower to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, interest
income (including any proceeds of any payments made under the Interest Rate Cap
Agreement), insurance proceeds (other than business interruption or other loss
of income insurance), Awards, Lease Termination Payments, unforfeited Security
Deposits, and utility and other similar deposits. Other Operating Income shall
not be diminished as a result of the Security Instrument or the creation of any
intervening estate or interest in the Property or any part thereof.
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.6(f)).
“Owner’s Title Policy” shall mean that certain ALTA extended coverage owner’s
policy of title insurance issued in connection with the closing of the Mortgage
Loan insuring the Mortgage Borrower as the owner of the Property.
“Outstanding Principal Balance” shall mean, as of any date of determination, the
unpaid principal balance of the Loan.
“PACE Loan” shall mean (a) any “Property-Assessed Clean Energy loan” or (b) any
other indebtedness, without regard to the name given to such indebtedness, which
is (i) incurred for improvements to any Property for the purpose of increasing
energy efficiency, increasing use of renewable energy sources, resource
conservation, or a combination of the foregoing, and (ii) repaid through
multi-year assessments against any Property.
“Partial Release” shall have the meaning set forth in Section 2.10 hereof.
“Participant” shall have the meaning set forth in Section 11.8(a)(ix) hereof.
“Patriot Act” shall have the meaning set forth in Section 3.30 hereof.
“Permits” shall mean all necessary certificates, licenses, permits, franchises,
certificates of occupancy, consents, and other approvals (governmental and
otherwise) required under applicable Legal Requirements for the operation of the
Property and the conduct of Mortgage


- 22 -

--------------------------------------------------------------------------------





Borrower’s business (including, without limitation, all required zoning,
building code, land use, environmental and other similar permits or approvals).
“Permitted Alterations” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Permitted Encumbrances” shall mean collectively, (a) the lien and security
interests created by this Agreement and the other Loan Documents, (b) the lien
and security interests created by the Mortgage Loan Agreement and the other
Mortgage Loan Documents, (b) the lien and security interests created by the
Mezzanine B Loan Agreement and the other Mezzanine B Loan Documents, (d) all
liens, encumbrances and other matters disclosed in the Title Insurance Policy,
(e) liens, if any, for Taxes and Other Charges imposed by any Governmental
Authority not yet delinquent or that are being contested in good faith in
accordance with the requirements of this Agreement (or liens, if any, for Taxes
and Other Charges which are permitted to exist pursuant to the terms of this
Agreement without constituting an Event of Default hereunder), (f) existing
Leases and new Leases entered into in accordance with this Agreement, (g) any
Permitted Equipment Leases, (h) any workers’, mechanics’ or other similar liens
on the Property arising in the ordinary course of business provided that any
such lien is being contested in good faith in accordance with the requirements
of this Agreement (or any workers’, mechanics’ or other similar liens, if any,
which are permitted to exist pursuant to the terms of this Agreement without
constituting an Event of Default hereunder), (i) immaterial easements,
rights-of-way, encroachments, other similar immaterial restrictions on the use
of real estate, minor title irregularities, in each case, so long as the same
are entered into in the ordinary course of Mortgage Borrower’s business (but in
no event in connection with the borrowing of money or the obtaining of advances
or credit) and do not (1) interfere with the ordinary conduct of the business of
Borrower or Mortgage Borrower and (2) have a Material Adverse Effect, and (j)
such other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.
“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments entered into with respect to the Personal Property; provided, that,
in each case, such equipment leases or similar instruments (i) are entered into
on commercially reasonable terms and conditions in the ordinary course of
Mortgage Borrower’s business and (ii) relate to Personal Property which is (A)
used in connection with the operation and maintenance of the Property in the
ordinary course of Mortgage Borrower’s business and (B) readily replaceable
without material interference or interruption to the operation of the Property.
“Permitted Transfers” shall have the meaning specified in Section 6.3 hereof.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.


- 23 -

--------------------------------------------------------------------------------





“Pledge Agreement” shall have the meaning set forth in the Recitals to this
Agreement.
“Policies” and “Policy” shall have the meanings set forth in the Mortgage Loan
Agreement.
“Prepayment Notice” shall have the meaning specified in Section 2.7(a) hereof.
“Prepayment Premium” shall mean with respect to any repayment or prepayment of
the Debt made (i) on or prior to the Prepayment Premium Date, an amount equal to
the product of (a) the LIBOR Spread or Prime Rate Spread (as applicable) with
respect to portion of the Loan being prepaid, (b) the amount of the Loan being
prepaid, and (c) a fraction, the numerator of which is the number of days
remaining from and including (A) prior to a Securitization, the date that such
prepayment is made and (B) after a Securitization, the date that is the last day
of the Interest Accrual Period during which such prepayment is made, in each
case, through the last day of the Interest Accrual Period during which the
Prepayment Premium Date occurs and the denominator of which is 360, and (ii)
after the Prepayment Premium Date, an amount equal to zero dollars ($0.00). The
amount of the Prepayment Premium shall be determined by Lender in its reasonable
discretion and shall be final and binding absent manifest error.
“Prepayment Premium Date” shall mean the Monthly Payment Date occurring in July,
2018.
“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/100th of one percent (0.01%). If The Wall Street Journal ceases to publish the
“Prime Rate,” Lender shall select an equivalent publication that publishes such
“Prime Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasigovernmental body,
then Lender shall select a comparable interest rate index.
“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.
“Prime Rate Spread” shall mean the greater of (a) the difference (expressed as
the number of basis points) between (i) LIBOR plus the LIBOR Spread on the date
that LIBOR was last applicable to the Loan and (ii) the Prime Rate on the date
that LIBOR was last applicable to the Loan, and (b) zero (0).
“Prohibited Entity” means any Person which (i) is a statutory trust or similar
Person, (ii) owns a direct or indirect interest in Borrower or the Property
through a tenancy-in-common or other similar form of ownership interest and/or
(iii) is a Crowdfunded Person.
“Pro Forma Rental Income” shall mean pro forma Rents for a 12-month period under
new Leases in full force and effect at the Property where (A) the Tenant under
each such Lease has taken possession of its premises (which taking of
possession, includes, without limitation, (x) all of the premises demised to
such Tenant under the Lease being turned over to such Tenant for (i) occupancy
or (ii) in order for such Tenant to complete any tenant improvements to be


- 24 -

--------------------------------------------------------------------------------





completed by such Tenant under the Lease and (y) such Tenant accepting the
premises), and (C) the Tenant under each such Lease has no voluntary termination
rights prior to the commencement of such Lease and its obligation to begin
paying full unabated rent thereunder but, in all events, only if the Free Rent
Requirement is satisfied with respect to the subject Lease. If rental income
from any Lease is to be included in Pro Forma Rental Income, then the amount of
such rental income will be Rents payable under the relevant Lease during the
first 12 months of Lease term when full base rent is payable.
“Prohibited Transfer” shall have the meaning set forth in Section 6.2 hereof.
“Property” shall have the meaning set forth in the Security Instrument but, from
and after any release of any of the property described in the Security
Instrument in accordance with the express terms of this Agreement, shall refer
only to such portion of the “Property” as described in the Security Instrument
that has not been released.
“Property Document” shall mean, individually or collectively (as the context may
require), the following: the REA.
“Property Document Event” shall mean any event which would, directly or
indirectly, cause a default termination right, right of first refusal, first
offer or any other similar right, cause any termination fees to be due or would
cause a Material Adverse Effect to occur under any Property Document (in each
case, beyond any applicable notice and cure periods under the applicable
Property Document); provided, however, any of the foregoing shall not be deemed
a Property Document Event to the extent Lender’s prior written consent is
obtained with respect to the same.
“Provided Information” shall mean any information provided by or on behalf of
any Borrower Party in connection with the Loan, the Mortgage Loan, the Mezzanine
B Loan, the Property, such Borrower Party and/or any related matter or Person
(but excluding in all events any summary of the terms of the Loan Documents).
“Prudent Lender Standard” shall, with respect to any matter, be deemed to have
been met if the matter in question is reasonably acceptable to Lender.
“Qualified Management Agreement” shall mean a management agreement with a
Qualified Manager with respect to the Property in form and substance
substantially similar to the Management Agreement, or such other form as is
reasonably approved by Lender (such approval not to be unreasonably withheld,
delayed or conditioned).
“Qualified Manager” shall mean (i) Brookfield Properties Management (CA) Inc., a
Delaware corporation, (ii) a property management company majority owned and
Controlled by BAM and/or BPY, or (iii) an Unaffiliated Qualified Manager.
“Rate Cap Notice” shall have the meaning set forth in Section 2.8(g) hereof.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and any other
nationally-recognized statistical rating agency designated by Lender (and any
successor to any of the foregoing).


- 25 -

--------------------------------------------------------------------------------





“Rating Agency Condition” shall be deemed to exist if (i) any Rating Agency
fails to respond to any request for a Rating Agency Confirmation with respect to
any applicable matter or otherwise elects (orally or in writing) not to consider
any applicable matter or (ii) Lender (or its Servicer) is not required to and/or
elects not to obtain (or cause to be obtained) a Rating Agency Confirmation with
respect to any applicable matter, in each case, pursuant to and in compliance
with any pooling and servicing agreement(s) or similar agreement(s), in each
case, relating to the servicing and/or administration of the Loan.
“Rating Agency Confirmation” shall mean (i) prior to a Securitization or if the
Rating Agency Condition exists, that Lender has (in consultation with the Rating
Agencies (if required by Lender)) approved the matter in question in writing
based upon Lender’s good faith determination of applicable Rating Agency
standards and criteria and (ii) from and after a Securitization (to the extent
the Rating Agency Condition does not exist), a written affirmation from each of
the Rating Agencies (obtained at Borrower’s sole cost and expense) that the
credit rating of the Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion.
“REA” shall mean, individually or collectively (as the context requires), each
reciprocal easement or similar agreement affecting the Property (or any portion
thereof) as more particularly described on Schedule IV hereto (if any), any
Atrium REA (if entered into pursuant to the terms hereof), any amendment,
restatement, replacement or other modification thereof, any future reciprocal
easement or similar agreement affecting such Property (or any portion thereof)
entered into in accordance with the applicable terms and conditions hereof and
any amendment, restatement, replacement or other modification thereof.
“Recourse Guaranty” shall mean that certain Mezzanine A Loan Limited Recourse
Guaranty executed by Guarantor and dated as of the date hereof, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Registration Statement” shall have the meaning set forth in Section 11.2
hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Related Collateral” shall mean an asset that is “related” within the meaning of
the definition of Significant Obligor, to the Collateral.
“Related Loan” shall mean a loan to an Affiliate of Borrower or secured by
Related Collateral, that is included in a Securitization with the Loan (or any
portion thereof or interest therein).
“Release Price” shall mean an amount equal to 110% of the Allocated Loan Amount
with respect to the Atrium Parcel.
“Remaining Property” shall have the meaning set forth in Section 2.10 hereof.


- 26 -

--------------------------------------------------------------------------------





“Remaining Unfunded Obligations” shall have the meaning set forth in the
Mortgage Loan Agreement.
“Rent Roll” shall have the meaning set forth in Section 3.18 hereof.
“Rents” shall have the meaning set forth in the Security Instrument.
“Replacement Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.8(c) hereof.
“Reporting Failure” shall have the meaning set forth in Section 4.12 hereof.
“Required Financial Item” shall have the meaning set forth in Section 4.12
hereof.
“Reserve Percentage” shall mean the rates (expressed as a decimal) of reserve
requirements applicable to Lender on the date two (2) London Business Days prior
to the beginning of such Interest Accrual Period (including, without limitation,
basic, supplemental, marginal and emergency reserves) under any regulations of
any Governmental Authority as now and from time to time hereafter in effect,
dealing with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System) (or against any other category of
liabilities which includes deposits by reference to which LIBOR is determined or
against any category of extensions of credit or other assets which includes
loans by a non-United States office of a depository institution to United States
residents or loans which charge interest at a rate determined by reference to
such deposits). The determination of the Reserve Percentage shall be based on
the assumption that Lender funded one hundred percent (100%) of its Percentage
Share of the Loan in the interbank Eurodollar market. In the event of any change
in the rate of such Reserve Percentage during an Interest Accrual Period, or any
variation in such requirements based upon amounts or kinds of assets or
liabilities, or other factors, including, without limitation, the imposition of
Reserve Percentages, or differing Reserve Percentages, on one or more but not
all of the holders of the Loan or any participation therein, Lender may use any
reasonable averaging and/or attribution methods which it deems appropriate and
practical for determining the rate of such Reserve Percentage which shall be
used in the computation of the Reserve Percentage. Lender’s computation of the
Reserve Percentage shall be determined conclusively by Lender and shall be
conclusive and binding on Borrower for all purposes, absent manifest error.
“Responsible Officer” means, with respect to a Person, the chairman of the
board, president, chief operating officer, chief financial officer, treasurer,
secretary, vice president or other duly authorized officer of such Person.
“Restoration” shall have the meaning set forth in the Mortgage Loan Agreement.
“Restricted Party” shall have the meaning set forth in Section 6.1 hereof.
“Sale or Pledge” shall have the meaning set forth in Section 6.1 hereof.
“Sanctions” shall have the meaning set forth in Section 3.30 hereof.


- 27 -

--------------------------------------------------------------------------------





“Secondary Market Adverse Change” shall have the meaning set forth in Section
11.1 hereof.
“Secondary Market Transaction” shall have the meaning set forth in Section 11.1
hereof.
“Securities” shall have the meaning set forth in Section 11.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization” shall have the meaning set forth in Section 11.1 hereof.
“Security Deposits” shall mean any advance deposits or any other deposits
collected with respect to the Property, whether in the form of cash, letter(s)
of credit or other cash equivalents (including, without limitation, such
deposits made in connection with any Lease).
“Security Documents” shall mean, collectively, (i) the Pledge Agreement, (ii) an
acknowledgement and consent to such Pledge Agreement by Mortgage Borrower, (iii)
all Uniform Commercial Code financing statements required by this Agreement to
be filed with respect to the security instruments in personal property created
pursuant to the Pledge Agreement, from time to time, and (iv) all other
documents and agreements executed or delivered to Lender by Borrower in
connection with any of the foregoing documents.
“Security Instrument” shall have the meaning set forth in the Recitals to this
Agreement.
“Security Instrument Taxes” shall have the meaning set forth in Section 15.2
hereof.
“Servicer” shall have the meaning set forth in Section 11.4 hereof.
“Severed Loan Documents” shall have the meaning set forth in Article 10 hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Single Purpose Entity” shall mean an entity whose structure and organizational
and governing documents are otherwise in form and substance acceptable to the
Rating Agencies and satisfying the Prudent Lender Standard.
“Special Member” shall have the meaning set forth in Section 5.1 hereof.
“Specified Tenant” shall mean, as applicable, (i) GDC, (ii) Wells Fargo, and
(iii) any other lessee(s) of the Specified Tenant Space (or any portion thereof)
whose lease (together with all other leases at the Property to the same tenant
and to all affiliates of such tenant) covers fifteen percent (15%) or more of
the total gross leasable space for the Property together with any parent or
affiliate thereof providing credit support or a guaranty under its lease (if
any).


- 28 -

--------------------------------------------------------------------------------





“Specified Tenant Lease” shall mean, collectively and/or individually (as the
context requires), each Lease at the Property with Specified Tenant (including,
without limitation, any guaranty or similar instrument furnished thereunder), as
the same may have been or may hereafter be amended, restated, extended, renewed,
replaced and/or otherwise modified.
“Specified Tenant Space” shall mean that portion of the Property demised as of
the date hereof to the initial Specified Tenants pursuant to the initial
Specified Tenant Leases. References herein to “applicable portions” of the
Specified Tenant Space (or words of similar import) shall be deemed to refer to
the portion of the Specified Tenant Space demised pursuant to the applicable
Specified Tenant Lease(s) entered into after the date hereof in accordance with
the applicable terms and conditions hereof.
“SPE Component Entity” shall have the meaning set forth in Section 5.1 hereof.
For avoidance of doubt, on the Closing Date, Borrower is an Acceptable LLC and
therefore, no SPE Component Entity exists and, so long as Borrower continues to
be an Acceptable LLC, no SPE Component Entity is required.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
“State” shall mean the state in which the Property or any part thereof is
located.
“Strike Rate” shall mean (i) with respect to the initial term of the Loan, two
and three quarters percent (2.75%) and (ii) with respect to each Extension
Period, a percentage rate equal to the percentage rate per annum which, when
added to the LIBOR Spread, would yield a Debt Service Coverage Ratio of at least
1.10:1.00.
“Subordination of Management Agreement” shall mean that certain Mezzanine A Loan
Subordination of Management Agreement dated as of the date hereof among Lender,
Borrower, Mortgage Borrower and Manager, as the same may be amended, restated,
replaced, extended, renewed, supplemented or otherwise modified from time to
time.
“Survey” shall mean that certain survey of the Property certified and delivered
to Lender in connection with the closing of the Loan.
“Tax Account” shall have the meaning set forth in the Mortgage Loan Agreement.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement.
“Testing Period” shall mean, for purposes of calculating the Underwritable Cash
Flow with respect to the Property, the trailing twelve (12) month period ending
as of the last day of the calendar month immediately preceding the date of
calculation.


- 29 -

--------------------------------------------------------------------------------





“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the Security
Instrument.
“Trigger Period” shall have the meaning set forth in the Mortgage Loan
Agreement.
“True Up Payment” shall have the meaning set forth in the Mortgage Loan
Agreement.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.
“UCC Title Insurance Policy” shall mean, collectively, (i) with respect to the
Collateral, a UCC title insurance policy in the form reasonably acceptable to
Lender issued with respect to the Collateral and insuring the lien of the Pledge
Agreement encumbering such Collateral and (ii) the Mezzanine Endorsement.
“Unaffiliated Qualified Manager” shall mean a property manager of the Property
that is not an Affiliate of Borrower and that (A) is a reputable, nationally or
regionally recognized management company having at least five (5) years’
experience in the management of similar Class “A” office properties, (B) at the
time of its engagement as property manager has under management leasable square
footage of the same property type as the Property located in major metropolitan
markets in the United States equal to or greater than 5,000,000 leasable square
feet of office space (excluding the Property) and (C) is not the subject of a
bankruptcy or similar insolvency proceeding.
“Underwritable Cash Flow” shall mean, as of any date of calculation, an amount
calculated by Lender (subject in all cases to Lender’s Cash Flow Adjustments)
equal to:
(i)    the sum of (a) Net Rental Income for the Testing Period, and (b) Other
Operating Income for the Testing Period, and (c) Pro Forma Rental Income; less
(ii)    the sum of (a) Operating Expenses for the Testing Period, (b) if not
included in Operating Expenses in clause (a), the Management Fee during the
Testing Period, and (c) if and only if not included in Operating Expenses in
clause (a), normalized capital expenditures equal to $0.20 per square foot per
annum.
Lender’s calculation of Underwritable Cash Flow (including, without limitation,
determination of items that do not qualify as Other Operating Income or
Operating Expenses) shall be calculated by Lender in good faith based upon
criteria that would reasonably be required by a prudent institutional commercial
mortgage loan lender and shall be final absent manifest error.
“Underwriter Group” shall have the meaning set forth in Section 11.2 hereof.
“Unfunded Obligations Guaranty” shall have the meaning set forth in Section 9.2
hereof.
“Updated Information” shall have the meaning set forth in Section 11.1 hereof.


- 30 -

--------------------------------------------------------------------------------





“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.
“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the IRS Code.
“USPAP” shall mean the Uniform Standards of Professional Appraisal Practice.
“Withholding Agent” means any Borrower or Lender, as applicable.
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with any parent or affiliate thereof providing
credit support or a guaranty under its lease (if any).
“Work Charge” shall have the meaning set forth in Section 4.16 hereof.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Principles of Construction.
(a)All references to sections and schedules are to sections and schedules in or
to this Agreement unless otherwise specified. Any reference in this Agreement or
in any other Loan Documents to any Loan Documents shall be deemed to include
references to such documents as the same may hereafter be amended, modified,
supplemented, extended, replaced and/or restated from time to time (and, in the
case of any note or other instrument, to any instrument issued in substitution
therefor). All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
(b)With respect to cross-references contained herein or in any other Loan
Document to the Mortgage Loan Documents or to any Mortgage Loan Document
(including with respect to any cross-references to defined terms therein) unless
otherwise specifically provided herein, such cross-references shall be with
respect to the Mortgage Loan Documents or such Mortgage Loan Document, as the
case may be, in existence as of the date hereof.
(c)With respect to cross-references contained herein or in any other Loan
Document to the Mezzanine B Loan Documents or to any Mezzanine B Loan Document
(including with respect to any cross-references to defined terms therein) unless
otherwise specifically provided herein, such cross-references shall be with
respect to the Mezzanine B Loan Documents or such Mezzanine B Loan Document, as
the case may be, in existence as of the date hereof.


- 31 -

--------------------------------------------------------------------------------





(d)Notwithstanding anything to the contrary contained herein, including
references to the Mortgage Loan and Mezzanine B Loans or to capitalized terms
being defined in the Mortgage Loan Documents or Mezzanine B Loan Documents,
nothing herein creates any obligation of Borrower with respect to any of the
Mortgage Loan Documents or Mezzanine B Loan Documents and Borrower has no
obligations to comply with and shall not be liable under any Mortgage Loan
Document or Mezzanine B Loan Document, and nothing herein creates any obligation
of either Mortgage Borrower or Mezzanine B Borrower with respect to any of the
Loan Documents and neither Mortgage Borrower nor Mezzanine B Borrower has any
obligation to comply with and shall not be liable under this Agreement or any
Loan Document.
(e)Notwithstanding anything stated herein to the contrary, any provisions in
this Agreement cross-referencing or incorporating by reference provisions of the
Mortgage Loan Documents shall be effective notwithstanding the termination of
the Mortgage Loan Documents by payment in full of the Mortgage Loan or
otherwise.
(f)To the extent that any terms, provisions or definitions of any Mortgage Loan
Documents that are incorporated herein by reference are incorporated into the
Mortgage Loan Documents by reference to any other document or instrument, such
terms, provisions or definitions that are incorporated herein by reference shall
at all times be deemed to incorporate each such term, provision and definition
of the applicable other document or instrument as the same is set forth in such
other document or instrument as of the Closing Date, without regard to any
amendments, restatements, replacements, supplements, waivers or other
modifications to or of such other document or instrument occurring after the
Closing Date, unless Lender expressly agrees that such term, provision or
definition as appearing, incorporated into, or used in this Agreement have been
revised.
(g)The words “Borrower shall cause” or “Borrower shall not permit” (or words of
similar meaning) shall mean “Borrower shall cause Mortgage Borrower to” or
“Borrower shall not cause or permit Mortgage Borrower to”, as the case may be,
to so act or not to so act, as applicable. Borrower and Lender hereby
acknowledge and agree that, as to any clauses or provisions contained in this
Agreement or any of the other Loan Documents to the effect that (i) Borrower
shall cause Mortgage Borrower act or to refrain from acting in any manner or
(ii) Borrower shall cause to occur or not to occur, or otherwise be obligated in
any manner with respect to, any matters pertaining to Mortgage Borrower, the
Property or the Collateral, or (iii) other similar effect, such clause or
provision, in each case, is intended to mean, and shall be construed as meaning,
that Borrower has undertaken to act and is obligated to act only in its capacity
as the sole member of Mortgage Borrower but not directly with respect to
Mortgage Borrower, the Collateral or the Property or in any other manner which
would violate any of the covenants contained in Article 5 hereof or other
similar covenants contained in Borrower’s organizational documents.
ARTICLE 2
GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower. Except as expressly
and specifically set forth herein, Lender has no obligation or other commitment
to loan any funds


- 32 -

--------------------------------------------------------------------------------





to Borrower or otherwise make disbursements to Borrower. Borrower hereby waives
any right Borrower may have to make any claim to the contrary.
Section 2.2    The Loan. Subject to and upon the terms and conditions set forth
herein, Lender hereby agrees to make and Borrower hereby agrees to accept the
Loan on the Closing Date.
Section 2.3    Disbursement to Borrower. Borrower may request and receive only
one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed.
Section 2.4    The Note and the Other Loan Documents. The Loan shall be
evidenced by the Note and this Agreement and secured by this Agreement and the
other Loan Documents.
Section 2.5    Interest Rate.
(a)    Generally. Interest on the Outstanding Principal Balance shall accrue
from the Closing Date at the Interest Rate until repaid in accordance with the
applicable terms and conditions hereof.
(b)    Determination of Interest Rate.
(i)The Interest Rate with respect to the Loan shall be: (A) the LIBOR Rate with
respect to the applicable Interest Accrual Period for a LIBOR Loan or (B) the
Prime Rate plus the Prime Rate Spread for a Prime Rate Loan if the Loan is
converted to a Prime Rate Loan pursuant to the provisions hereof.
Notwithstanding any provision of this Agreement to the contrary, in no event
shall Borrower have the right to convert a LIBOR Loan to a Prime Rate Loan.
(ii)Subject to the terms and conditions hereof, the Loan shall be a LIBOR Loan
and Borrower shall pay interest on the Outstanding Principal Balance at the
LIBOR Rate for the applicable Interest Accrual Period. Any change in the rate of
interest hereunder due to a change in the Interest Rate shall become effective
as of the opening of business on the first day on which such change in the
Interest Rate shall become effective. Each determination by Lender of the
Interest Rate shall be conclusive and binding upon Borrower for all purposes,
absent manifest error.
(iii)In the event that Lender shall have determined (which determination shall
be conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall, if such
determination shall have also been made with respect to other similarly situated
loans, forthwith give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) Business Day prior to the last day of the
related Interest Accrual Period. If such notice is given, the related
outstanding LIBOR Loan shall be converted, on the last day of the then current
Interest Accrual Period, to a Prime Rate Loan.


- 33 -

--------------------------------------------------------------------------------





(iv)If, pursuant to the terms hereof, any portion of the Loan has been converted
to a Prime Rate Loan and Lender shall determine (which determination shall be
conclusive and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice by telephone of such determination, confirmed in
writing, to Borrower at least one (1) Business Day prior to the last day of the
related Interest Accrual Period. If such notice is given, the related
outstanding Prime Rate Loan shall be converted to a LIBOR Loan on the last day
of the then current Interest Accrual Period.
(v)Any and all payments by or on account of any obligation of Borrower under any
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.5(b)(v)) the applicable recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of Lender timely
reimburse it for the payment of, any Other Taxes. As soon as practicable after
any payment of Taxes by Borrower to a Governmental Authority pursuant to this
Section 2.5(b)(v), Borrower shall deliver to Lender the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Lender. Borrower shall indemnify Lender, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.5(b)(v)) payable or paid by such recipient
or required to be withheld or deducted from a payment to such recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by Lender shall be conclusive absent manifest
error. Each party’s obligations under this Section 2.5(b)(v) shall survive any
assignment of rights by, or the replacement of, Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
(vi)If any Change in Law shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (A) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (B) any outstanding LIBOR Loan of Lender shall
be converted automatically to a Prime Rate Loan on the last day of the then
current Interest Accrual Period or within such earlier period as required by
law. Borrower hereby agrees to promptly pay to Lender, upon demand, any
additional amounts necessary to


- 34 -

--------------------------------------------------------------------------------





compensate Lender for any reasonable out-of-pocket costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the LIBOR Loan hereunder. Such notice (which
shall be sent by Lender) of such costs, as certified to Borrower, shall be
conclusive absent manifest error.
(vii)In the event of any Change in Law:
(A)shall hereafter impose, modify or hold applicable any reserve, capital
adequacy, special deposit, compulsory loan or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of Lender which is not otherwise included in the determination of LIBOR
hereunder;
(B)shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;
(C)shall hereafter impose on Lender any other condition (other than Taxes) and
the result of any of the foregoing is to increase the cost to Lender of making,
renewing or maintaining loans or extensions of credit or to reduce any amount
receivable hereunder; or
(D)shall subject Lender to any Taxes (other than (I) Indemnified Taxes, (II)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes,
and (III) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
then, in any such case, Borrower shall promptly pay to Lender, upon demand, any
additional amounts necessary to compensate Lender, as applicable, for such
additional incurred cost or reduced amount receivable as determined by Lender in
good faith. If Lender becomes entitled to claim any additional amounts pursuant
to this subsection, Lender shall provide Borrower with not less than thirty (30)
days’ written notice specifying in reasonable detail the event by reason of
which it has become so entitled and the additional amount required to fully
compensate Lender for such additional cost or reduced amount. A certificate as
to any additional costs or amounts payable pursuant to the foregoing sentence
submitted by Lender to Borrower shall be conclusive in the absence of manifest
error. This provision shall survive payment of the Note and the satisfaction of
all other obligations of Borrower under this Agreement and the Loan Documents.
(viii)Borrower agrees to indemnify Lender and to hold Lender harmless from any
actual loss or expense which Lender sustains or incurs as a consequence of
(A) any


- 35 -

--------------------------------------------------------------------------------





default by Borrower in payment of the principal of or interest on a LIBOR Loan,
including, without limitation, any such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain a
LIBOR Loan hereunder, (B) any prepayment (whether voluntary or mandatory) of the
LIBOR Loan on a day that is not the last day of an Interest Accrual Period,
including, without limitation, such loss or expense arising from interest or
fees payable by Lender to lenders of funds obtained by it in order to maintain
the LIBOR Loan hereunder and (C) the conversion (for any reason whatsoever,
whether voluntary or involuntary) of the Interest Rate from the LIBOR Rate to
the Prime Rate plus the Prime Rate Spread with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at the LIBOR Rate
on a date other than the last day of an Interest Accrual Period, including,
without limitation, such loss or expenses arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain a LIBOR Loan
hereunder (the amounts referred to in clauses (A), (B) and (C) are herein
referred to collectively as the “Breakage Costs”); provided, however, Borrower
shall not indemnify Lender from any Breakage Costs arising from Lender’s gross
negligence or willful misconduct. This provision shall survive payment of the
Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.
(ix)Lender shall not be entitled to claim compensation pursuant to this
subsection for any Indemnified Taxes, Breakage Costs, increased cost or
reduction in amounts received or receivable hereunder, or any reduced rate of
return, which was incurred or which accrued more than one hundred and eighty
(180) days before the date Lender notified Borrower of the change in law, the
circumstance resulting in the Breakage Costs or other circumstance on which such
claim of compensation is based and delivered to Borrower a written statement
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender, as applicable, under this subsection, which statement
shall be conclusive and binding upon all parties hereto absent manifest error.
(x)Lender will use reasonable efforts (consistent with legal and regulatory
restrictions) to maintain the availability of the LIBOR Loan and to avoid or
reduce any increased or additional costs payable by Borrower under this
Subsection 2.5(b), including, if requested by Borrower, a transfer or assignment
of the Loan to a branch, office or affiliate of Lender in another jurisdiction,
or a redesignation of its Lending Office with respect to the Loan, in order to
maintain the availability of the LIBOR Loan or to avoid or reduce such increased
or additional costs, provided that the transfer or assignment or redesignation
(A) would not result in any additional costs or expenses to Lender that are not
reimbursed by Borrower and (B) would not be disadvantageous in any other
material respect to Lender as determined by Lender in its sole discretion.
Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with any such designation or assignment to the
extent that such Lender would also require its other borrowers under similarly
situated loans in Lender’s particular portfolio (where the Loan is held) to pay
for such designation or assignment.
(xi)Tax Forms.


- 36 -

--------------------------------------------------------------------------------





(A)Lender (if Lender is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document) shall
deliver to Borrower, at the time or times reasonably requested by Borrower, such
properly completed and executed documentation reasonably requested by Borrower
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, Lender, if reasonably requested by Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrower as will enable Borrower to determine whether or not Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.5(b)(xi)(B), 2.5(b)(xi)(C) and
2.5(b)(xi)(D) below) shall not be required if in Lender’s reasonable judgment
such completion, execution or submission would subject Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Lender.
(B)Lender (if Lender is a U.S. Person) shall deliver to Borrower from time to
time upon the reasonable request of Borrower, executed originals of IRS Form W-9
certifying that Lender is exempt from U.S. federal backup withholding tax.
(C)Lender (if Lender is a Foreign Lender) shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
requested by the recipient) from time to time upon the reasonable request of
Borrower, whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Taxes pursuant to the “business
profits” or “other income” article of such tax treaty, as applicable executed
originals of IRS Form W-8BEN or W-8BEN-E;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the IRS Code, (x) a certificate
substantially in form and substance reasonably satisfactory to Borrower to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the IRS Code, (y) a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B)


- 37 -

--------------------------------------------------------------------------------





of the IRS Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate and/or other certification
documents from each beneficial owner, as applicable, provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate on behalf of each such
direct and indirect partner;
Lender (if Lender is a Foreign Lender) shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
requested by the recipient) from time to time upon the reasonable request of
Borrower, executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower to determine the withholding or
deduction required to be made.
(D)If a payment made to Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the IRS Code, as applicable), Lender shall deliver
to Borrower at the time or times prescribed by law and at such time or times
reasonably requested by Borrower such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the IRS Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for Borrower to comply with their obligations under FATCA and to determine that
Lender has complied with Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(E)Lender shall (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to Borrower and (y) obtain such extensions of the time for
filing, and renew such forms and certifications thereof, as may be reasonably
requested by Borrower upon reasonable prior notice.
(xii)Intentionally Omitted.


- 38 -

--------------------------------------------------------------------------------





(xiii)If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.5(b) (including by the payment of additional amounts
pursuant to this Section 2.5(b)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 2.5(b) with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.5(b)(xiii) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.5(b)(xiii) in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.5(b)(xiii) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.5(b)(xiii)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(xiv)For purposes of Sections 2.5(b)(v), (xi), (xii) and (xiii), the term
“applicable law” includes FATCA.
(c)    Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, (i) the then Outstanding Principal
Balance shall accrue interest at the Default Rate, calculated from the date the
applicable Event of Default occurred, (ii) without limitation of any rights or
remedies contained herein and/or in any other Loan Document, any interest
accrued at the Default Rate in excess of the interest component of the Monthly
Debt Service Payment Amount shall be due and payable on each Monthly Payment
Date (and, from and after the Maturity Date, shall be due and payable
immediately upon demand), and (iii) all references herein and/or in any other
Loan Document to the “Interest Rate” shall be deemed to refer to the Default
Rate.
(d)    Interest Calculation. Interest on the Outstanding Principal Balance shall
be calculated by multiplying (a) the actual number of days elapsed in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate or the Default Rate, as
then applicable, expressed as an annual rate divided by 360) by (c) the
Outstanding Principal Balance. The accrual period for calculating interest due
on each Monthly Payment Date shall be the Interest Accrual Period in which the
related Monthly Payment Date occurs; provided, however, in the event a
Securitization has not occurred, the accrual period for calculating interest due
on the last Monthly Payment Date shall end on the scheduled Maturity Date.
Borrower understands and acknowledges that such interest accrual requirement
results in more interest accruing on the Loan than if either a thirty (30) day
month


- 39 -

--------------------------------------------------------------------------------





and a three hundred sixty (360) day year or the actual number of days and a
three hundred sixty-five (365) day year were used to compute the accrual of
interest on the Loan.
(e)    Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the principal balance of the Loan (including, to the extent applicable, any
Prepayment Premium and/or penalty) at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the principal
balance due hereunder (including, to the extent applicable, any Prepayment
Premium and/or penalty) at a rate in excess of the Maximum Legal Rate, the
Interest Rate or the Default Rate, as the case may be, and/or, to the extent
applicable, any Prepayment Premium and/or penalty shall, in each case, be deemed
to be immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan (including, to the extent applicable, any Prepayment Premium
and/or penalty) does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.
Section 2.6    Loan Payments.
(a)    Borrower shall make a payment to Lender of interest only on the Closing
Date for the period from (and including) the Closing Date through (and
including) the fourteenth (14th) day of either (i) the month in which the
Closing Date occurs (if the Closing Date occurs on or before the fourteenth
(14th) day of such month, or (ii) the month following the month in which the
Closing Date occurs (if the Closing Date occurs on or after the fifteenth (15th)
day of the then current calendar month; provided, however, if the Closing Date
is the fourteenth (14th) day of a calendar month, no such separate payment of
interest shall be due. Borrower shall make a payment to Lender of interest in
the amount of the Monthly Debt Service Payment Amount on the First Monthly
Payment Date and on each Monthly Payment Date occurring thereafter to and
including the Maturity Date. Each payment shall be applied first to accrued and
unpaid interest and the balance to principal. The Monthly Debt Service Payment
Amount shall be applied to Note A-1 and Note A-2 on a pari passu basis.
(b)    Reserved.
(c)    Borrower shall pay to Lender on the Maturity Date the Outstanding
Principal Balance, all accrued and unpaid interest, and all other amounts due
hereunder and under the Note, the Pledge Agreement and the other Loan Documents
(and after a Securitization, including, without limitation, the Interest
Shortfall).
(d)    If any principal, interest or any other sum due under the Loan Documents,
other than the payment of principal due on the Maturity Date, is not paid by
Borrower on the date on which it is due, Borrower shall pay to Lender upon
demand an amount equal to the lesser of five


- 40 -

--------------------------------------------------------------------------------





percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Pledge Agreement and
the other Loan Documents.
(e)    
(i)    Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 3:00 P.M., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.
(ii)    Intentionally Omitted.
(iii)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be deemed to be the immediately preceding Business Day.
(iv)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
(f)    In the event Borrower is required to pay Lender compensation for any
Indemnified Taxes, increased cost or reduction in amounts received or receivable
hereunder, pursuant to Section 2.5(b)(v), (vi) or (vii), then Lender shall (at
the request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.5(b)(v), (vi) or (vii), as the case
may be, in the future, and (ii) would not subject Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by Lender in
connection with any such designation or assignment.
Section 2.7    Prepayments.
(a)    Voluntary Prepayment. Except as provided herein, Borrower shall not have
the right to prepay the Loan in whole or in part. Borrower may at its option and
upon prior notice to Lender as set forth herein, prepay the Debt in whole or in
part on any Business Day (a “Prepayment Date”); provided that such prepayment is
accompanied by payment of the Breakage Costs, the Prepayment Premium (if
applicable) and the applicable Interest Shortfall. Lender shall not be obligated
to accept any prepayment unless it is accompanied by payment of the Breakage
Costs, the Prepayment Premium (if applicable) and the applicable Interest
Shortfall due in connection therewith. As a condition to any voluntary
prepayment, Borrower shall give Lender written notice (a “Prepayment Notice”) of
its intent to prepay, which notice must be given at least ten (10) Business Days
and not more than ninety (90) days prior to the Prepayment


- 41 -

--------------------------------------------------------------------------------





Date and must specify such proposed Prepayment Date. A Prepayment Notice given
by Borrower to Lender pursuant to this Section 2.7(a) may be revoked by written
notice of revocation delivered to Lender no later than three (3) Business Days
prior to the Prepayment Date specified in any such Prepayment Notice; provided
that in connection with such revocation Borrower shall pay Lender all reasonable
out-of-pocket costs and expenses incurred by Lender, including, without
limitation, any Breakage Costs or similar expenses incurred in connection with
such anticipated prepayment. Concurrently with any voluntary prepayment made
pursuant to this Section 2.7(a), (i) a simultaneous pro-rata prepayment of the
Mezzanine B Loan shall be made and Borrower shall provide Lender evidence
reasonably satisfactory to Lender of such prepayment of the Mezzanine B Loan and
(ii) a simultaneous pro-rata prepayment of the Mortgage Loan shall be made and
Borrower shall provide Lender evidence reasonably satisfactory to Lender of such
prepayment of the Mortgage Loan.
(b)    Mandatory Prepayment. In the event of (i) any Casualty to all or any
portion of the Property, (ii) any Condemnation of all or any portion of the
Property, (iii) a transfer of the Property in connection with the enforcement of
remedies under the Mortgage Loan Documents after the occurrence of a Mortgage
Loan Event of Default, including, without limitation, a foreclosure sale or
public auction, or any Sale or Pledge of all or any portion of the Property that
is prohibited by this Agreement, (iv) any refinancing of the Property or the
Mortgage Loan or any payoff of the Mortgage Loan, or (v) the receipt by Mortgage
Borrower of any excess proceeds realized under its owner’s title insurance
policy after application of such proceeds by Mortgage Borrower to cure any title
defect (each, a “Liquidation Event”), Borrower shall cause the related Net
Liquidation Proceeds After Debt Service to be remitted to Lender (or as directed
by Lender) directly (or, if such direct remittance is not commercially
practicable, paid to Lender (or as directed by Lender) promptly, but in no event
later than within two (2) Business Days after receipt thereof). On each date on
which Lender actually receives a distribution of Net Liquidation Proceeds After
Debt Service, and if Lender does not make such Net Liquidation Proceeds After
Debt Service available to Borrower for Restoration in accordance with the terms
of this Agreement, Borrower shall apply any such Net Liquidation Proceeds After
Debt Service actually received by Borrower or Lender to prepay the outstanding
principal balance of the Loan in an amount equal to one hundred percent (100%)
of such Net Liquidation Proceeds After Debt Service (with s portion thereof
being applied to any applicable Interest Shortfall). Any amounts of Net
Liquidation Proceeds After Debt Service in excess of the Debt shall be paid to
Borrower. Once Borrower has knowledge that a Liquidation Event has occurred,
Borrower shall, or shall cause Mortgage Borrower to, promptly deliver written
notice of such Liquidation Event to Lender. Borrower shall be deemed to have
knowledge of (i)(x) a sale (other than a foreclosure sale) of all or any portion
of the Property on the date on which a contract of sale for such sale is entered
into and (y) a foreclosure sale on the date notice of such foreclosure sale is
given and (ii) a refinancing of all or any portion of the Property, on the date
on which a commitment for such refinancing has been entered into. The provisions
of this Section 2.7(b) shall not be construed to contravene in any manner the
restrictions and other provisions regarding refinancing of the Mortgage Loan or
the Sale or Pledge of the Property set forth in this Agreement, the other Loan
Documents and the Mortgage Loan Documents.
(c)    Prepayments After Default. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, any prepayment of the Debt
during the continuance of an


- 42 -

--------------------------------------------------------------------------------





Event of Default shall be applied to the Debt in such order and priority as set
forth in Section 10.2(g) hereof or as Lender shall otherwise determine in their
sole discretion.
(d)    Prepayment of Mortgage Loan and Mezzanine B Loan. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
in no event shall Borrower cause or permit the Mortgage Borrower to (i)
voluntarily prepay the Mortgage Loan unless the Debt is contemporaneously
prepaid ratably in accordance with the applicable terms and conditions of this
Agreement or (ii) refinance the Mortgage Loan, unless it obtains the prior
written consent of Lender, which consent may be granted or withheld in its sole
and absolute discretion, provided that Lender’s consent shall not be required if
the Loan shall be simultaneously refinanced or simultaneously repaid in full in
accordance with the Loan Documents. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, in no event shall the
Mezzanine B Loan be voluntarily prepaid unless the Debt is contemporaneously
prepaid ratably in accordance with the applicable terms and conditions of this
Agreement. Any prepayment of the Mortgage Loan or the Mezzanine B Loan other
than in accordance with the provisions of this Section 2.7(d) shall, at Lender’s
option, constitute an Event of Default.
(e)    Pari Passu. Any prepayments received under this Section 2.7 or under any
term or provision of this Agreement or the other Loan Documents shall be applied
to Note A-1 and Note A-2 on a pari passu basis.
Section 2.8    Interest Rate Cap Agreement.
(a)    Prior to or contemporaneously with the Closing Date, Borrower shall enter
into an Interest Rate Cap Agreement with a LIBOR strike rate equal to the Strike
Rate. The Interest Rate Cap Agreement (i) shall be in a form and substance
reasonably acceptable to Lender, (ii) shall, subject to Sections 2.8(c) and
2.8(e) below, at all times be with a Counterparty, (iii) shall at all times be
for a duration at least equal to the end of the Interest Accrual Period in which
the then current Maturity Date occurs, and (iv) shall at all times have a
notional amount equal to or greater than the Outstanding Principal Balance and
shall at all times provide for the applicable LIBOR strike rate to be equal to
the Strike Rate. Borrower shall direct such Counterparty to deposit directly
into an account designated by Lender in writing any amounts due Borrower under
such Interest Rate Cap Agreement so long as any portion of the Debt is
outstanding, provided that the Debt shall be deemed to be outstanding if the
Collateral is transferred by foreclosure or assignment in lieu thereof.
Additionally, Borrower shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest in and to the Interest Rate Cap Agreement (and any replacements
thereof), including, without limitation, its right to receive any and all
payments under the Interest Rate Cap Agreement (and any replacements thereof),
and Borrower shall, and shall cause Counterparty to, deliver to Lender a fully
executed Interest Rate Cap Agreement (which shall, by its terms, authorize the
assignment to Lender and require that payments be deposited directly into an
account designated by Lender in writing).
(b)    Borrower shall comply in all material respects with all of its
obligations under the terms and provisions of the Interest Rate Cap Agreement.
All amounts paid by the Counterparty under the Interest Rate Cap Agreement to
Borrower or Lender shall be deposited promptly into


- 43 -

--------------------------------------------------------------------------------





an account designated by Lender in writing. Borrower shall take all actions
reasonably requested by Lender to Lender’s rights under the Interest Rate Cap
Agreement in the event of a default by the Counterparty and shall not waive,
amend or otherwise modify any of its rights thereunder.
(c)    In the event of any downgrade, withdrawal or qualification of the rating
of the Counterparty (other than a Counterparty that is an Affiliate of Lender)
by any Rating Agency below the Minimum Counterparty Rating, Borrower shall (i)
replace the Interest Rate Cap Agreement not later than ten (10) Business Days
following receipt of notice of such downgrade, withdrawal or qualification with
an Interest Rate Cap Agreement in form and substance reasonably satisfactory to
Lender (and meeting the requirements set forth in this Section 2.8) (a
“Replacement Interest Rate Cap Agreement”) from a Counterparty having a Minimum
Counterparty Rating or (ii) if provided for in such Interest Rate Cap Agreement,
cause the Counterparty to deliver collateral to secure Borrower’s exposure under
the Interest Rate Cap Agreement in such amount and pursuant to such terms as are
reasonably acceptable to Lender.
(d)    In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.
(e)    Each Interest Rate Cap Agreement shall contain the following language or
its equivalent: “In the event of any downgrade, withdrawal or qualification of
the rating of the Counterparty below (A) a long term rating of “A-” by S&P or
(B) a long term rating of “A3” by Moody’s, the Counterparty must, within ten
(10) business days, (x) post collateral on terms acceptable to each Rating
Agency, Lender and Borrower, (y) find a replacement Counterparty, at the
Counterparty’s sole cost and expense, acceptable to each Rating Agency, Lender
and Borrower; provided that, notwithstanding such a downgrade, withdrawal or
qualification, unless and until the Counterparty transfers the Interest Rate Cap
Agreement to a replacement Counterparty pursuant to the foregoing clause (y),
the Counterparty will continue to perform its obligations under the Interest
Rate Cap Agreement, or (z) deliver a guaranty (or replacement guaranty, as
applicable) of the Counterparty’s obligations from a Counterparty having a
Minimum Counterparty Rating in form and substance acceptable to Lender and each
Rating Agency. Failure to satisfy the foregoing shall constitute an “Additional
Termination Event” as defined by Section 5(b)(v) of the ISDA Master Agreement,
with the Counterparty as the “Affected Party.” In the event that a Counterparty
is required pursuant to the terms of an Interest Rate Cap Agreement to (i)
deliver collateral as specified in the applicable Interest Rate Cap Agreement,
(ii) find a replacement Counterparty or (iii) deliver a guaranty (or replacement
guaranty, as applicable), Borrower covenants and agrees that Borrower shall seek
Lender’s approval with respect thereto and shall not approve or consent to the
foregoing unless and until Borrower receives Lender’s prior written approval,
which approval shall not be unreasonably withheld, conditioned or delayed), and
shall, in its reasonable discretion, approve or consent to the foregoing upon
receipt of Lender’s prior written approval.
(f)    With respect to each Interest Rate Cap Agreement, Borrower shall use
commercially reasonable efforts to promptly obtain and deliver to Lender an
opinion (upon


- 44 -

--------------------------------------------------------------------------------





which Lender and its successors and assigns may rely) from counsel (which
counsel may be in house counsel for the Counterparty) for the Counterparty
(other than a Counterparty that is an Affiliate of Lender) which shall provide,
in relevant part, that:
(i)    the Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Agreement;
(ii)    the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;
(iii)    all consents, authorizations and approvals required for the execution
and delivery by the Counterparty of the Interest Rate Cap Agreement, and any
other agreement which the Counterparty has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and
(iv)    the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
Section 2.9    Extension of the Maturity Date. Borrower shall have the option to
extend the term of the Loan beyond the Initial Maturity Date for three (3)
successive terms (the “Extension Option”) of one (1) year each (each, an
“Extension Period”) to (i) April 9, 2020 if the first Extension Option is
exercised, (ii) April 9, 2021 if the second Extension Option is exercised, and
(iii) April 9, 2022 if the third Extension Option is exercised (each such date,
the “Extended Maturity Date”) upon satisfaction of the following terms and
conditions:
(a)    no Event of Default shall have occurred and be continuing on the date
that the applicable Extension Period is commenced;
(b)    Borrower shall notify Lender of its election to extend the applicable
Maturity Date as aforesaid not earlier than ninety (90) days and no later than
thirty (30) days prior to the applicable Maturity Date; provided, however, that
Borrower shall be permitted to revoke such notice at any time up to thirty (30)
days before the applicable Maturity Date provided that


- 45 -

--------------------------------------------------------------------------------





Borrower pays to Lender all actual out-of-pocket costs and expenses incurred by
Lender in connection with such notice, including, without limitation, any
Breakage Costs;
(c)    Borrower shall obtain and deliver to Lender prior to the date that the
applicable Extension Period is commenced, a Replacement Interest Rate Cap
Agreement, which Replacement Interest Rate Cap Agreement shall be effective
commencing on the first day of the related Extension Period and shall have a
maturity date not earlier than the last day of the Interest Accrual Period in
which the related Extended Maturity Date shall occur;
(d)    Borrower shall have paid to Lender all actual out-of-pocket costs and
expenses incurred by Lender in connection with Borrower exercising the
applicable Extension Option;
(e)    in connection with the second Extension Option, the Debt Yield shall not
be less than 6.10% on the date which is thirty (30) days prior to the date that
the second Extension Period is commenced;
(f)    in connection with the third Extension Option, the Debt Yield shall not
be less than 6.25% on the date which is thirty (30) days prior to the date that
the third Extension Period is commenced;
(g)    in connection with the third Extension Option, the Borrower shall have
paid to Lender on the date the third Extension Period is commenced an extension
fee in an amount equal to one quarter of one percent (0.25%) of the Outstanding
Principal Balance;
(h)    in connection with the third Extension Option, Lender shall have
determined that the lien free completion of the Permitted Alterations in
accordance with Section 4.21 hereof and Section 4.21 of the Mortgage Loan
Agreement, to the extent such construction previously commenced, shall have
occurred (subject to any extension due to Force Majeure) prior to the date that
the third Extension Period is commenced;
(i)    in connection with (A) the second Extension Option, but only in the event
the Debt Yield is less than 6.50% as of the date which is thirty (30) days prior
to the date that the second Extension Period is commenced, or (B) the third
Extension Option (and, for the avoidance of doubt, only if not previously
delivered in connection with the second Extension Option), if required by
Lender, Borrower shall either (selection of which option shall be at Borrower’s
election) (x) post a cash deposit with Lender or (y) provide a payment guaranty
from Guarantor (which guaranty shall be substantially in the form of the
Unfunded Obligations Guaranty and with a “Remaining Unfunded Obligation” concept
modified, mutatis mutandis, to apply to the guaranteed sums) guaranteeing
funding of, an amount equal to the sum of all (1) unfunded obligations for
tenant improvements and leasing commissions and (2) free rent and operating
expense reimbursement credits, but only to the extent that such unfunded
obligations, free rent and reimbursement credits (i) relate to Leases which were
in effect as of the Closing Date and (ii) occur or would remain outstanding
after the third Extended Maturity Date. Such guaranty will include appropriate
provisions, if applicable, to recognize that if a payment is made with respect
to a guaranty of the same obligations delivered to Mortgage Lender and/or
Mezzanine B Lender, such payment will be given appropriate credit under such
guaranty given for the benefit of Lender. If Borrower elects the foregoing
option (x) then any funds posted with


- 46 -

--------------------------------------------------------------------------------





Lender to cover the obligations described in either the foregoing clause (1) or
(2) shall be held by Lender as additional collateral for the Loan until such
time as the Debt has been paid in full. Notwithstanding the foregoing, Borrower
shall not be required to post a cash deposit or provide a payment guaranty as
set forth in subclauses (x) and (y) above if Mortgage Borrower posts the cash
deposit described in Section 2.9(i) of the Mortgage Loan Agreement with Mortgage
Lender and Borrower shall have delivered, or cause to be delivered, to Lender
evidence thereof. For the avoidance of doubt, if Mortgage Borrower elects to
provide to Mortgage Lender the guaranty described in Section 2.9(i) of the
Mortgage Loan Agreement, Borrower shall be required to post a cash deposit with
Lender or provide a payment guaranty to Lender as set forth in subclauses (x)
and (y) above;
(j)    in connection with the third Extension Option, if on the date that third
Extension Period is commenced Wells Fargo fails to be in actual, physical
possession of substantially all (i.e., 90% or more) of its then current
Specified Tenant Space (it being understood that the Specified Tenant Space
occupied by Wells Fargo as of the Closing Date may be reduced in connection with
the Wells Fargo’s exercise of the contraction option contained in the Wells
Fargo’s Specified Tenant Lease) and/or ceases to operate its business in
substantially all (i.e., 90% or more) of its then current Specified Tenant
Space, Borrower shall either (selection of which option shall be at Borrower’s
election) (x) post a cash deposit with Lender or (y) provide a payment guaranty
from Guarantor guaranteeing payment of an amount equal to the Specified Tenant
Trigger Cap (as defined in the Mortgage Loan Agreement) (which guaranty shall be
in form and substance acceptable to Lender) (the “Occupancy Guaranty”) (it being
understood that such Occupancy Guaranty will (A) terminate if substantially all
(i.e., 90% or more) of such space is leased to a replacement tenant in
accordance with the terms hereof and (B) reduce, pro rata, based on any of the
Wells Fargo space that is actually re-leased in accordance with the terms
hereof). Such guaranty will include appropriate provisions, if applicable, to
recognize that if a payment is made with respect to a guaranty of the same
obligations delivered to Mortgage Lender and/or Mezzanine B Lender, such payment
will be given appropriate credit under such guaranty given for the benefit of
Lender. If Borrower elects the foregoing option (x) then any funds posted with
Lender shall be held by Lender as additional collateral for the Loan until such
time as the Debt has been paid in full; provided, however, that upon the
occurrence of the events in either the foregoing clauses (A) or (B), such funds
shall be returned to Borrower, either in whole or in part (on pro rata basis as
set forth in clause (B) above), as applicable. Notwithstanding the foregoing,
Borrower shall not be required to post a cash deposit or provide the Occupancy
Guaranty as set forth in subclauses (x) and (y) above if Mortgage Borrower posts
the cash deposit described in Section 2.9(j) of the Mortgage Loan Agreement with
Mortgage Lender and Borrower shall have delivered, or cause to be delivered, to
Lender evidence thereof. For the avoidance of doubt, if Mortgage Borrower elects
to provide to Mortgage Lender the guaranty described in Section 2.9(j) of the
Mortgage Loan Agreement, Borrower shall be required to post a cash deposit with
Lender or provide the Occupancy Guaranty to Lender as set forth in subclauses
(x) and (y) above.
(k)    (A) in the event GDC fails to extend or renew the GDC’s Specified Tenant
Lease in accordance with the applicable terms and conditions thereof and hereof
prior to the date that the second Extension Period is commenced, then in
connection with the second Extension Option, Borrower shall either (selection of
which option shall be at Borrower’s election) (x) post a cash deposit with
Lender or (y) provide a payment guaranty from Guarantor guaranteeing


- 47 -

--------------------------------------------------------------------------------





payment, in either case, in an amount equal to $37.50 per square foot of the
GDC’s Specified Tenant Space not re-leased by a replacement tenant or GDC in
accordance with the terms hereof (which guaranty shall be in form and substance
acceptable to Lender) (the “GDC Guaranty”) and (B) in the event GDC fails to
extend or renew the GDC’s Specified Tenant Lease in accordance with the
applicable terms and conditions thereof and hereof prior to the date that the
third Extension Period is commenced, in connection with the third Extension
Option, Borrower shall either (selection of which option shall be at Borrower’s
election) (x) post a cash deposit with Lender or (y) provide a payment guaranty
from Guarantor guaranteeing payment, in either case, in an amount equal to
$37.50 per square foot of the GDC’s Specified Tenant Space not re-leased by a
replacement tenant or GDC in accordance with the terms hereof (which guaranty
shall be in form and substance acceptable to Lender) (the “Additional GDC
Guaranty”) (for the avoidance of doubt, any amounts guaranteed by the Additional
GDC Guaranty shall be in addition (but without duplication) to the amounts
guaranteed by the GDC Guaranty). Each of the GDC Guaranty and the Additional GDC
Guaranty shall, by their terms, reduce by an amount equal to $37.50 times the
number of square feet of the GDC’s Specified Tenant Space re-leased in
accordance with the terms hereof to a replacement tenant or to GDC subsequent to
the date of the GDC Guaranty and the Additional GDC Guaranty, as applicable.
Each of the GDC Guaranty and the Additional GDC Guaranty will include
appropriate provisions, if applicable, to recognize that if a payment is made
with respect to a guaranty of the same obligations to Mortgage Lender and/or
Mezzanine B Lender, such payment will be given appropriate credit under such
guaranty given for the benefit of Lender. Notwithstanding the foregoing, (I)
Borrower shall not be required to post a cash deposit or provide the GDC
Guaranty as set forth in the subsection (k)(A) above if Mortgage Borrower posts
the cash deposits described in Section 2.9(k)(A) of the Mortgage Loan Agreement
with Mortgage Lender and Borrower shall have delivered, or cause to be
delivered, to Lender evidence thereof and (II) Borrower shall not be required to
post a cash deposit or provide the Additional GDC Guaranty as set forth in the
subsection (k)(B) above if Mortgage Borrower posts the cash deposits described
in Section 2.9(k)(B) of the Mortgage Loan Agreement with Mortgage Lender and
Borrower shall have delivered, or cause to be delivered, to Lender evidence
thereof. For the avoidance of doubt, if Mortgage Borrower elects to provide to
Mortgage Lender the guaranties described in Section 2.9(k) of the Mortgage Loan
Agreement, Borrower shall be required to post cash deposits with Lender or
provide the GDC Guaranty or Additional GDC Guaranty, as applicable, to Lender as
set forth in as set forth in this subsection (k); and
(l)    Borrower shall have delivered to Lender evidence that each of the
Mortgage Loan and the Mezzanine B Loan has been extended or shall be
concurrently extended through a date not earlier than the applicable Extended
Maturity Date.
All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the Extended Maturity Date in the event the applicable Extension
Option is exercised.
Section 2.10    Partial Release.
Provided no Event of Default shall have occurred and be continuing (other than a
non-monetary Event of Default that affects or is otherwise related solely to the
Atrium Parcel and which Event of Default will no longer continue to exist upon
such release of the Atrium Parcel), Borrower shall have the right at any time
prior to the Maturity Date permit Mortgage Borrower


- 48 -

--------------------------------------------------------------------------------





to obtain the release (the “Partial Release”) of the Atrium Parcel from the lien
of the Security Instrument thereon (and related Mortgage Loan Documents), upon
the satisfaction of each of the following conditions precedent:
(i)    Lender shall have received at least fifteen (15) Business Days (or a
shorter period of time if permitted by Lender in its sole discretion) prior
written notice requesting the release of the Atrium Parcel;
(ii)    Borrower shall, in accordance with the provisions of Section 2.7(a)
above, prepay the Loan in an amount equal to the Release Price (including,
without limitation, any Prepayment Premium applicable thereto);
(iii)    Borrower shall provide all other documentation in connection with such
release as may be reasonably requested by Lender, together with an Officer’s
Certificate certifying that such documentation is in compliance with all
applicable Legal Requirements;
(iv)    Borrower shall have delivered evidence that would be reasonably
satisfactory to Lender that, immediately after giving effect to the release of
the Atrium Parcel, the portion of the Property remaining encumbered by the
Security Instrument (the “Remaining Property”) shall (A) not, as a result of
such release, fail to comply in all material respects with all applicable Legal
Requirements, including, without limitation, all applicable zoning and building
laws, rules, ordinances and regulations, (B) be legally subdivided and
(C) constitute one or more separate tax lots; provided, however, notwithstanding
the foregoing or anything to the contrary in this Agreement, Lender shall be
deemed to have approved the requirements of this subclause (iv) if Mortgage
Lender approves the requirements set forth in Section 2.10(iv) of the Mortgage
Loan Agreement;
(v)    Borrower shall have delivered evidence reasonably satisfactory to Lender
that Mortgage Borrower has entered into a reciprocal easement agreement (in form
and substance reasonably satisfactory to Lender) with the owner of the Atrium
Parcel (the “Atrium REA”), which Atrium REA shall provide for easements,
cross-easements and mutual or non-exclusive easements for ingress, egress,
access, pedestrian walkways, parking, traffic flow, drainage, utilities and
services shared by the Atrium Parcel and the Remaining Property, in each case,
as deemed reasonably necessary by Lender; provided that Lender shall reasonably
approve the Atrium REA upon satisfaction of certain conditions to be mutually
agreed upon by Lender and Borrower in good faith.
(vi)    Borrower shall provide Lender with an endorsement (to the extent such
endorsement is available under the applicable Legal Requirements) to the Owner’s
Title Policy relating to the Remaining Property that adds easements benefitting
the Remaining Property created in connection with the release of the Atrium
Parcel (including any easements granted under Section 2.10(v) above) to the
description of the insured estate (which endorsement shall be issued by the
title insurance company that issued the Title Insurance Policy). Borrower shall
cause Mortgage Borrower to provide Mortgage Lender with an endorsement (to the
extent such endorsement is available under the applicable Legal Requirements) to
the Title Insurance Policy relating to the Remaining Property (which endorsement
shall be issued by the title insurance company that issued the Title Insurance
Policy): (i) confirming, in each case as of the effective date of the release of
the Atrium Parcel, no change in the priority of the Security Instrument on


- 49 -

--------------------------------------------------------------------------------





the Remaining Property and insuring that there are no liens, mortgages, deeds of
trust or other security instruments, as the case may be, not otherwise permitted
by the Loan Documents, encumbering the Remaining Property, (ii) if not already
part of the insured estate in the Title Insurance Policy (and such estate is not
being released), insuring Lender’s interest in any easements benefitting the
Remaining Property created in connection with the release of the Atrium Parcel
(including any easements granted under Section 2.10(v) above), (iii) [reserved],
and (iv) insuring that the balance of the Remaining Property (excluding the
Atrium Parcel) constitutes separate tax lots and has been legally subdivided;
(vii)    Borrower shall have delivered to Lender evidence that would be
reasonably satisfactory to Lender that the release of the Atrium Parcel will not
violate any term or provision of any Lease in effect at the Remaining Property
at the time of the release of the Atrium Parcel, which evidence may take the
form of a certification from Borrower contained in the Officer’s Certificate
referenced in Section 2.10(xiii) below;
(viii)    To the extent such survey is not delivered in connection with the
closing of the Loan, Borrower shall have delivered, or caused to be delivered, a
survey of the Atrium Parcel and the Remaining Property, which survey shall
include a legal description of the Atrium Parcel and the Remaining Property and
shall otherwise be in such form as would be reasonably satisfactory to Lender;
provided, however, notwithstanding the foregoing or anything to the contrary in
this Agreement, Lender shall be deemed to have approved the survey required to
be delivered under this subclause (viii) if (a) Mortgage Lender approves such
survey pursuant to Section 2.10(viii) of the Mortgage Loan Agreement and (b)
such survey is certified to Lender;
(ix)    Intentionally omitted;
(x)    As of the date of consummation of the Partial Release, after giving
effect to the release of the Atrium Parcel from the lien of the Security
Instrument, the LTV with respect to the remaining Property shall be no greater
than the LTV as of the Closing Date (i.e., 74.8%);
(xi)    Borrower shall have (or shall have caused to be) paid or reimbursed
Lender for all out-of-pocket costs and expenses incurred by Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the release of the Atrium Parcel. Borrower shall pay all recording charges,
filing fees, taxes or other expenses (including, without limitation, mortgage
and intangibles taxes and documentary stamp taxes) payable in connection with
the release of the Atrium Parcel. Borrower shall have paid all costs and
expenses of the Rating Agencies incurred in connection with the release of the
Atrium Parcel;
(xii)    Intentionally omitted;
(xiii)    Intentionally omitted;
(xiv)    Borrower shall deliver (and shall causes Mortgage Borrower to deliver)
all other documents and items as Lender may reasonably request and execute such
documents and instruments as are typical for transactions similar to such
release of the Atrium Parcel;
(xv)All conditions precedent to the Partial Release set forth in Section 2.10 of
the Mortgage Loan Agreement have been complied with by Mortgage Borrower and
Borrower shall


- 50 -

--------------------------------------------------------------------------------





have delivered, or cause to be delivered, to Lender evidence thereof. All
conditions precedent to the Partial Release set forth in Section 2.10 of the
Mezzanine B Loan Agreement have been complied with by Mezzanine B Borrower and
Borrower shall have delivered, or cause to be delivered, to Lender evidence
thereof; and
(xvi)Borrower shall deliver an Officer’s Certificate certifying that all
requirements set forth in this Section 2.10 have been satisfied.
Lender shall, if requested by Borrower, confirm to Mortgage Lender and Mezzanine
B Lender (which confirmation can be delivered via email) whether the conditions
to the Partial Release set forth in this Section 2.10 have been satisfied (or
waived).
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Lender as of the Closing Date that:
Section 3.1    Legal Status and Authority. Borrower (a) is duly organized,
validly existing and in good standing under the laws of its state of formation;
(b) is duly qualified to transact business and is in good standing in the State;
and (c) has all necessary approvals, governmental and otherwise, and full power
and authority to own the Collateral. Borrower has full power, authority and
legal right to mortgage, grant, bargain, sell, pledge, assign, warrant, transfer
and convey the Collateral pursuant to the terms hereof and to keep and observe
all of the terms of this Agreement, the Note, the Pledge Agreement and the other
Loan Documents on Borrower’s part to be performed.
Section 3.2    Validity of Documents.
(a)    (1) The execution, delivery and performance of this Agreement, the Note,
the Pledge Agreement and the other Loan Documents by Borrower and the borrowing
evidenced by the Note and this Agreement (i) are within the power and authority
of Borrower; (ii) have been authorized by all requisite organizational action of
such parties; (iii) have received all necessary approvals and consents,
corporate, governmental or otherwise; (iv) will not violate in any material
respect, conflict with in any material respect, result in a material breach of
or constitute (with notice or lapse of time, or both) a material default under
any provision of law, any order or judgment of any court or Governmental
Authority, any material license, certificate or other approval required to own
the Collateral, any applicable organizational documents of the Borrower, or any
applicable material indenture, agreement or other instrument binding upon
Borrower or the Collateral; (v) will not result in the creation or imposition of
any lien, charge or encumbrance whatsoever upon any of its assets, except the
lien and security interest created hereby and by the other Loan Documents; and
(vi) will not require any material authorization or license from, or any filing
with, any Governmental Authority (except for Uniform Commercial Code filings
relating to the security interest created hereby), (2) this Agreement, the Note,
the Pledge Agreement and the other Loan Documents have been duly executed and
delivered by Borrower and (3) this Agreement, the Note, the Pledge Agreement and
the other Loan Documents constitute the legal, valid and binding obligations of
Borrower subject to bankruptcy,


- 51 -

--------------------------------------------------------------------------------





insolvency, reorganization, moratorium or other similar Creditors Rights Laws
and general principles of equity. The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower or Guarantor,
including the defense of usury, nor would the operation of any of the terms of
the Loan Documents, or the exercise of any right thereunder, render the Loan
Documents unenforceable (except as such enforcement may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other similar Creditors
Rights Laws, and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)).
(b)    (1) The execution, delivery and performance of the Loan Documents to
which Guarantor is a party (i) are within the power and authority of Guarantor;
(ii) have been authorized by all requisite organizational action of Guarantor;
(iii) have received all necessary approvals and consents, corporate,
governmental or otherwise; (iv) will not violate in any material respect,
conflict with in any material respect, result in a material breach of or
constitute (with notice or lapse of time, or both) a material default under any
applicable organizational documents of Guarantor, or any applicable material
indenture, agreement or other instrument binding upon Guarantor; (v) will not
result in the creation or imposition of any lien, charge or encumbrance
whatsoever upon any of Guarantor’s assets; and (vi) will not require any
material authorization or license from, or any filing with, any Governmental
Authority, (2) the Loan Documents to which Guarantor is a party have been duly
executed and delivered by Guarantor and (3) the Loan Documents to which
Guarantor is a party constitute the legal, valid and binding obligations of
Guarantor, subject to bankruptcy, insolvency, reorganization, moratorium or
other similar Creditors Rights Laws and general principles of equity.
(c)    Neither Borrower nor Guarantor has asserted any right of rescission,
set-off, counterclaim or defense with respect to the Loan Documents.
Section 3.3    Litigation. Except as set forth on Schedule VII, there is no
action, suit, proceeding or governmental investigation, in each case, judicial,
administrative or otherwise (including any condemnation or similar proceeding)
(herein, “Litigation”), pending and served (if service is required by applicable
law) or, to Borrower’s knowledge, threatened in writing or contemplated against
Borrower, Mortgage Borrower, the Collateral, the Property, or any portion
thereof, which, if adversely determined, is reasonably expected to result in a
Material Adverse Effect. Except as set forth on Schedule VII, there is no
Litigation pending or threatened in writing or, to any Borrower’s knowledge,
contemplated against or affecting the Guarantor or any Affiliated Manager which,
if adversely determined, is reasonably expected to result in a Material Adverse
Effect.
Section 3.4    Agreements. Neither Borrower nor Mortgage Borrower is a party to
any agreement or instrument or subject to any restriction that is reasonably
likely to cause a Material Adverse Effect. Neither Borrower nor Mortgage
Borrower is in default in any material respect in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
agreement or instrument to which it is a party or by which Borrower, Mortgage
Borrower, the Collateral or the Property is bound which would result in a
Material Adverse Effect. Except as set forth on Schedule VII or in the financial
statements of Borrower previously delivered to Lender in connection with the
closing of the Loan, neither Borrower nor Mortgage Borrower has any material
financial obligations under any agreement or instrument to which


- 52 -

--------------------------------------------------------------------------------





Borrower or Mortgage Borrower, as applicable, is a party or by which Borrower,
Mortgage Borrower, the Collateral or the Property is otherwise bound, other than
(a) obligations incurred in the ordinary course of ownership of the Collateral
by Borrower or the operation of the Property (including any obligations under
Leases) by Mortgage Borrower and (b) obligations of Borrower under this
Agreement, the Pledge Agreement, the Note and the other Loan Documents and
obligations of Mortgage Borrower under the Mortgage Loan Agreement, the Security
Instrument, the Mortgage Note and the other Mortgage Loan Documents. There is no
agreement or instrument to which Borrower is a party or by which Borrower is
bound that would require the subordination in right of payment of any of
Borrower’s obligations hereunder or under the Note to an obligation owed to
another party.
Section 3.5    Financial Condition.
(a)    Borrower is solvent and Borrower has received reasonably equivalent value
for the granting of the Pledge Agreement. No proceeding under Creditors Rights
Laws with respect to any Borrower Party has been initiated.
(b)    In the last ten (10) years, no (i) petition in bankruptcy has been filed
by or against any Borrower Party (other than Mortgage Borrower) and (ii) no
Borrower Party (other than Mortgage Borrower) has ever made any general
assignment for the benefit of creditors or taken advantage of any Creditors
Rights Laws. Since the Brookfield Acquisition Date and, to Borrower’s knowledge,
in the last ten (10) years, no (i) petition in bankruptcy has been filed by or
against Mortgage Borrower and (ii) Mortgage Borrower has never made any general
assignment for the benefit of creditors or taken advantage of any Creditors
Rights Laws.
(c)    No Borrower Party is contemplating either the filing of a petition by it
under any Creditors Rights Laws or the liquidation of its assets or property and
Borrower has no knowledge of any Person contemplating the filing of any such
petition against any Borrower Party.
(d)    There exists no Sale or Pledge (or contemplated redemption or conversion)
of any direct interests in Borrower other than pursuant to the Mezzanine B Loan
Documents.
Section 3.6    Collateral. Borrower is the record and beneficial owner of, and
has good title to, the Collateral pledged by such Borrower under the Pledge
Agreement free and clear of all Liens whatsoever except such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents. The Collateral is not and will not be subject to any contractual
restriction upon the transfer thereof (except for any such restriction contained
in the Pledge Agreement and this Agreement). The Liens permitted pursuant to the
Loan Documents in the aggregate do not materially and adversely affect the value
or use of the Collateral. The Pledge Agreement, together with the delivery of
the any certificate evidencing the Pledged Company Interests (as such term is
defined in the Pledge Agreement) and the applicable UCC Financing Statement
relating to the Collateral, when properly filed in the appropriate records
and/or delivered to Lender (as applicable), will create (a) a valid, perfected
first-priority security interest in the Collateral. No creditor of Borrower
other than Lender has in its possession any certificates or other documents that
constitute or evidence the Collateral or the possession of which would be
required to perfect a security interest in the Collateral. The Pledged Interests
have been duly authorized and validly issued and are not subject to any options


- 53 -

--------------------------------------------------------------------------------





to purchase or similar rights of any Person. Upon the Collateral being
transferred by foreclosure or assignment in lieu thereof, the Lender will
succeed to all of the rights, titles and interest of Borrower in Mortgage
Borrower without the consent of any other Person and will, without the consent
of any other Person, be admitted as the sole member in the Mortgage Borrower.
Section 3.7    No Plan Assets. As of the date hereof and until the Debt is
repaid in accordance with the applicable terms and conditions hereof, (a)
Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, (b) Borrower is not and will
not be a “governmental plan” within the meaning of Section 3(32) of ERISA, (c)
transactions by or with Borrower hereunder or under the other Loan Documents are
not and will not be in violation of any state statute regulating investments of,
or fiduciary obligations with respect to, governmental plans and (d) none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA. As of the date hereof, neither Borrower, nor any member
of a “controlled group of corporations” (within the meaning of Section 414 of
the IRS Code), maintains, sponsors or contributes to a “defined benefit plan”
(within the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan”
(within the meaning of Section 3(37)(A) of ERISA).
Section 3.8    Not a Foreign Person. Borrower is not a “foreign person” within
the meaning of § 1445(f)(3) of the IRS Code.
Section 3.9    Other Indebtedness. Borrower has no material financial obligation
(contingent or otherwise) under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Collateral is otherwise bound, other than the obligations
under the Loan Documents.
Section 3.10    Business Purposes. The Loan is solely for the business purpose
of Borrower, and is not for personal, family, household, or agricultural
purposes.
Section 3.11    Borrower’s Principal Place of Business. Borrower’s principal
place of business and its chief executive office as of the date hereof is 250
Vesey Street, New York, New York 10281. Borrower’s mailing address, as set forth
in the opening paragraph hereof or as changed in accordance with the provisions
hereof, is true and correct. Borrower’s organizational identification number, if
any, assigned by the state of its incorporation or organization is 4317137.
Borrower’s federal tax identification number is 20-8640400. Borrower is not
subject to back-up withholding taxes.
Section 3.12    Status of Property.
(a)    Except as otherwise set forth in the zoning report delivered to Lender in
connection with the closing of the Loan, to Borrower’s knowledge, Mortgage
Borrower has obtained all material Permits, all of which are in full force and
effect as of the date hereof and not subject to revocation, suspension,
forfeiture or modification.
(b)    Except as set forth on Schedule VII, the Property and the present and
contemplated use and occupancy thereof are, to Borrower’s knowledge, in
compliance in all


- 54 -

--------------------------------------------------------------------------------





material respects with all applicable zoning ordinances, building codes, land
use laws, Environmental Laws and other similar Legal Requirements.
(c)    The Property is served by all utilities required for the current use
thereof. To Borrower’s knowledge, all utility service is provided by public
utilities and the Property has accepted or is equipped to accept such utility
service.
(d)    To Borrower’s knowledge, all public roads and streets necessary for
service of and access to the Property for the current use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public. The Property has either direct access to such public
roads or streets or access to such public roads or streets by virtue of a
perpetual easement or similar agreement inuring in favor of Mortgage Borrower
and any subsequent owners of the Property.
(e)    The Property is served by public water and sewer systems.
(f)    The Property is free from damage caused by fire or other casualty (other
than to a de minimis extent and which could not reasonably be expected to have a
Material Adverse Effect). Except as shown on any reports delivered by Borrower
to Lender or obtained by Lender, in each case in connection with the closing of
the Loan, to Borrower’s knowledge, the Property, including, without limitation,
all buildings, improvements, parking facilities, sidewalks, storm drainage
systems, roofs, plumbing systems, HVAC systems, septic and sewer systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good operating condition and repair in all material respects; to Borrower’s
knowledge, there exist no structural or latent defects or damages in the
Property, and neither Mortgage Borrower nor Borrower has received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
(g)    To Borrower’s knowledge, all material costs and material expenses of any
and all labor, materials, supplies and equipment due and payable (other than
expenses due and payable in the ordinary course of Mortgage Borrower’s current
monthly payment cycle) in the construction of the Improvements have been paid in
full. To Borrower’s knowledge, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and, to Borrower’s
knowledge, except as a result of the Lobby Work (provided that adequate title
insurance insuring the priority of the Security Interest over any workers’,
mechanics’ or other similar liens on the Property that may result from the Lobby
Work is provided to Mortgage Lender), no rights are outstanding that under
applicable Legal Requirements could give rise to any such liens) affecting the
Property which are or may be prior to or equal to the lien of the Security
Instrument. The parties agree that any time the representations made in this
clause (g) are re-made (or deemed to have been re-made) by Borrower, such
representations by Borrower shall be deemed to have excepted (i) any such costs
and expenses that are being contested in good faith in accordance with (and
subject to the terms and conditions of) Section 4.16(b) hereof and (ii) inchoate
mechanic’s liens that may be asserted in connection with work recently completed
and for which the statutory lien period has not expired.


- 55 -

--------------------------------------------------------------------------------





(h)    Mortgage Borrower has paid in full for, and is the owner or lessee of,
all furnishings, fixtures and equipment (other than Tenants’ property or the
property subject to a Permitted Equipment Lease) used in connection with the
operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the lien and security interest created by the
Mortgage Loan Agreement, the Mortgage Note, the Security Instrument and the
other Mortgage Loan Documents and other security interests, liens and
encumbrances permitted pursuant to the Mortgage Loan Agreement.
(i)    Except as expressly disclosed on the Survey, no portion of the
Improvements is located in an area identified by the Federal Emergency
Management Agency or any successor thereto as an area having special flood
hazards pursuant to the Flood Insurance Acts. No part of the Property consists
of or is classified as wetlands, tidelands or swamp and overflow lands.
(j)    Except as disclosed on the Surveys, all the Improvements lie within the
boundaries of the Land and any building restriction lines applicable to the
Land.
(k)    Except as expressly disclosed on the Title Insurance Policy, to
Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.
(l)    Neither Mortgage Borrower nor Borrower has (i) made, ordered or
contracted for any construction, repairs, alterations or improvements to be made
on or to the Property which have not been completed and paid for in full, (ii)
ordered materials for any such construction, repairs, alterations or
improvements which have not been paid for in full or (iii) attached any fixtures
to the Property which have not been paid for in full, in each case other than
expenses which (1) are due and payable in the ordinary course of Mortgage
Borrower’s current monthly payment cycle, (2) will be paid in the ordinary
course of Mortgage Borrower’s current monthly payment cycle and (3) if unpaid,
would not and could not result in Material Adverse Effect. To Borrower’s
knowledge, there is no such construction, repairs, alterations or improvements
ongoing at the Property as of the Closing Date. To Borrower’s knowledge, there
are no outstanding or disputed claims for any Work Charges and there are no
outstanding liens or security interests in connection with any Work Charges.
(m)    Neither Borrower nor Mortgage Borrower has any direct employees. All
other personnel employed at or in connection with the Property are the direct
employees of Manager or its Affiliates.
Section 3.13    Financial Information. All financial data in respect to
Borrower, Mortgage Borrower, Guarantor, the Collateral and/or the Property,
including, without limitation, the balance sheets, statements of cash flow,
statements of income and operating expense, occupancy statistics reports and
rent rolls, that have been delivered to Lender by Borrower, Mortgage Borrower or
Guarantor or any Affiliate of Borrower, Mortgage Borrower or Guarantor or, to
Borrower’s knowledge, by any other Person (a) are true in all material respects,
(b) accurately represent the financial condition of Borrower, Mortgage Borrower,
Guarantor, the Collateral or the Property, as applicable, as of the date of such
reports, and (c) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in


- 56 -

--------------------------------------------------------------------------------





accordance with the Approved Accounting Method throughout the periods covered,
except as disclosed therein. Neither Mortgage Borrower nor Borrower has any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a Material Adverse
Effect, except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no materially adverse
change in the financial condition, operations or business of Borrower, Mortgage
Borrower or Guarantor from that set forth in said financial statements.
Section 3.14    Condemnation. No Condemnation or other proceeding has been
commenced or, to Borrower’s best knowledge, is threatened in writing or, to
Borrower’s knowledge, is contemplated with respect to all or any portion of the
Property or for the relocation of the access to the Property.
Section 3.15    Separate Lots. The Property is assessed for real estate tax
purposes as one or more wholly independent tax lot or lots, separate from any
adjoining land or improvements not constituting a part of such lot or lots, and
no other land or improvements is assessed and taxed together with the Property
or any portion thereof.
Section 3.16    Insurance. Borrower has obtained and has delivered to Lender
certified copies of all Policies or certificates of the Policies (or such other
evidence reasonably acceptable to Lender) reflecting the insurance coverages,
amounts and other requirements set forth in this Agreement. There are no present
claims of any material nature under any of the Policies, and to Borrower’s
knowledge, no Person, including Borrower, has done, by act or omission, anything
which would impair the coverage of any of the Policies.
Section 3.17    Use of Property. The Property is used exclusively as an office
building with ancillary retail use and related parking, as set forth on the
applicable Rent Roll.
Section 3.18    Leases and Rent Roll. Except as disclosed in the certified rent
roll for the Property delivered to Lender in connection with the closing of the
Loan (the “Rent Roll”), in the “unpaid charge” (i.e. ageing reports) and in the
operating statements and management summaries delivered to Lender in connection
with the closing of the Loan, or in the Tenant estoppel certificates delivered
by Tenants to Mortgage Lender in connection with the closing of the Loan or as
disclosed in Schedule VII, (a) Mortgage Borrower is the sole owner of the entire
lessor’s interest in the Leases; (b) the Leases to which Mortgage Borrower is a
party are valid and enforceable and in full force and effect (subject to laws
affecting creditors’ rights generally and general principles of equity); (c) all
of the Leases to which Mortgage Borrower is a party are arms-length agreements
with third parties not Controlled by Borrower; (d) neither Mortgagee Borrower
nor, to Borrower’s knowledge, any other party under any Lease to which Mortgage
Borrower is a party is in monetary or material non-monetary default; (e) all
Rents due have been paid in full and no Tenant is in arrears in its payment of
Rent; (f) there are no subleases at the Property with any Affiliate of Borrower;
(g) none of the Rents reserved in the Leases to which Mortgage Borrower is a
party are subject to any assignment, pledge or hypothecation, except pursuant to
the Loan Documents; (h) none of the Rents have been collected for more than one
(1) month in advance (except a Security Deposit shall not be deemed Rent
collected in advance); (i) the premises demised under the Leases have been
completed (to the extent Mortgage Borrower,


- 57 -

--------------------------------------------------------------------------------





as landlord, is required to complete the same), all improvements, repairs,
alterations or other work required to be furnished on the part of Mortgage
Borrower under the Leases have been completed, the Tenants under the Leases have
accepted the premises demised thereunder and have taken possession of the same
on a rent-paying basis and any payments, credits or abatements required to be
given by Mortgage Borrower to the Tenants under the Leases have been made in
full; (j) there exist no offsets or defenses to the payment of any portion of
the Rents and Mortgage Borrower has no outstanding monetary obligation to any
Tenant under any Lease; (k) neither Mortgage Borrower nor Borrower has received
any notice from any Tenant challenging the validity or enforceability of any
Lease; (l) the copies of the Leases provided to Lender are true, correct and
complete copies of such Leases; (m) the Leases are valid and enforceable against
Mortgage Borrower and the Tenants set forth therein; (n) no Lease contains an
option to purchase, right of first refusal to purchase, right of first refusal
to lease additional space at the Property, or any other similar provision;
(o) no Person has any possessory interest in, or right to occupy, the Property
except under and pursuant to a Lease and/or a Permitted Encumbrance; (p) all
Security Deposits relating to the Leases are reflected on the Rent Roll and have
been collected by Mortgage Borrower; (q) no brokerage commissions or finders
fees are currently due and payable regarding any Lease; (r) each Tenant under a
Major Lease is in actual, physical occupancy of the premises demised under its
Lease; (s) to Borrower’s knowledge, there are no actions or proceedings
(voluntary or otherwise) pending against any Tenants or guarantors under Leases,
in each case, under bankruptcy or similar insolvency laws or regulations; and
(t) no event has occurred giving any Tenant the right to cease operations at its
leased premises (i.e., “go dark”), terminate its Lease or pay reduced or
alternative Rent to Mortgage Borrower under any of the terms of such Lease, such
as a co-tenancy provision. Prior to the Closing Date, Mortgage Borrower has
requested Tenant estoppel certificates from each Tenant. Borrower has made
available (or caused to be made available) to Lender true and correct copies of
all Leases in effect with respect to the Property that have been requested by
Lender (if any).
Section 3.19    Filing and Recording Taxes. All mortgage, mortgage recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of (i) this Agreement, the Pledge Agreement, the Note and the
other Loan Documents and (ii) the Mortgage Loan Agreement, the Security
Instrument, the Mortgage Note and the other Mortgage Loan Documents, have been
paid or will be paid, and, to Borrower’s knowledge, under current Legal
Requirements, the Pledge Agreement and the other Loan Documents are enforceable
in accordance with their terms by Lender (or any subsequent holder thereof),
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Creditors Rights Laws, and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 3.20    Management Agreement. The Management Agreement is in full force
and effect and there is no material default thereunder by any party thereto and,
to Borrower’s knowledge, no event has occurred that, with the passage of time
and/or the giving of notice would constitute a material default thereunder. As
of the date hereof, no management fees under the Management Agreement are due
and payable, other than the current monthly management fee.


- 58 -

--------------------------------------------------------------------------------





Section 3.21    Illegal Activity/Forfeiture.
(a)    No portion of the Property or the Collateral, to Borrower’s knowledge,
has been or will be purchased, improved, equipped or furnished with proceeds of
any illegal activity and to Borrower’s knowledge, there are no illegal
activities or activities relating to controlled substances at the Property.
(b)    To Borrower’s knowledge, there has not been and shall never be committed
by Mortgage Borrower, Borrower or any other Person in occupancy of or involved
with the operation or use of the Property any act or omission affording the
federal government or any state or local government the right of forfeiture as
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under this Agreement, the Note, the Pledge Agreement or
the other Loan Documents. Borrower hereby covenants and agrees not to commit,
permit or suffer to exist any act or omission affording such right of
forfeiture.
Section 3.22    Taxes. Each of Mortgage Borrower and Borrower has filed (or has
obtained effective extensions for filing) all material federal and state,
county, municipal, and city income, personal property and other tax returns
required to have been filed by it and has paid all taxes and related liabilities
which have become due pursuant to such returns or pursuant to any assessments
received by it, except as are being contested in good faith in accordance with
(and subject to the terms and conditions of) Section 4.5(b) hereof. To
Borrower’s knowledge, there is no basis for any material additional assessment
in respect of any such taxes and related liabilities for prior years.
Section 3.23    Intentionally Omitted.
Section 3.24    Third Party Representations. Each of the representations and the
warranties made by Guarantor in the other Loan Documents (if any) are true,
complete and correct in all material respects.
Section 3.25    Non-Consolidation Opinion Assumptions. All of the factual
assumptions made in the Non-Consolidation Opinion, including, but not limited
to, any exhibits attached thereto and/or certificates delivered in connection
therewith, are true, complete and correct in all material respects.
Section 3.26    Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement, the Pledge Agreement, the Note or the other Loan Documents.
Section 3.27    Investment Company Act. Borrower is not (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 2005, as amended; or (c)


- 59 -

--------------------------------------------------------------------------------





subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
Section 3.28    Fraudulent Conveyance. Borrower (a) has not entered into the
Loan or any Loan Document with the actual intent to hinder, delay, or defraud
any creditor and (b) received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
execution and delivery of the Loan Documents, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
or contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including, without limitation, contingent liabilities and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).
Section 3.29    Embargoed Person. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any transfers
of interests permitted pursuant to the Loan Documents, (a) none of the funds or
other assets of any Borrower Party constitute (or will constitute) property of,
or are (or will be) beneficially owned, directly or indirectly, by any Person or
government that is the subject of economic sanctions or trade restrictions under
U.S. law, including without limitation, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., the Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that transactions involving or the investment in any
such Borrower Party (whether directly or indirectly) is prohibited by applicable
law or the Loan made by Lender is in violation of applicable law (“Embargoed
Person”); (b) no Embargoed Person has (or will have) any interest of any nature
whatsoever in any Borrower Party, with the result that the investment in any
such Borrower Party (whether directly or indirectly), is prohibited by
applicable law or the Loan is in violation of applicable law; and (c) none of
the funds of any Borrower Party have been (or will be) derived from any unlawful
activity with the result that transactions involving or the investment in any
such Borrower Party (whether directly or indirectly), is prohibited by
applicable law or the Loan is in violation of applicable law. Any violation of
the clauses (a), (b) or (c) above shall, at Lender’s option, constitute an Event
of Default hereunder. The representations contained in this Section 3.29 shall
not be deemed to apply to any Person whose ownership interests in any indirect
owner of Borrower is solely through the ownership of shares of stock in such
indirect owner of Borrower whose shares are listed on the Toronto Stock
Exchange, the New York Stock Exchange, or another nationally recognized stock
exchange.
Section 3.30    Patriot Act and OFAC Regulations. Borrower hereby represents and
warrants that neither Borrower, SPE Component Entity or Guarantor and, to
Borrower’s knowledge, any other owner of a direct or indirect interest in
Borrower: (i) is a person who has been determined by competent authority to be
subject to economic sanctions administered or enforced by the Office of Foreign
Assets Control (“OFAC”) of the Department of the Treasury,


- 60 -

--------------------------------------------------------------------------------





the Department of State, or other relevant sanctions authority (“Sanctions”);
(ii) has been previously indicted for or convicted of, or pled guilty or no
contest to, any felony or crimes under the USA PATRIOT Act or other applicable
anti-money laundering laws and regulations and all Sanctions; (iii) fail to
operate (or have operated) under policies, procedures and practices, if any,
that are in compliance with the USA PATRIOT Act and other applicable anti-money
laundering laws and regulations and Sanctions; (iv) be (or have been) in receipt
of any notice from OFAC, the Secretary of State or the Attorney General of the
United States or any other department, agency or office of the United States, in
each case, claiming a violation or possible violation of applicable anti-money
laundering laws and regulations and/or Sanctions; (v) be (or have been) the
subject of Sanctions, including those listed as a Specially Designated National
or as a “blocked” Person on any lists issued by OFAC and those owned or
controlled by or acting for or on behalf of such Specially Designated National
or “blocked” Person; (vi) be (or have been) a Person who has been determined by
competent authority to be subject to any of the prohibitions contained in the
USA PATRIOT Act; or (vii) be (or have been) owned or controlled by or be (or
have been) acting for or on behalf of, in each case, any Person who has been
determined to be subject to the prohibitions contained in the USA PATRIOT Act.
Borrower covenants and agrees that in the event Borrower receives any notice
that any Borrower Party (or any of their respective beneficial owners or
Affiliates) became the subject of Sanctions or is indicted, arraigned, or
custodially detained on charges involving Sanctions, money laundering or
predicate crimes to money laundering, Borrower shall promptly notify Lender. It
shall be an Event of Default hereunder if any Borrower Party or any other party
to any Loan Document (other than Lender or any third party that signs a
collateral assignment or a subordination agreement) becomes the subject of
Sanctions or is indicted, arraigned or custodially detained on charges involving
Sanctions, money laundering or predicate crimes to money laundering. All
capitalized words and phrases and all defined terms used in the USA PATRIOT Act
of 2001, 107 Public Law 56 (October 26, 2001) and in other statutes and all
orders, rules and regulations of the United States government and its various
executive departments, agencies and offices related to applicable anti-money
laundering laws and regulations (collectively referred as the “Patriot Act”) are
incorporated into this Section. The representations contained in this Section
3.30 shall not be deemed to apply to any Person whose ownership interests in any
indirect owner of Borrower is solely through the ownership of shares of stock in
such indirect owner of Borrower whose shares are listed on the Toronto Stock
Exchange, the New York Stock Exchange, or another nationally recognized stock
exchange.
Section 3.31    Organizational Chart. The organizational chart attached as
Schedule III hereto (the “Organizational Chart”), relating to Borrower and
certain Affiliates and other parties, is true and correct on and as of the date
hereof.
Section 3.32    Bank Holding Company. Neither Mortgage Borrower nor Borrower is
a “bank holding company” or a direct or indirect subsidiary of a “bank holding
company” as defined in the Bank Holding Company Act of 1956, as amended, and
Regulation Y thereunder of the Board of Governors of the Federal Reserve System.
Section 3.33    No Contractual Obligations. As of the date of this Agreement,
other than (i) the Loan Documents, (ii) the organizational documents of Borrower
and the organizational documents of Mortgage Borrower (including, without
limitation, the Mortgage Borrower Operating Agreement) and/or (iii) agreements
to provide for independent manager


- 61 -

--------------------------------------------------------------------------------





services similar to the services provided by Corporation Service Company as of
the Closing Date, Borrower is not bound by any agreement, instrument or
undertaking and has no outstanding Indebtedness (other than the Debt). Mortgage
Borrower has not entered into, or is bound by, any Material Agreement which
continues in existence as of the Closing Date, except those previously disclosed
in writing to Lender.
Section 3.34    Property Document, Garage Penthouse REA and Garage Penthouse
Lease Representations. With respect to each Property Document, the Garage
Penthouse REA (if any) and the Garage Penthouse Lease, Borrower hereby
represents that (a) to Borrower’s knowledge, each such Property Document, the
Garage Penthouse REA (if any) and the Garage Penthouse Lease is in full force
and effect and has not been amended, restated, replaced or otherwise modified
(except, in each case, as expressly set forth herein or as disclosed on the
Title Insurance Policy), (b) to Borrower’s knowledge, there are no material
defaults under such Property Document, the Garage Penthouse REA (if any) and/or
the Garage Penthouse Lease by any party thereto and, to Borrower’s knowledge, no
event has occurred which, but for the passage of time, the giving of notice, or
both, would constitute a material default under any such Property Document, the
Garage Penthouse REA (if any) or the Garage Penthouse Lease, in all cases, which
would have a Material Adverse Effect, (c) all common charges, rents, additional
rents and other sums due and payable by Mortgage Borrower under such Property
Documents, the Garage Penthouse REA (if any) and/or the Garage Penthouse Lease
have been paid in full, except as is being contested in good faith in accordance
with (and subject to the terms and conditions of) Section 4.2(d) hereof, (d) to
Borrower’s knowledge, no party to any Property Document, the Garage Penthouse
REA (if any) and/or the Garage Penthouse Lease has commenced any action or given
or received any notice for the purpose of terminating (or contemplating the
termination of) such Property Document, the Garage Penthouse REA (if any) and/or
the Garage Penthouse Lease and (e) the representations made by Borrower or, to
Borrower’s knowledge, by any other party in any estoppel or similar document
delivered with respect to any Property Document, the Garage Penthouse REA (if
any) or the Garage Penthouse Lease in connection with the Loan are true,
complete and correct and are hereby incorporated by reference as if fully set
forth herein. The parties acknowledge that as of the Closing Date, no Garage
Penthouse REA exists.
Section 3.35    No Change in Facts or Circumstances; Disclosure.
All information submitted by Mortgage Borrower, Borrower or Guarantor or any
Affiliate of Borrower or Guarantor or, to Borrower’s knowledge, by any other
Person to Lender and in all financial statements, occupancy statistics reports,
rent rolls, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Mortgage Borrower, Borrower and/or Guarantor in this Agreement or in the
other Loan Documents or the Mortgage Loan Documents, are accurate, complete and
correct in all material respects (as each may have been or may be updated or
supplemented in writing through the Closing Date). To Borrower’s knowledge,
there has been no material adverse change in any condition, fact, circumstance
or event that would make any such information inaccurate, incomplete or
otherwise misleading in any material respect or that is reasonably likely to
cause a Material Adverse Effect.
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 3 and
elsewhere in this Agreement and the other


- 62 -

--------------------------------------------------------------------------------





Loan Documents are made as of the date hereof but shall survive for so long as
any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement and in the other
Loan Documents shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.
Section 3.36    Mortgage Loan Representations and Warranties. All of the
representations and warranties contained in the Mortgage Loan Documents are (i)
true and correct in all material respects as of the date hereof and (ii) hereby
incorporated into this Agreement and deemed made hereunder as and when made
thereunder and shall remain incorporated without regard to any waiver, amendment
or other modification thereof by Mortgage Lender or to whether the related
Mortgage Loan Document has been repaid or otherwise terminated, unless otherwise
consented to in writing by Lender.
Section 3.37    Affiliates. Borrower does not have any subsidiaries except
Mortgage Borrower.
ARTICLE 4
BORROWER COVENANTS
From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Pledge Agreement, the Note and
the other Loan Documents or the earlier release of the lien of the Pledge
Agreement (and all related obligations) in accordance with the terms of this
Agreement, the Pledge Agreement, the Note and the other Loan Documents, Borrower
hereby covenants and agrees with Lender that (a) in each instance where the
covenant relates to Borrower, as to itself, (b) in each instance where the
covenant relates to Mortgage Borrower, in Borrower’s capacity as the sole member
of Mortgage Borrower, and (c) in each instance where the performance or
obligation relates to the Property, in Borrower’s capacity as the sole member of
Mortgage Borrower:
Section 4.1    Existence. Borrower will continuously maintain (a) its existence
and shall not dissolve or permit its dissolution, (b) its rights to do business
in the State of Delaware and (c) its franchises and trade names, if any.
Borrower will cause Mortgage Borrower to continuously maintain (a) its existence
and shall not dissolve or permit its dissolution, (b) its rights to do business
in the State and (c) its franchises and trade names, if any.
Section 4.2    Legal Requirements.
(a)    Borrower shall promptly comply, shall cause Mortgage Borrower to promptly
comply in all material respects and shall cause the Property and the Collateral
to comply in all material respects with all Legal Requirements applicable to the
Property and/or the Collateral or the use thereof (which such covenant shall be
deemed to (i) include Environmental Laws and (ii) require Mortgage Borrower and
Borrower to keep all material Permits in full force and effect), unless (other
than as expressly set forth in this Agreement or the other Loan Documents
regarding Environmental Laws, in which case Borrower shall comply, shall cause
Mortgage Borrower to comply and cause the Property to comply in all material
respects) such failure to


- 63 -

--------------------------------------------------------------------------------





preserve, renew, keep or comply is not reasonably expected to result in a
Material Adverse Effect).
(b)    Borrower shall from time to time, if requested by Lender (which request
will be made only Lender has a reasonable basis for believing the Property may
not be in compliance with Legal Requirements), provide Lender with evidence
reasonably satisfactory to Lender that each of Mortgage Borrower, the Collateral
and the Property complies with all Legal Requirements in all material respects
or is exempt from compliance with Legal Requirements.
(c)    Borrower shall give prompt notice to Lender of the receipt by Mortgage
Borrower or Borrower of any notice alleging a violation of any Legal
Requirements applicable to the Property and/or the Collateral, the result of
which would be reasonably likely to cause a Material Adverse Effect, and of the
commencement of any proceedings or investigations which relate to compliance
with Legal Requirements.
(d)    Borrower, at its own expense, may (or Borrower may permit Mortgage
Borrower to) contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Mortgage Borrower,
Borrower, the Collateral or the Property or any alleged violation of any Legal
Requirement, or any alleged violation of a Property Document, provided that (i)
no Event of Default has occurred and remains uncured; (ii) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
material instrument to which Mortgage Borrower or Borrower is subject and shall
not constitute a default thereunder and such proceeding shall be permitted by
and conducted in accordance with all applicable Legal Requirements; (iii)
neither the Property nor the Collateral (nor any part thereof or interest
therein) will be in imminent danger of being sold, forfeited, terminated,
cancelled or lost, nor shall there be any risk of the lien of the Security
Instrument and/or the Pledge Agreement being primed by any lien arising from any
such alleged violation; (iv) Borrower shall (or shall cause Mortgage Borrower
to) promptly upon final determination thereof comply in all material respects
with any such Legal Requirement determined to be valid or applicable or cure any
material violation of any Legal Requirement; (v) such proceeding shall suspend
the enforcement of the contested Legal Requirement against Mortgage Borrower,
Borrower, the Collateral or the Property (or, alternatively, Borrower shall (or
shall cause Mortgage Borrower to) comply with such Legal Requirement during the
pendency of the dispute); (vi) Borrower shall (or shall cause Mortgage Borrower
to) furnish such security as may be required pursuant to the Mortgage Loan
Agreement or, if Mortgage Lender shall have waived in writing such security,
Borrower shall furnish such security as may be required in the proceeding, or as
may be reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith; and (vii) if the amount in dispute exceeds $500,000.00, Borrower
shall have provided Lender with prior written notice of such contest or action.
Lender may apply any such security or part thereof, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) and/or the Collateral (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be a risk of the lien of the Security
Instrument and/or the Pledge Agreement being primed by any lien arising from any
such alleged violation. Any security provided to Lender


- 64 -

--------------------------------------------------------------------------------





pursuant to clause (vi) above will be released to Borrower upon resolution of
the dispute relating to compliance with the Legal Requirement and discharge of
any sum owed by Mortgage Borrower or Borrower to resolve that dispute.
Section 4.3    Maintenance and Use of Property. Borrower shall cause, and shall
cause Mortgage Borrower to cause, the Property to be maintained in a good and
safe condition and repair. The Improvements and the Personal Property shall not
be removed, demolished or materially altered (except for normal replacement of
the Personal Property) without the consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed, or as otherwise permitted
pursuant to Section 4.21 hereof and Section 4.21 of the Mortgage Loan Agreement.
Subject to the terms and conditions of Article VII of the Mortgage Loan
Agreement, Borrower shall perform (or shall cause to be performed) the prompt
repair, replacement and/or rebuilding of any part of the Property which may be
destroyed by any casualty, or become damaged, worn or dilapidated or which may
be affected by any proceeding of the character referred to in Section 3.14
hereof and shall complete and pay for (or use commercially reasonable efforts to
cause the completion and payment for in circumstances where a Tenant is
obligated to perform the work pursuant to the terms of its Lease and is
undertaking such work) any work at the Property at any time in the process of
construction or repair on the Land. Subject to any alterations expressly
permitted by this Agreement, Borrower shall cause Mortgage Borrower to operate
the Property for the same uses as the Property is currently operated and
Borrower shall not (and shall not permit Mortgage Borrower to), without the
prior written consent of Lender, (i) change the use of the Property from office
or retail or (ii) initiate, join in, acquiesce in, or consent to any change in
any private restrictive covenant, zoning law or other public or private
restriction, limiting or defining the uses which may be made of the Property or
any part thereof. If under applicable zoning provisions the use of all or any
portion of the Property is or shall become a nonconforming use, Borrower will
not cause or permit (and shall not permit Mortgage Borrower to cause or permit)
the nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed.
Section 4.4    Waste. Borrower shall not commit or knowingly suffer (and shall
not permit Mortgage Borrower to commit or knowingly suffer) any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or knowingly take any action that would invalidate or
give cause for cancellation of any Policy, or do or permit (to the extent within
Borrower’s control to prevent) to be done thereon anything that would materially
impair the value of the Property or the security for the Loan. Borrower will
not, without the prior written consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed, permit (and shall cause Mortgage
Borrower not to permit) any drilling or exploration for or extraction, removal,
or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.
Section 4.5    Property Taxes and Other Charges.
(a)    Borrower shall pay (or cause to be paid) and shall cause Mortgage
Borrower to pay (or cause to be paid) all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Property (or any part
thereof) or the Collateral (or any part thereof) prior to


- 65 -

--------------------------------------------------------------------------------





the date the same shall become delinquent, subject to Borrower’s right to
contest any Taxes and Other Charges pursuant to Section 4.5(b) below; provided,
however, prior to the occurrence and continuance of an Event of Default,
Borrower’s obligation to directly pay such Taxes shall be suspended for so long
as Borrower complies with the terms and provisions of Article 9 hereof and
causes Mortgage Borrower to comply with the terms and provisions of Section 8.6
of the Mortgage Loan Agreement. Borrower shall furnish to Lender receipts for
the payment of such Taxes and the Other Charges prior to the date the same shall
become delinquent (provided, however, that Borrower is not required to furnish
such receipts for payment of Taxes in the event that such Taxes have been paid
by Mortgage Lender pursuant to Section 8.6 of the Mortgage Loan Agreement).
Subject to Borrower’s right to contest same pursuant to subsection (b) below,
Borrower shall not suffer and shall promptly cause to be paid and discharged any
lien or charge whatsoever which may be or become a lien or charge against the
Property or the Collateral, and shall cause Mortgage Borrower to promptly pay
for all utility services provided to the Property.
(b)    Borrower (or Mortgage Borrower), at its own expense, may contest (or
permit to be contested) by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that (i)
no Event of Default has occurred and remains uncured; (ii) such proceeding shall
be permitted under and be conducted in accordance with the provisions of any
other instrument to which Borrower or Mortgage Borrower is subject (including,
without limitation, the Mortgage Loan Agreement) and shall not constitute a
default thereunder and such proceeding shall be permitted by and conducted in
accordance with all applicable Legal Requirements; (iii) neither the Property
(nor any part thereof or interest therein) nor any of the Collateral (nor any
part thereof or interest therein) will be in imminent danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall (or shall cause
Mortgage Borrower to) promptly upon final determination thereof (or, if required
under applicable Legal Requirements, prior thereto in connection with such
contest) pay the amount of any such Taxes or Other Charges, together with all
costs, interest and penalties which may be payable in connection therewith; (v)
such proceeding shall suspend the collection of such contested Taxes or Other
Charges from the Property or the Collateral, as applicable; (vi) Borrower shall
(or shall cause Mortgage Borrower to) furnish such security as may be required
pursuant to the Mortgage Loan Agreement or, if Mortgage Lender shall have waived
in writing such security, Borrower shall furnish such security as may be
required in the proceeding, or as may be reasonably requested by Lender (it
being agreed that Lender shall take into account any amounts then on deposit in
the Tax Account), to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon; and (vii) if the amount in
dispute exceeds $250,000.00, Borrower shall have provided Lender with prior
written notice of such contest or action. Lender may pay over any such cash
deposit or part thereof held by Lender to the claimant entitled thereto at any
time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or part thereof or interest therein) or
the Collateral (or part thereof or interest therein) shall be in imminent danger
of being sold, forfeited, terminated, canceled or lost. Without limiting
Lender’s rights set forth in the preceding sentence, any such security provided
to Lender pursuant to clause (vi) above will be released to Borrower to pay and
discharge any sum ultimately determined to be owed by Mortgage Borrower or
Borrower for disputed Taxes and Other Charges (with the remainder, if any, going
to Borrower).


- 66 -

--------------------------------------------------------------------------------





Section 4.6    Litigation. Borrower shall give prompt written notice to Lender
of any litigation or governmental proceedings pending or threatened in writing
against Borrower or Mortgage Borrower which is reasonably likely to have a
Material Adverse Effect.
Section 4.7    Access to Property. Borrower shall cause Mortgage Borrower to
permit agents, representatives and employees of Lender to inspect the Property
or any part thereof at reasonable hours upon reasonable advance notice, subject
to the rights of Tenants under their respective Leases.
Section 4.8    Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Mortgage Borrower’s, Borrower’s and/or Guarantor’s
condition (financial or otherwise) or of the occurrence of any Default or Event
of Default of which Borrower has knowledge.
Section 4.9    Cooperate in Legal Proceedings. Borrower shall cooperate in all
reasonable respects and shall cause Mortgage Borrower to cooperate in all
reasonable respects with Lender with respect to any proceedings before any
court, board or other Governmental Authority which may in any way affect the
rights of Lender hereunder or any rights obtained by Lender under any of the
Note, the Pledge Agreement or the other Loan Documents and, in connection
therewith, permit Lender, at its election, to participate in any such
proceedings.
Section 4.10    Performance by Borrower. Borrower hereby acknowledges and agrees
that Borrower’s observance, performance and fulfillment of each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement, the Pledge Agreement, the Note and the other Loan Documents is a
material inducement to Lender in making the Loan.
Section 4.11    Intentionally Omitted.
Section 4.12    Books and Records.
(a)    Borrower shall furnish to Lender:
(i)quarterly certified rent rolls within sixty (60) days after the end of each
fiscal quarter;
(ii)quarterly operating statements of the Property detailing the revenues
received, the expenses incurred and the components of Underwritable Cash Flow
before and after Debt Service and major capital improvements for the period of
calculation and containing appropriate year-to‑date information, within sixty
(60) days after the end of each fiscal quarter;
(iii)within eighty-five (85) days after the close of each fiscal year of
Borrower, (A) an annual balance sheet, statement of cash flow, profit and loss
statement and statement of change in financial position of Mortgage Borrower and
Borrower), (B) an annual operating statement of the Property (detailing the
revenues received, the expenses incurred and the components of Underwritable
Cash Flow before and after Debt Service and major capital improvements for the
period of calculation and containing


- 67 -

--------------------------------------------------------------------------------





appropriate year-to-date information) and (C) a revised version of the
organizational chart delivered to Lender in connection with the Loan reflecting
equity transfers (if any) consummated in accordance with Section 6.3 hereof (or
a statement from a Responsible Officer of Borrower that no such equity transfer
has occurred) since the most recent organizational chart delivered to Lender;
and
(iv)by no later than December 1 of each calendar year, an annual operating
budget (the “Annual Budget”) for the next succeeding calendar year presented on
a monthly basis consistent with the annual operating statement described above
for the Property, including cash flow projections for the upcoming year and all
proposed capital replacements and improvements, which such budget shall (A)
until the occurrence and continuance of a Trigger Period, be provided to Lender
for informational purposes and (B) after the occurrence and during the
continuance of a Trigger Period (as defined in the Mortgage Loan Agreement), not
take effect until approved by Lender (which approval shall not be unreasonably
withheld, conditioned or delayed) (after such approval has been given in
writing, such approved budget shall be referred to herein, as the “Approved
Annual Budget”). Until such time that Lender approves a proposed Annual Budget,
(1) to the extent that an Approved Annual Budget does not exist for a prior
calendar year, all operating expenses of the Property for the then current
calendar year shall be deemed extraordinary expenses of the Property and shall
be subject to Lender’s prior written approval (not to be unreasonably withheld
or delayed) and (2) to the extent that an Approved Annual Budget exists for a
prior calendar year, the most recent Approved Annual Budget shall apply to the
then current calendar year; provided, that such Approved Annual Budget shall be
adjusted to reflect actual increases in Taxes, Insurance Premiums and utilities
expenses. To the extent that the Deemed Approval Requirements are fully
satisfied in connection with any Borrower request for Lender’s approval under
this Section 4.12(a) and Lender thereafter fails to respond, Lender’s approval
shall be deemed given with respect to the matter for which approval was
requested.
(b)    In the event that, during the continuance of a Trigger Period, Mortgage
Borrower must incur an extraordinary operating expense or capital expense not
set forth in the Approved Annual Budget (each an “Extraordinary Expense”), then
Borrower shall promptly deliver to Lender a reasonably detailed explanation of
such proposed Extraordinary Expense for Lender’s approval (which such approval
shall not be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, in no event shall Lender’s approval be required for (i) Extraordinary
Expenses if there is no continuing Trigger Period or (ii) during the continuance
of a Trigger Period, for expenses attributable to emergencies involving an
imminent threat of bodily injury or loss of life (including any structural
damage to the Property that is reasonably expected to result in an imminent
threat of bodily injury or loss of life). To the extent that the Deemed Approval
Requirements are fully satisfied in connection with any Borrower request for
Lender’s approval under this Section 4.12(a) and Lender thereafter fails to
respond, Lender’s approval shall be deemed given with respect to the matter for
which approval was requested.
(c)    Borrower shall, within ten (10) Business Days after Lender’s request
therefor, furnish Lender (and shall cause Guarantor to furnish to Lender) with
such other additional financial or management information relating to Mortgage
Borrower, Borrower, Guarantor, the Collateral or the Property as may, from time
to time, be reasonably requested by Lender;


- 68 -

--------------------------------------------------------------------------------





provided, however, that such additional information shall be obtained at no
material expense to Borrower. During the continuance of an Event of Default,
Borrower shall furnish to Lender and its agents reasonable facilities for the
examination and audit of any such financial or management information.
(d)    Borrower agrees that (i) Borrower shall keep (and shall cause Mortgage
Borrower to keep) adequate books and records of account and (ii) all Required
Financial Items (defined below) to be delivered to Lender pursuant to this
Section 4.12 shall: (A) be complete and correct in all material respects; (B)
[reserved]; (C) disclose all liabilities that are required to be reflected or
reserved against; (D) be prepared (1) in the form reasonably required by Lender
(it being agreed that the form of financial reports submitted to Lender in
connection with the closing of the Loan shall be deemed acceptable to Lender)
and certified by a Responsible Officer of Borrower, (2) in hardcopy and
electronic formats and (3) in accordance with the Approved Accounting Method;
and (E) within a reasonable period of time following request of Lender, be
audited (on a consolidated basis at the Guarantor-level) by an independent
certified public accountant reasonably acceptable to Lender.
(e)    Borrower acknowledges the importance to Lender of the timely delivery of
each of the items required by this Section 4.12 (each, a “Required Financial
Item” and, collectively, the “Required Financial Items”). In the event Borrower
fails to deliver to Lender any of the Required Financial Items within the time
frame specified herein (each such event, a “Reporting Failure”) and such
Reporting Failure continues for seven (7) Business Days after written demand is
made for delivery of such Required Financial Item(s) (or such longer period of
time agreed to by Lender in its sole discretion taking into account an
explanation from Borrower as to why such Required Financial Item(s) cannot be
timely delivered), the same shall, at Lender’s option, constitute an immediate
Event of Default hereunder.
Section 4.13    Estoppel Certificates.
(a)    After request by Lender, Borrower, within fifteen (15) Business Days
after such request, shall furnish Lender or any proposed assignee of Lender with
a statement stating (i) the Outstanding Principal Balance of the Loan and the
Mortgage Loan, (ii) the Interest Rate of the Loan and the Mortgage Loan,
(iii) the date installments of interest and/or principal were last paid,
(iv) any offsets or defenses to the payment and performance of the Obligations,
if any, and (v) that this Agreement and the other Loan Documents have not been
modified or if modified, giving particulars of such modification. After request
by Borrower not more than once in any calendar year, Lender shall within
fifteen (15) Business Days furnish Borrower with a statement stating (i) the
Outstanding Principal Balance of the Loan, (ii) the Interest Rate and
(iii) that, to Lender’s knowledge, this Agreement and the other Loan Documents
have not been modified or if modified, giving particulars of such modification.
(b)    Borrower shall, or shall cause Mortgage Borrower to, use commercially
reasonable efforts from time to time after request by Lender, to obtain from
Mortgage Lender such certificates of estoppel with respect to compliance by
Mortgage Borrower with the terms of the Mortgage Loan Documents as may be
reasonably requested by Lender. In the event or to the extent that Mortgage
Lender is not legally obligated to deliver such certificates of estoppel and is
unwilling to deliver the same, or is legally obligated to deliver such
certificates of estoppel but


- 69 -

--------------------------------------------------------------------------------





breaches such obligation, then Borrower shall not be in breach of this provision
so long as Borrower furnishes to Lender an estoppel executed by Borrower and
Mortgage Borrower and expressly representing to Lender, to Borrower’s knowledge,
the information reasonably requested by Lender regarding compliance by Mortgage
Borrower with the terms of the Mortgage Loan Documents.
(c)    Borrower shall use commercially reasonable efforts to deliver to Lender
or any proposed assignee of Lender, upon request, estoppel certificates from
each Tenant under any Lease in substantially the same form and substance
delivered at closing or otherwise in form and substance reasonably satisfactory
to Lender (subject to requirements set forth in such Lease); provided, that
Borrower shall not be required to deliver such certificates more frequently than
one (1) time in any calendar year (except that prior to a Securitization
Borrower will deliver up to two (2) estoppel certificates in any calendar year).
(d)    In connection with any Secondary Market Transaction, at Lender’s request,
Borrower shall provide an estoppel certificate to any Investor or any
prospective Investor in such form, substance and detail as Lender, such Investor
or prospective Investor may reasonably require.
(e)    Borrower shall use commercially reasonable efforts to deliver to Lender,
within fifteen (15) Business Days of request, estoppel certificates from each
party under any Property Document, the Garage Penthouse REA and/or the Garage
Penthouse Lease in form and substance reasonably acceptable to Lender; provided,
that Borrower shall not be required to deliver such certificates more frequently
than one (1) time in any calendar year (except that prior to a Securitization
Borrower will deliver up to two (2) estoppel certificates in any calendar year).
Section 4.14    Leases and Rents.
(a)    Borrower may permit Mortgage Borrower, in the ordinary course of Mortgage
Borrower’s business without Lender’s consent, enter into, amend or modify any
Lease provided that such Lease (i) provides for rental rates comparable in all
material respects to existing local market rates for similar properties, (ii) is
on commercially reasonable terms (unless otherwise consented to by Lender),
(iii) is with unaffiliated, third parties (unless otherwise consented to by
Lender), (iv) provides that the Tenant thereunder will attorn to Mortgage Lender
and any purchaser at a foreclosure sale and (v) does not contain any terms which
are reasonably likely to have a Material Adverse Effect. Borrower shall have the
right to permit Mortgage Borrower, without the consent or approval of Lender, to
terminate or accept a surrender of any Lease that is not a Major Lease so long
as such termination or surrender is (A) by reason of a Tenant default under the
applicable Lease and (B) in the ordinary course of Mortgage Borrower’s business.
Notwithstanding anything to the contrary contained herein, Borrower shall not
permit Mortgage Borrower, without the prior written approval of Lender (which
approval shall not be unreasonably withheld, conditioned or delayed), to enter
into, renew, extend, amend, or modify (other than to a de minimis extent),
consent to any assignment of or subletting under, waive any provisions of,
release any party to, terminate, reduce rents under, accept a surrender of space
under, or shorten the term of, in each case, any Major Lease, except (x) in the
case of any Major Lease other than any Specified Tenant Lease and the Oaktree
Lease, to the extent that the terms of such Major Lease require Mortgage
Borrower to act reasonably in approving such action and


- 70 -

--------------------------------------------------------------------------------





withholding approval under the circumstances would be unreasonable (for the
avoidance of doubt, the foregoing proviso shall not be applicable to any
Specified Tenant Lease and the Oaktree Lease, and Lender’s approval with respect
to any Specified Tenant Lease and the Oaktree Lease shall be required as
otherwise provided herein) and (y) to the extent that a Tenant under any Major
Lease has, pursuant to the terms of its Lease, an unilateral right (without
Mortgage Borrower’s consent and/or approval) to effectuate such action.
Notwithstanding the foregoing provisions of this Section 4.14(a), it being
acknowledged that Borrower is permitted to permit Mortgage Borrower to enter
into an amendment to the Convene Lease on the terms set forth on Schedule I
hereto.
(b)    Borrower (i) shall cause Mortgage Borrower to observe and perform the
obligations (other than those of a de minimis nature) imposed upon the lessor
under the Leases in a commercially reasonable manner; (ii) shall cause Mortgage
Borrower to enforce all terms, covenants and conditions (other than those of a
de minimis nature) contained in the Leases upon the part of the Tenants
thereunder to be observed or performed in a commercially reasonable manner,
provided, however, Borrower shall not permit Mortgage Borrower to terminate or
accept a surrender of a Major Lease without Lender’s prior approval, which
approval shall not be unreasonably withheld, conditioned or delayed; provided,
further that to the extent that the Deemed Approval Requirements are fully
satisfied in connection with a Borrower request for Lender’s consent under this
clause (ii) and Lender thereafter fails to respond, Lender’s approval shall be
deemed given; (iii) shall not permit Mortgage Borrower to collect any of the
Rents more than one (1) month in advance (other than Security Deposits); (iv)
shall not permit Mortgage Borrower to execute any assignment of Mortgage
Borrower’s interest in the Leases or the Rents (except as contemplated by the
Loan Documents); (v) shall not permit Mortgage Borrower, without the Lender’s
prior written consent, to alter, modify or change any Lease so as to change the
amount of or payment date for rent, change the expiration date, grant any option
for additional space or term, materially reduce the obligations of the Tenant or
increase the obligations of lessor, in each case, to the extent the same would,
individually or in the aggregate, (A) cause any such Lease to violate
Section 4.14(a)(i) through (iii) above or (B) have a Material Adverse Effect;
and (vi) shall hold all Security Deposits in accordance with Legal Requirements
in all material respects. Upon request, Borrower shall furnish Lender with
executed copies of all Leases.
(c)    Notwithstanding anything contained herein to the contrary, Borrower shall
provide to Lender any information regarding renewal, extension, amendment,
modification, waiver of provisions of, termination, rental reduction of,
surrender of space of, or shortening of the term of, any Major Lease (or at
Lender’s reasonable request any Lease) during the term of the Loan within
fifteen (15) days after the occurrence of any such event. Borrower further
agrees to provide Lender with written notice of any Tenant under a Major Lease
“going dark” under such Tenant’s Lease within fifteen (15) days after Mortgage
Borrower or Borrower obtains knowledge that such Tenant “has gone dark”.
Borrower agrees to provide Lender with written notice of any monetary or
material non-monetary default under a Major Lease within fifteen (15) days after
Mortgage Borrower or Borrower obtains knowledge of the occurrence of any such
event of default. Borrower’s failure to provide any of the aforesaid notices
shall, at Lender’s option, constitute an Event of Default.


- 71 -

--------------------------------------------------------------------------------





(d)    Borrower shall notify Lender in writing, within two (2) Business Days
following receipt thereof, of Mortgage Borrower’s receipt of any Lease
Termination Payment or other termination fee or payment paid by any Tenant under
any Lease. During the continuance of a Trigger Period, any Lease Termination
Payment paid by any Tenant at Property but only to the extent that such Lease
Termination Payment paid by such Tenant exceeds Five Hundred Thousand and No/100
Dollars ($500,000.00), shall be deposited into the Leasing Reserve Account (as
defined in the Mortgage Loan Agreement) to be held and disbursed in accordance
with Section 8.3 of the Mortgage Loan Agreement; and Borrower covenants and
agrees that, until deposited in accordance herewith, Mortgage Borrower shall
hold any such termination fee or payment in trust for the benefit of Mortgage
Lender.
Section 4.15    Management Agreement.
(a)    Borrower shall cause Mortgage Borrower to (i) diligently and promptly
perform, observe and enforce all of the terms, covenants and conditions (other
than those of a de minimis nature) of the Management Agreement on the part of
Mortgage Borrower to be performed, observed and enforced, (ii) promptly notify
Lender of any default (other than those of a de minimis nature) under the
Management Agreement of which Mortgage Borrower is aware; (iii) [reserved]; (iv)
promptly give notice to Lender of any written notice or credible information
that Mortgage Borrower receives which indicates that Manager is terminating the
Management Agreement or that Manager is otherwise discontinuing its management
of the Property; and (v) promptly enforce the performance and observance of all
of the covenants (other than those of a de minimis nature) required to be
performed and observed by Manager under the Management Agreement.
(b)    Borrower shall not, without the prior written consent of Lender (not to
be unreasonably withheld, conditioned or delayed) permit Mortgage Borrower to
(i) surrender, terminate or cancel the Management Agreement; (ii) consent to any
assignment of the Manager’s interest under the Management Agreement (other than
in accordance with Section 4.15(f) below); (iii) replace Manager or enter into
any other management agreement with respect to the Property (other than in
accordance with Section 4.15(f) below); (iv) increase or consent to the increase
of the management fees or any other material fees or charges under the
Management Agreement; or (v) otherwise modify, change, alter or amend, in any
material respect, or waive or release any of its material rights and remedies
under, the Management Agreement in any material respect.
(c)    During the continuance of an Event of Default under the Loan Documents,
without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing Borrower from any of its obligations hereunder,
Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action reasonably necessary to cause all the
terms, covenants and conditions of the Management Agreement on the part of
Mortgage Borrower to be performed or observed to be promptly performed or
observed on behalf of Mortgage Borrower, to the end that the rights of Mortgage
Borrower in, to and under the Management Agreement shall be kept unimpaired and
free from default. Upon prior written notice to Borrower, Lender and any Person
designated by Lender shall have, and are hereby granted, the right to enter upon
the Property during the continuance of an Event of Default for the purpose of
taking any such action. If Manager shall deliver to Lender a copy of


- 72 -

--------------------------------------------------------------------------------





any notice sent to Mortgage Borrower of default under the Management Agreement,
such notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender in good faith, in reliance thereon. Borrower shall
not permit Mortgage Borrower to permit Manager to sub-contract to a third party
(other than an Affiliate) any or all of its management responsibilities under
the Management Agreement, provided, that Manager may sub-contract to a Qualified
Manager the management responsibilities of Manager under a Management Agreement
pursuant to a sub-management agreement, provided, that (1) the fees and charges
payable under any such sub-management agreement do not exceed the management
fees and charges payable to Manager under such Management Agreement and are the
sole obligation of Manager, (2) any sub-management agreement terminates in the
event of a termination of the Management Agreement, and (3) neither Mortgage
Borrower nor Borrower shall have any obligations or liabilities under any such
sub-management agreement.
(d)    Borrower shall, from time to time, use commercially reasonable efforts to
obtain from Manager under the Management Agreement such certificates of estoppel
with respect to compliance by Mortgage Borrower with the terms of the Management
Agreement as may be requested by Lender.
(e)    In the event that the Management Agreement is scheduled to expire at any
time during the term of the Loan, then, unless the Management Agreement is
subject to automatic renewals without any action to be taken on the part of any
Person (and the Management Agreement is in fact automatically extended) Borrower
shall submit to Lender by no later than forty-five (45) days prior to such
expiration a draft replacement management agreement for approval in accordance
with the terms and conditions hereof.
(f)    Borrower shall have the right to permit Mortgage Borrower to replace
Manager or consent to the assignment of Manager’s rights under the Management
Agreement, in each case, to the extent that (i) no Event of Default has occurred
and is continuing, (ii) Lender receives, in the case of an assignment to a
Manager who is not an Affiliated Manager, at least forty-five (45) days and, in
the case of an assignment to an Affiliated Manager, at least fifteen (15) days
prior written notice of the same, and consents (not to be unreasonably withheld,
conditioned or delayed) to such replacement (and the replacement Manager), (iii)
the applicable New Manager is a Qualified Manager engaged pursuant to a
Qualified Management Agreement and (iv) all the other conditions relating to a
termination of the Management Agreement and replacement of the Manager set forth
in the Assignment of Management Agreement are satisfied. If and for so long as
Manager is an Affiliate of Borrower, Borrower shall not permit Mortgage Borrower
to permit Manager to resign as Manager or otherwise cease managing the Property
until a New Manager approved by Lender is engaged to manage the Property in
accordance with the applicable terms and conditions hereof and of the other Loan
Documents.
(g)    Without limitation of the foregoing, if the Management Agreement is
terminated or expires pursuant to the Subordination of Management Agreement,
ceases to be in full force or effect or is for any other reason no longer in
effect (including, without limitation, in connection with any Sale or Pledge),
then Lender may require Borrower to cause Mortgage Borrower to engage, in
accordance with the terms and conditions set forth herein and in the
Subordination of Management Agreement, a New Manager to manage the Property,
which such New Manager


- 73 -

--------------------------------------------------------------------------------





shall be a Qualified Manager and shall be engaged pursuant to a Qualified
Management Agreement.
(h)    As conditions precedent to any engagement of a New Manager hereunder, (i)
such New Manager, Mortgage Borrower and Borrower shall execute a subordination
of management agreement in the form reasonably required by Lender and (ii) to
the extent that a Non‑Consolidation Opinion was previously delivered, to the
extent that such New Manager is an Affiliated Manager, if requested in writing
by Lender, Borrower shall deliver to Lender, a New Non-Consolidation Opinion
with respect to such New Manager and new management agreement.
(i)    Intentionally omitted.
(j)    Any reasonable out-of-pocket costs expended by Lender pursuant to this
Section 4.15 shall bear interest at the Default Rate from the date that is ten
(10) Business Days after Lender demands payment from Borrower to the date of
payment to Lender, shall be deemed to constitute a portion of the Debt, shall be
secured by the lien of the Pledge Agreement and the other Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.
Section 4.16    Payment for Labor and Materials.
(a)    Subject to Section 4.16(b) below, Borrower will cause Mortgage Borrower
to promptly pay (or cause to be paid) when due all bills and costs for labor,
materials, and specifically fabricated materials incurred by Borrower in
connection with the Property (any such bills and costs, a “Work Charge”), the
failure of which to pay could reasonably be expected to have a Material Adverse
Effect, and in any event never permit to exist against the Property (or any part
thereof) or against Mortgage Borrower’s interest in the Property (or any part
thereof) any lien or security interest, even though inferior to the liens and
the security interests of the Security Instrument other than the liens or
security interests created by the Mortgage Loan Documents, except for the
Permitted Encumbrances.
(b)    Borrower may, at its own expense, contest (or permit Mortgage Borrower,
at its own expense, to contest) by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the validity of
any Work Charge, the applicability of any Work Charge to Mortgage Borrower or to
the Property or any alleged non-payment of any Work Charge and defer paying the
same, provided that (i) no Event of Default has occurred and is continuing; (ii)
such proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Mortgage Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (iii) neither the Property
nor any part thereof or interest therein will be in imminent danger of being
sold, forfeited, terminated, cancelled or lost nor shall there be any risk of
the lien of the Security Instrument being primed by any lien as a result of such
Work Charge; (iv) Borrower shall promptly upon final determination thereof pay
(or cause to be paid) any such contested Work Charge determined to be valid,
applicable or unpaid; (v) such proceeding shall suspend the collection of such
contested Work Charge from the Property or Borrower shall have paid the same (or
shall have caused the same to be paid) under protest; and (vi) if the amount in
dispute exceeds $500,000 and such Work Charge relates to the work which is not a
Permitted


- 74 -

--------------------------------------------------------------------------------





Alteration (or if such work is a Permitted Alteration, but the Completion
Guaranty is not in full force and effect), Borrower shall provide evidence
reasonably acceptable to Lender that such liabilities have been satisfactorily
bonded over with third parties such or Borrower shall furnish (or cause to be
furnished) such security as may be required in the proceeding, or as may be
reasonably requested by Lender (unless Mortgage Borrower has delivered such
security to Mortgage Lender pursuant to Section 4.16(b) of the Mortgage Loan
Agreement and Borrower has provided Lender with evidence of the same), to insure
payment of such Work Charge, together with all interest and penalties payable in
connection therewith. Lender may apply any such security or part thereof, as
necessary to pay for such Work Charge at any time when, in the reasonable
judgment of Lender, the validity, applicability or non-payment of such Work
Charge is finally established or the Property (or any part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the lien of the Security
Instrument or the Pledge Agreement being primed by any lien as a result of such
Work Charge.
Section 4.17    Performance of Other Agreements. Borrower shall and shall cause
Mortgage Borrower to observe and perform in all material respects each and every
material term to be observed or performed by Borrower and Mortgage Borrower
pursuant to the terms of any agreement or recorded instrument binding upon or
applicable to the Property or the Collateral, or given by Borrower to Lender for
the purpose of further securing the Debt and any amendments, modifications or
changes thereto.
Section 4.18    Debt Cancellation. Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance with this Agreement and the Mortgage Loan Agreement) owed to Borrower
or Mortgage Borrower by any Person, except for adequate consideration and in the
ordinary course of Borrower’s or Mortgage Borrower’s business.
Section 4.19    ERISA.
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights hereunder or under the other Loan Documents) to be a
non-exempt prohibited transaction under ERISA.
(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its reasonable discretion, that (i) Borrower is
not an “employee benefit plan” as defined in Section 3(3) of ERISA, or other
retirement arrangement, which is subject to Title I of ERISA or Section 4975 of
the IRS Code, or a “governmental plan” within the meaning of Section 3(32) of
ERISA; (ii) transactions with Borrower hereunder or under the other Loan
Documents are not in violation state statutes regulating investments and
fiduciary obligations with respect to governmental plans; and (iii) one or more
of the following circumstances is true:
(A)
Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. § 2510.3 101(b)(2);



- 75 -

--------------------------------------------------------------------------------





(B)
Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R.§ 2510.3 101(f)(2); or

(C)
Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R § 2510.3 101(c), (d) or (e) or an
investment company registered under The Investment Company Act of 1940, as
amended.

(c)    Borrower shall not maintain, sponsor, contribute to or become obligated
to contribute to, or suffer or permit any member of Borrower’s “controlled group
of corporations” to maintain, sponsor, contribute to or become obligated to
contribute to a “defined benefit plan” or a “multiemployer pension plan”. The
terms in quotes above are defined in Section 3.7 of this Agreement.
Section 4.20    No Joint Assessment. Borrower shall not, and shall not permit
Mortgage Borrower to, suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.
Section 4.21    Alterations. Lender’s prior approval (not to be unreasonably
withheld, conditioned or delayed (other than in the case of an alteration that
is reasonably likely to have a Material Adverse Effect)) shall be required in
connection with any alterations to any Improvements (a) that is reasonably
likely to have a Material Adverse Effect, (b) the cost of which (including any
related alteration, improvement or replacement) is reasonably anticipated to
exceed the Alteration Threshold, or (c) that are structural in nature (other
than, with respect to this clause (c), ordinary course Replacements for which
the following are each true: (1) the cost (including any related alteration,
improvement or replacement) is not reasonably anticipated to exceed the
applicable Alteration Threshold, (2) such Replacement is not reasonably likely
to have a Material Adverse Effect, and (3) adequate funds for such Replacement
are being reserved under the Mortgage Loan Agreement (unless Mortgage Borrower
has delivered to Mortgage Lender such security pursuant to Section 4.21 of the
Mortgage Loan Agreement and Borrower has provided Lender with evidence of the
same)). Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with (i) any Permitted Alterations that are not reasonably likely to
have a Material Adverse Effect (it being acknowledged that the Permitted
Alterations may result in disruption, from time to time, of the retail tenants
that are located in the Atrium) and/or (ii) alterations required to be made
pursuant to any Lease entered into in compliance with this Agreement and any
Property Document that are not reasonably likely to have a Material Adverse
Effect. Prior to commencing any construction in connection with Permitted
Alterations, Borrower shall deliver to Lender, for information purposes only,
plans, specifications and a revised budget, and Borrower may permit Mortgage
Borrower to make changes to any such plans, specifications and budgets
previously delivered to Lender, without the consent of Lender, provided that (i)
such changed plans, specifications and budgets are promptly delivered to Lender
and (ii) Lender consent shall be required for modifications to the plans,
specifications and budget for the Permitted Alterations that are reasonably
likely to result


- 76 -

--------------------------------------------------------------------------------





in a Material Adverse Effect (it being acknowledged that the Permitted
Alterations may result in disruption, from time to time, of the retail tenants
that are located in the Atrium) or a material change in the overall use of the
Property subject to Permitted Alterations, provided, further, Lender’s approval
(which approval shall not be unreasonably withheld, conditioned or delayed)
shall be required for to the plans, specifications and budget for the Permitted
Alterations if the budgeted construction costs (e.g., hard costs and unpaid
architectural, design and permitting costs) for such Permitted Alterations are
expected to exceed $75,000,000. Notwithstanding anything to the contrary
contained herein, from and after a Mezzanine Foreclosure Event, Borrower shall
be prohibited from performing (or permitting Mortgage Borrower to perform) any
Permitted Alterations without Lender’s consent unless, prior to the commencement
of any such Permitted Alterations, Borrower shall have delivered to Lender as
security for the payment of the costs of all Permitted Alterations and as
additional security for Borrower’s obligations under the Loan Documents any of
the following: (I) cash, (II) U.S. Obligations, (III) a completion bond
reasonably acceptable to Lender or (IV) a completion guaranty from a replacement
guarantor (which guarantor and guaranty shall be acceptable to Lender in its
sole and absolute discretion). To the extent any construction in connection with
Permitted Alterations has commenced, Borrower shall cause Mortgage Borrower to
diligently complete all Permitted Alterations in accordance with the most recent
plans, specifications and budget previously delivered to, and approved by (to
the extent such approval is required hereunder), Lender. If the total unpaid
amounts incurred and to be incurred with respect to any alterations (other than
the Permitted Alterations) to the Improvements shall at any time exceed the
Alteration Threshold, Borrower shall promptly deliver to Lender (unless Mortgage
Borrower has delivered to Mortgage Lender such security pursuant to Section 4.21
of the Mortgage Loan Agreement and Borrower has provided Lender with evidence of
the same) as security for the payment of such amounts and as additional security
for Borrower’s obligations under the Loan Documents any of the following: (i)
cash, (ii) U.S. Obligations, (iii) other security reasonably acceptable to
Lender (provided that, if such alteration occurs after a Securitization, Lender
shall have received a Rating Agency Confirmation as to the form and issuer of
same), or (iv) a completion bond reasonably acceptable to Lender (provided that,
if such alteration occurs after a Securitization, Lender shall have received a
Rating Agency Confirmation as to the form and issuer of same); provided,
however, Lender shall not require any additional security if Guarantor has
executed a guaranty with respect to the amount equal to the excess of the total
unpaid amounts incurred and to be incurred with respect to such alterations to
the Improvements over the Alteration Threshold; provided further, however,
Borrower shall elect either (selection of which option shall be at Borrower’s
election) (x) post such security with Lender or (y) provide the foregoing
guaranty. Any such security provided to Lender will be released on a percentage
basis equal to Mortgage Borrower’s completion of the alteration for which the
security was provided. If the alteration, improvement or replacement in question
is not reasonably likely to have a Material Adverse Effect, to the extent that
the Deemed Approval Requirements are fully satisfied in connection with any
Borrower request for Lender’s consent or approval under this Section 4.21 with
respect to such alteration, improvement or replacement and Lender thereafter
fails to respond, Lender’s consent or approval, as applicable, shall be deemed
given with respect to the matter for which approval was requested.
Section 4.22    Property Document, Garage Penthouse REA and Garage Penthouse
Lease Covenants. Borrower shall cause Mortgage Borrower to (i) promptly perform
and/or observe, in all material respects, all of the covenants and agreements
(other than those of a de


- 77 -

--------------------------------------------------------------------------------





minimis nature) required to be performed and observed by it under the Property
Documents, the Garage Penthouse Lease, and/or any Garage Penthouse REA, and do
all things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under the
Property Documents, the Garage Penthouse Lease, and/or any Garage Penthouse REA
of which it is aware which is reasonably likely to have a Material Adverse
Effect; (iii) [reserved]; (iv) enforce the performance and observance of all of
the covenants and agreements (other than those of a de minimis nature) required
to be performed and/or observed under the Property Documents, the Garage
Penthouse Lease, and/or any Garage Penthouse REA in a commercially reasonable
manner; (v) cause the Property to be operated, in all material respects, in
accordance with the Property Documents; and (vi) not, without the prior written
consent of Lender (such consent not to be unreasonably withheld, conditioned or
delayed), (A) enter into any new Property Document, (B) surrender, terminate or
cancel any of the Property Documents, the Garage Penthouse REA or the Garage
Penthouse Lease (unless, solely with respect to the Garage Penthouse Lease, the
Garage Penthouse Lease is replaced with an easement agreement in accordance with
Section 4.23 hereof), (C) reduce or consent to the reduction of the term of the
Property Documents, the Garage Penthouse REA or the Garage Penthouse Lease
(unless, solely with respect to the Garage Penthouse Lease, the Garage Penthouse
Lease is replaced with an easement agreement in accordance with Section 4.23
hereof), (D) otherwise modify, change, supplement, alter or amend, or waive or
release any of its rights and remedies under, or, except in connection with an
extension of the Garage Penthouse Lease approved by Lender, increase or consent
to the increase of the amount of any charges payable by Mortgage Borrower under
the Property Documents, the Garage Penthouse REA or the Garage Penthouse Lease,
in each case, if it could reasonably be expected to have a Material Adverse
Effect, or (E) following the occurrence and during the continuance of an Event
of Default, exercise any rights, make any decisions, grant any approvals or
otherwise take any action under the Property Documents, the Garage Penthouse REA
or the Garage Penthouse Lease if any of the foregoing could reasonably be
expected to have a Material Adverse Effect.
Section 4.23    Garage Penthouse Lease. As soon as commercially practicable
(using diligent effort), but in no event later within six (6) months after the
date hereof (the “Garage Penthouse Extension Date”), Borrower shall deliver
evidence reasonably satisfactory to Lender that Mortgage Borrower has either (I)
extended the Garage Penthouse Lease on terms reasonably acceptable to Lender for
a term, unless otherwise agreed to by Lender in its reasonable discretion, of
not less than the remaining term of the Nick & Stef’s Lease or (II) entered into
an easement agreement (in form and substance reasonably satisfactory to Lender),
which agreement shall provide, unless otherwise agreed to by Lender, for the
continuing use by the owner of the Property of the space demised under Garage
Penthouse Lease for the same purposes as such space is being used as of the
Closing Date. The easement agreement referred to in the preceding clause (II)
can be a part of the Atrium REA (provided the Atrium REA has been entered into
in accordance with the terms hereof prior to the Garage Penthouse Extension
Date). In connection with any such easement agreement, Borrower shall provide
Lender with an endorsement (to the extent such endorsement is available under
the applicable Legal Requirements and unless otherwise waived by Lender in
writing to Borrower) to the Owner’s Title Policy relating to the Property that
adds easements benefitting the Property created by such easement agreement to
the description of the insured estate (which endorsement shall be issued by the
title insurance company that issued the Owner’s Title Policy).


- 78 -

--------------------------------------------------------------------------------





Section 4.24    Notices. Borrower shall give notice, or cause notice to be given
to Lender promptly upon Borrower obtaining actual knowledge of any notice of
default or event of default (including, without limitation, any Mortgage Loan
Event of Default) by Mortgage Borrower under any Material Agreement or any
Mortgage Loan Documents. Borrower shall deliver a true, correct and complete
copy of all written notices, demands, requests or material correspondence
(including electronically transmitted items) given or received by Mortgage
Borrower, Guarantor or any Affiliate of the foregoing to or from Mortgage Lender
or their respective agents.
Section 4.25    Special Distributions. On each date on which amounts are
required to be paid to Lender under any of the Loan Documents, Borrower shall,
to the extent such action is permitted under the Mortgage Loan Documents
exercise its rights under the Mortgage Borrower Operating Agreement to cause
Mortgage Borrower to make to Borrower a distribution in an aggregate amount such
that Lender shall receive the amount required to be paid to Lender on such date,
provided there is sufficient cash flow from operation of the Property and
provided further that no direct or indirect constituent member of such entity or
any Affiliate shall be required to make an additional capital contribution to
satisfy such obligation. Notwithstanding the foregoing and for the avoidance of
doubt, the insufficiency of cash flow from the operation of the Property shall
not absolve Borrower of the obligation to make any payments as and when due
pursuant to the Loan Documents, and such obligations shall be separate and
independent and not conditioned on any event or circumstance whatsoever.
Section 4.26    Curing.
(a)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right, but shall not have the obligation, to exercise
Borrower’s rights, if any, as the sole member of Mortgage Borrower under the
Mortgage Borrower Operating Agreement, to cause Mortgage Borrower (i) to cure a
Mortgage Loan Event of Default and (ii) to satisfy any liens, claims or
judgments against the Property if the same has resulted in a Mortgage Loan Event
of Default. All sums so paid and the costs and expenses incurred by Lender in
exercising rights under this Section 4.26 (including reasonable attorneys’ fees)
(v) shall constitute additional advances of the Loan to Borrower, (w) shall
increase the then unpaid principal, (x) shall bear interest at the Default Rate
for the period from the date that such costs or expenses were incurred to the
date of payment to Lender, (y) shall constitute a portion of the Debt, and (z)
shall be secured by the Loan Documents. In the event that Lender makes any
payment in respect of the Mortgage Loan in connection with the exercise of its
rights pursuant to this Section, Lender shall be subrogated to all of the rights
of Mortgage Lender under the Mortgage Loan Documents against the Property and
Mortgage Borrower to the extent of such payment, without limitation to any other
rights Lender may have under the Loan Documents or applicable law.
Notwithstanding the foregoing, unless and to the extent Lender has foreclosed on
the Collateral pursuant to the Pledge Agreement and/or other Security Documents,
any Mortgage Loan Event Default which is not cured prior to the expiration of
any applicable grace, notice or cure period afforded to Mortgage Borrower under
the Mortgage Loan Documents shall constitute an Event of Default hereunder,
without regard to any subsequent payment or performance of any such obligations
by Lender.
(b)    Borrower hereby indemnifies Lender from and against all actual
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments,


- 79 -

--------------------------------------------------------------------------------





suits, claims, demands, costs, expenses (including attorneys’ and other
professional fees, whether or not suit is brought, and settlement costs) and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Lender as a result of the foregoing actions other than
any liabilities, obligations, losses, damages, penalties, assessments, actions,
or causes of action, judgments, suits, claims, demands, costs, expenses
(including attorneys’ and other professional fees, whether or not suit is
brought, and settlement costs) and disbursements resulting from the gross
negligence or willful misconduct of Lender. Lender shall not have an obligation
to Borrower, Guarantor, Mortgage Borrower or any other party to make any such
payment or performance. Borrower shall not impede, interfere with, hinder or
delay, and shall not permit Mortgage Borrower to impede, interfere with, hinder
or delay, any effort or action on the part of Lender to cure any default or
asserted default under the Mortgage Loan, or to otherwise protect or preserve
Lender’s interests in the Loan and the Collateral following a Mortgage Loan
Event of Default.
(c)    If Lender shall receive a copy of any notice of default under the
Mortgage Loan Documents sent by Mortgage Lender to Mortgage Borrower, such
notice shall constitute full protection to Lender for any action taken or
omitted to be taken by Lender, in good faith, in reliance thereon.
(d)    For the purpose of carrying out the provisions and exercising the rights,
powers and privileges granted in this Section, upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably constitutes
and appoints Lender its true and lawful attorney-in-fact to, during the
continuance of an Event of Default, execute, acknowledge and deliver any
instruments and do and perform any acts such as are referred to in this Section
in the name and on behalf of Borrower. This power of attorney is a power coupled
with an interest and cannot be revoked.
Section 4.27    Mortgage Borrower Covenants. Borrower shall cause Mortgage
Borrower to comply with all obligations with which Mortgage Borrower has
covenanted to comply under the Mortgage Loan Agreement and all other Mortgage
Loan Documents (including, without limitation, those certain affirmative and
negative covenants set forth in Article 4 of the Mortgage Loan Agreement)
whether the Mortgage Loan has been repaid or the related Mortgage Loan Document
terminated, unless otherwise consented to in writing by Lender (provided, that,
in the event the Mortgage Loan is no longer outstanding, Borrower shall not be
required to cause Mortgage Borrower to comply with provisions that are no longer
relevant).
Section 4.28    Limitations on Distributions. Subject to Section 4.25 hereof,
following the occurrence and during the continuance of an Event of Default,
Borrower shall not make any distributions to its members. If any distributions
shall be received by Borrower or any Affiliate of Borrower after the occurrence
and during the continuance of an Event of Default, Borrower shall hold, or shall
cause the same to be held, in trust for the benefit of Lender.
Section 4.29    No Contractual Obligations. Other than (i) the Loan Documents,
(ii) the organizational documents of Borrower and the organizational documents
of Mortgage Borrower, (iii) agreements to provide for independent manager
services similar to the services provided by Corporation Service Company as of
the Closing Date, and/or (iv) agreements, such as entity


- 80 -

--------------------------------------------------------------------------------





maintenance and/or accounting services agreements, that do not require the
payment of any material sums, neither Borrower nor any of its assets shall be
subject to any agreement, instrument or undertaking by which it or its assets
are bound.
Section 4.30    Limitation on Securities Issuances. None of Borrower, Mortgage
Borrower, Mezzanine B Borrower, nor any of their respective subsidiaries shall
issue any limited liability company interests or other securities other than
those that have been issued as of the date hereof.
Section 4.31    Other Limitations. Prior to the payment in full of the Debt,
neither Borrower nor any of its Affiliates shall give its consent or approval
to, or permit Mortgage Borrower to take, any of the following actions or items:
(a)    the distribution by Mortgage Borrower to Borrower of property other than
cash;
(b)    a refinancing or other prepayment of the Mortgage Loan (unless the Loan
shall be paid in full in accordance with this Agreement simultaneously therewith
or otherwise as expressly permitted by Section 2.7(d) hereof);
(c)    or the modification, amendment, waiver or termination to or of or of any
of the Mortgage Loan Documents or the Mortgage Borrower Operating Agreement or
the other Organizational Documents of Mortgage Borrower (except to the extent
such modifications and amendments are required to be made pursuant to the terms
of the Mortgage Loan Agreement or are otherwise not material and do not
adversely affect Lender). Borrower shall cause Mortgage Borrower to provide
Lender with a copy of any amendment, waiver, modification or termination to or
of the Mortgage Loan Documents within (5) days after the execution thereof
whether or not the same is permitted pursuant to the terms hereof; or
(d)    except in accordance with Section 4.12 hereof, approve the terms of any
Annual Budget.
Section 4.32    Material Agreements. Borrower shall not cause Mortgage Borrower
to, without Lender’s prior written consent, such consent not to be unreasonably
withheld or delayed: (a) enter into, surrender or terminate (unless such
termination is for cause or commercially reasonable under the circumstances and,
in each case, otherwise is not prohibited under the Loan Documents or the
Mortgage Loan Documents) any Material Agreement to which Mortgage Borrower is a
party; or (b) otherwise materially modify, change, supplement, alter or amend,
or waive or release any of its rights and remedies under any Material Agreement
to which Mortgage Borrower is a party.
Section 4.33    Acquisition of the Mortgage Loan.
(a)    No Borrower Party or any Affiliate or any Person acting at any such
Person’s request or direction, shall acquire or agree to acquire a lender’s
interest in the Mortgage Loan, or any portion thereof or any interest therein,
or any direct or indirect ownership interest in the holder of the Mortgage Loan,
via purchase, transfer, exchange or otherwise, and any breach or attempted
breach of this provision shall constitute an Event of Default hereunder. If,
solely by operation of applicable subrogation law, Borrower shall have failed to
comply with the


- 81 -

--------------------------------------------------------------------------------





foregoing, then Borrower: (i) shall immediately notify Lender of such failure;
(ii) shall cause any and all such prohibited parties acquiring any interest in
the Mortgage Loan Documents: (A) not to enforce the Mortgage Loan Documents; and
(B) upon the request of Lender, to the extent any of such prohibited parties has
or shall have the power or authority to do so, to promptly: (1) cancel the
promissory note evidencing the Mortgage Loan, (2) reconvey and release the Lien
securing the Mortgage Loan and any other collateral under the Mortgage Loan
Documents, and (3) discontinue and terminate any enforcement proceeding(s) under
the Mortgage Loan Documents. Notwithstanding the foregoing prohibition, (A)
Borrower and/or any Affiliate of Borrower may be Investors in a Securitization
of the Mortgage Loan (or any portion thereof or interest therein) and (B)
nothing in this Section will prohibit an Affiliate of Borrower from purchasing
an interest in a Person who owns a variety of real estate loans or a direct or
indirect interest in a pool of real estate loans (of which the Loan composes a
minority); provided that Borrower (i) shall notify Lender of such purchase
promptly (but in no event later than within two (2) Business Days) upon
obtaining knowledge thereof and (ii) shall cause any such Affiliate of Borrower
acquiring any interest in the Mortgage Loan Documents, to the extent such
Affiliate of Borrower has or shall have the power or authority to do so, not to
enforce the Mortgage Loan Documents and, upon the request of Lender, discontinue
and terminate any enforcement proceeding(s) under the Mortgage Loan Documents.
(b)    Lender shall have the right at any time to acquire all or any portion of
the Mortgage Loan without notice or consent of Borrower, Mortgage Borrower,
Guarantor or any other Borrower Party, in which event Lender shall have and may
exercise all rights of Mortgage Lender thereunder (to the extent of its
interest), including the right (i) upon the occurrence and during the
continuance of a Mortgage Loan Event of Default, to declare that the Mortgage
Loan is due and payable and (ii) upon the occurrence and during the continuance
of a Mortgage Loan Event of Default, to accelerate the Mortgage Loan
indebtedness in accordance with the terms thereof and (iii) to pursue all
remedies against any obligor under the Mortgage Loan Documents in accordance
with the terms thereof. In addition, to the extent permitted by applicable law,
Borrower hereby expressly agrees that any counterclaims (other than a compulsory
counterclaim), defenses or offsets of any kind which Mortgage Borrower or any
other Person may have against Mortgage Lender relating to or arising out of the
Mortgage Loan prior to the date of such assignment, shall be the personal
obligation of Mortgage Lender and in no event shall Mortgage Borrower be
entitled to bring, pursue or raise any such counterclaims, defenses or offsets
against Lender or any Affiliate of Lender or any other Person as the successor
holder of the Mortgage Loan or any interest therein from any liability that
predates the assignment to Lender or provided that Mortgage Borrower may seek
specific performance of its contractual rights under the Mortgage Loan
Documents.
Section 4.34    Bankruptcy Related Covenants. To the extent permitted by
applicable law, Borrower shall not, nor shall Borrower cause Mortgage Borrower
to, seek substantive consolidation of Borrower or Mortgage Borrower into the
bankruptcy estate of Guarantor in connection with a proceeding under the
Bankruptcy Code or under any other federal, state or foreign insolvency law
involving Guarantor.
ARTICLE 5
ENTITY COVENANTS


- 82 -

--------------------------------------------------------------------------------





Section 5.1    Single Purpose Entity/Separateness.
(a)    Borrower will not and Borrower hereby represents and warrants to Lender
that Borrower has not since the date of its formation:
(i)    engage in any business or activity other than the ownership, operation,
management of the Collateral and activities incidental thereto;
(ii)    acquire or own any assets other than the Collateral;
(iii)    merge into or consolidate with any Person, or, to the fullest extent
permitted by law, dissolve, terminate, liquidate in whole or in part, transfer
or otherwise dispose of all or substantially all of its assets or change its
legal structure from a Delaware limited liability company, other than, in each
case, such activities as are contemplated or permitted pursuant to any provision
of this Agreement or of any of the other Loan Documents;
(iv)    fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable Legal Requirements of the jurisdiction of its
organization or formation, or amend (except as otherwise expressly permitted
hereunder), modify, terminate or fail to comply with the provisions of its
organizational documents;
(v)own any subsidiary, or make any investment in, any Person other than the
Mortgage Borrower (and other than, with respect to any SPE Component Entity, in
Borrower);
(vi)commingle its funds or assets with the funds or assets of any other Person;
(vii)incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the Debt and Indebtedness
not to exceed $10,000 and not material in the aggregate that is necessary to
Borrower’s activities as a member of Mortgage Borrower. Other than Permitted
Encumbrances, no Indebtedness other than the Mortgage Debt may be secured
(subordinate or pari passu) by the Property. No Indebtedness other than the Debt
may be secured (subordinate or pari passu) by the Collateral;
(viii)fail to maintain all of its books of account, records, financial
statements, accounting records, other entity documents and bank accounts
separate and apart from those of any other Person (including, without
limitation, any Affiliates). Borrower’s assets have not and will not be listed
as assets on the financial statement of any other Person; provided, however,
that Borrower’s assets may be included in a consolidated and/or combined
financial statement of its Affiliates provided that, to the extent necessary to
(i) prevent a substantive consolidation of the assets and liabilities of
Borrower with the assets and liabilities of any other Person or (ii) deliver a
Non-Consolidation Opinion when required under this Agreement: (1) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of Borrower and such Affiliates and to indicate that Borrower’s
assets and credit are not


- 83 -

--------------------------------------------------------------------------------





available to satisfy the debts and other obligations of such Affiliates or any
other Person and (2) such assets shall be listed on Borrower’s own separate
balance sheet. Borrower has maintained and will maintain its books of account,
records, financial statements, accounting record, other entity documents,
resolutions and agreements as official records;
(ix)enter into any transaction, contract or agreement with any general partner,
member, shareholder, principal or Affiliate, except (i) as may have been
approved in writing by Lender in its sole and absolute discretion or (ii) upon
terms and conditions that are intrinsically fair, commercially reasonable and
substantially similar to those that would be available on an arm’s-length basis
with unaffiliated third parties;
(x)maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;
(xi)assume or guaranty the debts or obligations of any other Person, hold itself
out to be responsible for the debts or obligations of any other Person, or
otherwise pledge its assets or credits for the benefit of any other Person or
hold out its assets or credit as being available to satisfy the debts or
obligations of any other Person;
(xii)make any loans or advances to any Persons;
(xiii)fail to file its own tax returns separate from those of any other Person
(unless prohibited by applicable Legal Requirements from doing so or except to
the extent Borrower is treated as a “disregarded entity” for tax purposes and is
not required to file such tax returns under applicable Legal Requirements) and
pay any taxes so required to be paid by such Borrower under applicable Legal
Requirements (to the extent there is sufficient cash flow from the Property to
do so);
(xiv)fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division, department or part of any other Person, (B) conduct its business
solely in its own name, (C) hold its assets in its own name or (D) correct any
known misunderstanding regarding its separate identity;
(xv)fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so); provided, however, that no Person shall be
required to make any direct or indirect additional capital contributions to
Borrower in order to comply with the foregoing;
(xvi)without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable, and the prior written consent
of each Independent Manager (regardless of whether such Independent Manager is
engaged at the Borrower or SPE Component Entity level), (a) file or consent to
the filing of any petition, either voluntary or involuntary, to take advantage
of any Creditors Rights Laws, (b) seek or consent to the appointment of a
receiver, liquidator or any similar official unless such appointment is sought
by Lender, (c) take any action that might cause such entity to


- 84 -

--------------------------------------------------------------------------------





become insolvent, (d) make an assignment for the benefit of creditors or (e)
take any Material Action with respect to Borrower or any SPE Component Entity
(provided, that, none of any member, shareholder or partner (as applicable) of
Borrower or any SPE Component Entity or any board of directors or managers (as
applicable) of Borrower or any SPE Component Entity may vote on or otherwise
authorize the taking of any of the foregoing actions unless, in each case, there
are at least two (2) Independent Managers then serving in such capacity in
accordance with the terms of the applicable organizational documents and each of
such Independent Managers has consented to such foregoing action);
(xvii)fail to allocate fairly and reasonably shared expenses with its Affiliates
(including, without limitation, shared office space) or fail to use separate
stationery, invoices and checks bearing its own name;
(xviii)fail to intend to remain solvent and pay its own liabilities (including,
without limitation, salaries of its own employees, if any) only from its own
funds or fail to maintain a sufficient number of employees (if any) in light of
its contemplated business operations (in each case to the extent there exists
sufficient cash flow from the Property to do so); provided, however, that no
Person shall be required to make any direct or indirect additional capital
contributions to Borrower in order to comply with the foregoing;
(xix)acquire obligations or securities of its partners, members, shareholders or
other Affiliates, as applicable;
(xx)identify its partners, members, shareholders or other Affiliates, as
applicable, as a division, department or part of it;
(xxi)violate or cause to be violated the assumptions made with respect to
Borrower and its principals in the Non-Consolidation Opinion or in any New
Non-Consolidation Opinion;
(xxii)hold itself out as having agreed to pay indebtedness incurred by any
Affiliate;
(xxiii)hold out the assets or credit of any Affiliate as being available to
satisfy any of its debts or obligations; or
(xxiv)allow an Affiliate to act in its name, to the extent of its power to do
so.
(b)    If Borrower is a partnership or limited liability company (other than an
Acceptable LLC), each general partner (in the case of a partnership) and at
least one member (in the case of a limited liability company) of Borrower, as
applicable, shall be a corporation or an Acceptable LLC (each, an “SPE Component
Entity”) whose sole asset is its interest in Borrower. Each SPE Component Entity
(i) will at all times comply with each of the covenants, terms and provisions
contained in Section 5.1(a)(iii) - (vi) (inclusive) and (viii) - (xxi)
(inclusive) and, if such SPE Component Entity is an Acceptable LLC,
Section 5.1(c) and (d) hereof, as if such representation, warranty or covenant
was made directly by such SPE


- 85 -

--------------------------------------------------------------------------------





Component Entity; (ii) will not engage in any business or activity other than
owning an interest in Borrower; (iii) will not acquire or own any assets other
than its partnership, membership, or other equity ownership interest in
Borrower; (iv) will at all times continue to own no less than a 0.5% direct
equity ownership interest in Borrower; (v) will not incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation); and
(vi) will cause Borrower to comply with the provisions of this Section 5.1.
(c)    In the event Borrower or any SPE Component Entity is an Acceptable LLC,
the limited liability company agreement of Borrower or such SPE Component Entity
(as applicable) (the “LLC Agreement”) shall provide that (i) upon the occurrence
of any event that causes the last remaining member of Borrower or such SPE
Component Entity (as applicable) (“Member”) to cease to be the member of
Borrower or such SPE Component Entity (as applicable) (other than (A) upon an
assignment by Member of all of its limited liability company interest in
Borrower or such SPE Component Entity (as applicable) and the admission of the
transferee in accordance with the Loan Documents and the LLC Agreement or (B)
the resignation of Member and the admission of an additional member of Borrower
or such SPE Component Entity (as applicable) in accordance with the terms of the
Loan Documents and the LLC Agreement), any person acting as Independent Manager
of Borrower or such SPE Component Entity (as applicable) shall, without any
action of any other Person and simultaneously with the Member ceasing to be the
member of Borrower or such SPE Component Entity (as applicable) automatically be
admitted to Borrower or such SPE Component Entity (as applicable) as a member
with a zero percent (0%) economic interest (“Special Member”) and shall continue
Borrower or such SPE Component Entity (as applicable) without dissolution and
(ii) Special Member may not resign from Borrower or such SPE Component Entity
(as applicable) or transfer its rights as Special Member unless (A) a successor
Special Member has been admitted to Borrower or such SPE Component Entity (as
applicable) as a Special Member in accordance with requirements of Delaware law
and (B) after giving effect to such resignation or transfer, there remains at
least two (2) Independent Managers of such SPE Component Entity or Borrower (as
applicable) in accordance with Section 5.2 below. The LLC Agreement shall
further provide that (i) Special Member shall automatically cease to be a member
of Borrower or such SPE Component Entity (as applicable) upon the admission to
Borrower or such SPE Component Entity (as applicable) of the first substitute
member, (ii) Special Member shall be a member of Borrower or such SPE Component
Entity (as applicable) that has no interest in the profits, losses and capital
of Borrower or such SPE Component Entity (as applicable) and has no right to
receive any distributions of the assets of Borrower or such SPE Component Entity
(as applicable), (iii) pursuant to the applicable provisions of the limited
liability company act of the State of Delaware (the “Act”), Special Member shall
not be required to make any capital contributions to Borrower or such SPE
Component Entity (as applicable) and shall not receive a limited liability
company interest in Borrower or such SPE Component Entity (as applicable), (iv)
Special Member, in its capacity as Special Member, may not bind Borrower or such
SPE Component Entity (as applicable) and (v) except as required by any mandatory
provision of the Act, Special Member, in its capacity as Special Member, shall
have no right to vote on, approve or otherwise consent to any action by, or
matter relating to, Borrower or such SPE Component Entity (as applicable)
including, without limitation, the merger, consolidation or conversion of
Borrower or such SPE Component Entity (as applicable); provided, however, such
prohibition shall not limit the obligations of Special Member, in its capacity
as Independent Manager, to vote on such matters required by the Loan Documents
or the LLC Agreement. In order to


- 86 -

--------------------------------------------------------------------------------





implement the admission to Borrower or such SPE Component Entity (as applicable)
of Special Member, Special Member shall execute a counterpart to the LLC
Agreement. Prior to its admission to Borrower or such SPE Component Entity (as
applicable) as Special Member, Special Member shall not be a member of Borrower
or such SPE Component Entity (as applicable), but Special Member may serve as an
Independent Manager of Borrower or such SPE Component Entity (as applicable).
(d)    In the event Borrower or any SPE Component Entity is an Acceptable LLC,
the LLC Agreement shall further provide that (i) upon the occurrence of any
event that causes the Member to cease to be a member of Borrower or such SPE
Component Entity (as applicable) (other than upon continuation of the Company
without dissolution upon (A) an assignment by the Member of all of its limited
liability company interest in the Company and the admission of the transferee in
accordance with this Agreement, or (B) the resignation of the member and the
admission of an additional member of the Company in accordance with the terms of
this Agreement) to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower or such
SPE Component Entity (as applicable) agree in writing (A) to continue Borrower
or such SPE Component Entity (as applicable) and (B) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute member of Borrower or such SPE Component Entity (as applicable)
effective as of the occurrence of the event that terminated the continued
membership of Member in Borrower or such SPE Component Entity (as applicable),
(ii) any action initiated by or brought against Member or Special Member under
any Creditors Rights Laws shall not cause Member or Special Member to cease to
be a member of Borrower or such SPE Component Entity (as applicable) and upon
the occurrence of such an event, the business of Borrower or such SPE Component
Entity (as applicable) shall continue without dissolution and (iii) each of
Member and Special Member waives any right it might have to agree in writing to
dissolve Borrower or such SPE Component Entity (as applicable) upon the
occurrence of any action initiated by or brought against Member or Special
Member under any Creditors Rights Laws, or the occurrence of an event that
causes Member or Special Member to cease to be a member of Borrower or such SPE
Component Entity (as applicable).
Section 5.2    Independent Manager.
(a)    The organizational documents of Borrower (to the extent Borrower is a
corporation or an Acceptable LLC) or the applicable SPE Component Entity, as
applicable, shall provide that at all times there shall be at least two (2) duly
appointed independent directors or managers of such entity (each, an
“Independent Manager”) who each shall (I) not have been at the time of each such
individual’s initial appointment, and shall not have been at any time during the
preceding five years, and shall not be at any time while serving as Independent
Manager, (i) a shareholder (or other equity owner) of, or an officer, director
(other than in its capacity as Independent Manager), partner, member or employee
of, Borrower, the applicable SPE Component Entity or any of their respective
shareholders, partners, members, subsidiaries or Affiliates, (ii) a customer of,
or supplier to, or other Person who derives any of its purchases or revenues
from its activities with, Borrower, the applicable SPE Component Entity or any
of their respective shareholders, partners, members, subsidiaries or Affiliates,
(iii) a Person who Controls or is under common Control with any such
shareholder, officer, director, partner, member,


- 87 -

--------------------------------------------------------------------------------





employee supplier, customer or other Person, (iv) a member of the immediate
family of any such shareholder, officer, director, partner, member, employee,
supplier, customer or other Person or (v) a trustee or similar Person in any
proceeding under Creditors Rights Laws involving Borrower, the applicable SPE
Component Entity or any of their respective shareholders, partners, members,
subsidiaries or Affiliates; (II) have, at the time of their appointment, had at
least three (3) years experience in serving as an independent director and (III)
be employed by, in good standing with and engaged by Borrower in connection
with, in each case, an Approved ID Provider. Notwithstanding the foregoing, no
Independent Manager shall also serve as an Independent Manager (as such term is
defined in the Mortgage Loan Agreement or the Mezzanine B Loan Agreement, as
applicable) for Mortgage Borrower, Mezzanine B Borrower or any SPE Component
Entity (as such term is defined in the Mortgage Loan Agreement or the Mezzanine
B Loan Agreement, as applicable) of Mortgage Borrower or Mezzanine B Borrower. A
natural person who satisfies the foregoing definition of the “Independent
Manager” other than clause (I)(ii) shall not be disqualified from serving as an
Independent Manager of Borrower or an SPE Component Entity if such individual is
an independent director, independent manager or special manager provided by an
Approved ID Provider that provides professional independent directors,
independent managers and special managers and also provides other corporate
services in the ordinary course of its business.
(b)    The organizational documents of Borrower and each SPE Component Entity
shall further provide that (I) the board of directors or managers of Borrower
and each SPE Component Entity (if any) and the constituent equity owners of such
entities (constituent equity owners, the “Constituent Members”) shall not take
any action set forth in Section 5.1(a)(xvi) or any other action which, under the
terms of any organizational documents of Borrower or any SPE Component Entity,
requires the vote of the Independent Managers unless, in each case, at the time
of such action there shall be at least two Independent Managers engaged as
provided by the terms hereof and such Independent Managers vote in favor of or
otherwise consent to such action; (II) any resignation, removal or replacement
of any Independent Manager shall not be effective without (1) prior written
notice to Lender and the Rating Agencies (which such prior written notice must
be given on the earlier of five (5) days or three (3) Business Days prior to the
applicable resignation, removal or replacement) and (2) evidence that the
replacement Independent Manager satisfies the applicable terms and conditions
hereof and of the applicable organizational documents (which such evidence must
accompany the aforementioned notice); (III) to the fullest extent permitted by
applicable law, including Section 18-1101(c) of the Act and notwithstanding any
duty otherwise existing at law or in equity, the Independent Managers shall
consider only the interests of the Constituent Members and Borrower and each SPE
Component Entity (including Borrower’s and each SPE Component Entity’s
respective creditors) in acting or otherwise voting on the matters provided for
herein and in Borrower’s and each SPE Component Entity’s organizational
documents (which such fiduciary duties to the Constituent Members and Borrower
and each SPE Component Entity (including Borrower’s and each SPE Component
Entity’s respective creditors), in each case, shall be deemed to apply solely to
the extent of their respective economic interests in Borrower or the applicable
SPE Component Entity (as applicable) exclusive of (x) all other interests
(including, without limitation, all other interests of the Constituent Members),
(y) the interests of other Affiliates of the Constituent Members, Borrower and
each SPE Component Entity and (z) the interests of any group of Affiliates of
which the Constituent Members, Borrower or any SPE Component Entity is a part));
(IV) other than as provided in subsection (III) above, the Independent Managers
shall not have


- 88 -

--------------------------------------------------------------------------------





any fiduciary duties to any Constituent Members, any directors of Borrower or
any SPE Component Entity or any other Person; (V) the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing under
applicable law; (VI) to the fullest extent permitted by applicable law,
including Section 18-1101(e) of the Act, an Independent Manager shall not be
liable to Borrower, any SPE Component Entity, any Constituent Member or any
other Person for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Manager acted in bad faith or engaged in willful
misconduct; and (VII) except as provided in the foregoing subsections (III)
through (VI), the Independent Managers shall, in exercising their rights and
performing their duties under the applicable organizational documents, have a
fiduciary duty of loyalty and care similar to that of a director of a business
corporation organized under the General Corporation Law of the State of
Delaware.
Section 5.3    Change of Name, Identity or Structure. Borrower shall not change
(or permit to be changed) Borrower’s or any SPE Component Entity’s (a) name, (b)
identity (including its trade name or names), (c) principal place of business
set forth on the first page of this Agreement or (d) if not an individual,
Borrower’s or any SPE Component Entity’s corporate, partnership or other
structure or state of formation, without, in each case, notifying Lender of such
change in writing at least thirty (30) days prior to the effective date of such
change and, in the case of a change in Borrower’s or any SPE Component Entity’s
structure or state of formation, without first obtaining the prior written
consent of Lender and, if required by Lender, a Rating Agency Confirmation with
respect thereto. Borrower shall authorize Lender, prior to or contemporaneously
with the effective date of any such change, to file any financing statement or
financing statement change required by Lender to establish or maintain the
validity, perfection and priority of the security interest granted herein. At
the request of Lender, Borrower shall execute a certificate in form satisfactory
to Lender listing the trade names under which Borrower or any applicable SPE
Component Entity intends to own the Collateral, and representing and warranting
that Borrower or the applicable SPE Component Entity does business under no
other trade name with respect to the Collateral.
Section 5.4    Business and Operations. Borrower will continue to engage in the
businesses now conducted by it as and to the extent the same are necessary for
the ownership, management and operation of the Collateral. Borrower will qualify
to do business and will remain in good standing under the laws of the State and
each other applicable jurisdiction in which the Property is located, in each
case, as and to the extent the same are required for the ownership, maintenance,
management and operation of the Collateral.
Section 5.5    Recycled Entity. Borrower hereby represents and warrants to
Lender that all representations and warranties set forth in that certain
Borrower’s Recycled Entity Certification dated the date hereof executed by
Borrower in favor of Lender are true, correct and not violated or breached.
Section 5.6    Mortgage Borrower Recycled Entity. Borrower hereby represents and
warrants to Lender that all representations and warranties set forth in that
certain Borrower’s Recycled Entity Certification dated the date hereof executed
by Mortgage Borrower in favor of Mortgage Lender are true, correct and not
violated or breached.


- 89 -

--------------------------------------------------------------------------------





Section 5.7    Mortgage Borrower SPE Covenants. Borrower hereby represents and
warrants to Lender that as of the date hereof all representations and warranties
set forth in Article 5 of the Mortgage Loan Agreement are true, correct and not
violated or breached. Borrower shall cause Mortgage Borrower to comply with
Article 5 of the Mortgage Loan Agreement.
ARTICLE 6
NO SALE OR ENCUMBRANCE
Section 6.1    Transfer Definitions. As used herein and in the other Loan
Documents, “Restricted Party” shall mean Borrower, Mortgage Borrower, Mezzanine
B Borrower Guarantor, any SPE Component Entity, any Mortgage SPE Component
Entity, any Mezzanine B SPE Component Entity, any Affiliated Manager, or any
shareholder, partner, member or non-member manager, or any direct or indirect
legal or beneficial owner of Borrower, Mortgage Borrower, Mezzanine B Borrower,
Guarantor, any SPE Component Entity, any Mortgage SPE Component Entity, any
Mezzanine B SPE Component Entity, any Affiliated Manager or any non-member
manager; and a “Sale or Pledge” shall mean a voluntary or involuntary sale,
conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment, grant of
any options with respect to, or any other transfer or disposition of (directly
or indirectly, voluntarily or involuntarily, by operation of law or otherwise,
and whether or not for consideration or of record) of a legal or beneficial
interest.
Section 6.2    No Sale/Encumbrance.
(a)    It shall be an Event of Default if, without the prior written consent of
Lender, a Sale or Pledge of the Property (or any part thereof) or the Collateral
(or any part thereof) or any legal or beneficial interest therein (including,
without limitation, the Loan and/or Loan Documents) occurs, a Sale or Pledge of
an interest in any Restricted Party occurs, a Fee Acquisition occurs and/or
Borrower shall acquire any real property and/or Mortgage Borrower shall acquire
any real property in addition to the real property owned by Mortgage Borrower as
of the Closing Date (each of the foregoing, collectively, a “Prohibited
Transfer”), other than as permitted pursuant to the express terms of this
Article 6. For the avoidance of doubt, entering into Leases pursuant to the
terms of this Agreement, Permitted Encumbrances, a release of the Atrium Parcel
in accordance with this Agreement, or the sale or disposition of obsolete
personal property (which is replaced with personal property of the same or
greater utility and value) shall not be considered “Prohibited Transfers”.
(b)    A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Mortgage Borrower agrees to sell the
Property or any part thereof or Borrower agrees to sell the Collateral or any
part thereof for a price to be paid in installments; (ii) an agreement by
Mortgage Borrower leasing all or a substantial part of the Property for other
than actual occupancy by a Tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, Borrower’s right, title and
interest in and to any of the Collateral or Mortgage Borrower’s right, title and
interest in and to any (A) Leases or any Rents or (B) Property Documents; (iii)
if a Restricted Party is a corporation, any merger, consolidation or Sale or
Pledge of such corporation’s stock or the creation or issuance of new stock in
one or a series of transactions or the grant of options, warrants or other
interests with respect to the stock of


- 90 -

--------------------------------------------------------------------------------





such corporation; (iv) if a Restricted Party is a limited or general partnership
or joint venture, any merger or consolidation or the change, removal,
resignation or addition of a general partner or the Sale or Pledge of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests or the grant of options, warrants or other
interests with respect to the partnership interests in such partnership; (v) if
a Restricted Party is a limited liability company, any merger or consolidation
or the change, removal, resignation or addition of a managing member or
non-member manager (or if no managing member, any member) or the Sale or Pledge
of the membership interest of any member or any profits or proceeds relating to
such membership interest or the grant of options, warrants or other interests
with respect to the membership interests in such limited liability company; (vi)
if a Restricted Party is a trust or nominee trust, any merger, consolidation or
the Sale or Pledge of the legal or beneficial interest in a Restricted Party or
the creation or issuance of new legal or beneficial interests in a Restricted
Party or the revocation, rescission or termination of a Restricted Party; (vii)
[reserved]; (viii) any action for partition of the Property (or any portion
thereof or interest therein) or any similar action instituted or prosecuted by
(or at the behest of) Borrower or its Affiliates or Mortgage Borrower or its
Affiliates or consented to or acquiesced in by Borrower or its Affiliates or
Mortgage Borrower or its Affiliates or, pursuant to any contractual agreement or
other instrument or under applicable law (including, without limitation, common
law) and/or any other action instituted by (or at the behest of) Borrower or its
Affiliates or Mortgage Borrower or its Affiliates or consented to or acquiesced
in by Borrower or its Affiliates or Mortgage Borrower or its Affiliates which
results in a Property Document Event and/or (ix) the incurrence of any
property-assessed clean energy loans or similar indebtedness with respect to
Borrower, Mortgage Borrower, the Collateral and/or the Property, including,
without limitation, if such loans or indebtedness are made or otherwise provided
by any Governmental Authority and/or secured or repaid (directly or indirectly)
by any taxes or similar assessments.
Section 6.3    Permitted Transfers. Notwithstanding anything to the contrary
herein, the following transfers and events (individually, a “Permitted Transfer”
and collectively, the “Permitted Transfers”) shall not be deemed Prohibited
Transfers and shall not require the prior written consent of Lender: (a) a Sale
or Pledge (but not a pledge or encumbrance) by devise or descent or by operation
of law upon the death of a Restricted Party or any member, partner or
shareholder of a Restricted Party, (b) the Sale or Pledge (but not a pledge or
encumbrance, other than a pledge of, in one or a series of transactions, not
more than 49% of the ownership interests in a Restricted Party provided that
such pledge is not (1) a pledge of any direct interests in Mortgage Borrower or
Borrower and (2) made in connection with a mezzanine loan or any debt disguised
as equity), in one or a series of transactions, of the stock, partnership
interests or membership interests (as the case may be) in a Restricted Party,
(c) any issuance of “accommodation shares” by (or any transfer of “accommodation
shares” in) any direct or indirect owner of Guarantor that has elected (or
intends to elect) to be treated as a real estate investment trust (for purposes
of this provision, “accommodation shares” shall mean up to $125,000 in preferred
shares (or such greater amount as hereinafter may be required under Section 856
of the IRS Code) issued by such direct or indirect owner of Guarantor to enable
such direct or indirect owner of Guarantor to satisfy the 100 shareholder
requirement under Section 856(a) of the IRS Code), (d) the sale, transfer or
issuance of shares of common stock in any Restricted Party that is a publicly
traded entity, provided such accommodation shares or shares of common stock, as
applicable, are listed on the Toronto Stock Exchange, the New York Stock


- 91 -

--------------------------------------------------------------------------------





Exchange, or another nationally recognized stock exchange, (e) the pledge of any
interest in Borrower in connection with the Mezzanine B Loan and the exercise of
any rights or remedies Mezzanine B Lender may have in connection with the
Mezzanine B Loan, in each case in accordance with and subject to the terms of
the Intercreditor Agreement, as applicable, or (f) the Sale or Pledge of any
interest in Affiliated Manager so long as Affiliated Manager is Controlled by or
under common Control with BAM and/or BPY; (provided, that, the foregoing
provisions of clauses (a), (b), (c), (d), (e) and (f) above shall not be deemed
to waive, qualify or otherwise limit Borrower’s obligation to comply (or to
cause the compliance with) the other covenants set forth herein and in the other
Loan Documents (including, without limitation, the covenants contained herein
relating to ERISA matters)); provided, further, that, with respect to the
transfers listed in clauses (a), (b), (c) and/or (f) above, (A) to the extent
that any transfer results in the transferee (either itself or collectively with
its affiliates) owning a 10% or greater (direct or indirect) equity interest in
Borrower (unless such transferee together with its Affiliates owned 10% or more
prior to such transfer), Lender shall receive, unless otherwise waived by Lender
in its sole discretion, not less than ten (10) Business Days prior written
notice of such transfers with respect to any domestic Person or not less than
thirty (30) days prior written notice of such transfer with respect to any
foreign Person (provided, that, for purposes of clarification, with respect to
the transfers contemplated in subsection (a) above, the aforesaid notice shall
only be deemed to be required ten (10) days prior to the consummation of the
applicable transfers made as a result of probate or similar process following
such death (as opposed to prior notice of the applicable death)); (B) no such
transfers shall result in a change in Control of Guarantor or Affiliated
Manager; (C) after giving effect to such transfers, the Minimum
Ownership/Control Test shall continue to be satisfied; (D) after giving effect
to such transfers, the Property shall continue to be managed by Manager or a New
Manager approved in accordance with the applicable terms and conditions hereof;
(E) in the case of the transfer of any direct equity ownership interests in
Borrower or in any SPE Component Entity, such transfers shall be, unless
otherwise waived by Lender in its sole discretion, conditioned upon continued
compliance with the relevant provisions of Article 5 hereof; (F) to the extent
that a Non-Consolidation Opinion was previously delivered, in the case of (1)
the transfer of the management of the Property (or any portion thereof) to a new
Affiliated Manager in accordance with the applicable terms and conditions
hereof, (2) the addition and/or replacement of a Guarantor in accordance with
the applicable terms and conditions hereof and of the Guaranty or (3) the
transfer of any equity ownership interests that results in any Person
(individually or together with its Affiliates) owning more than
forty‑nine percent (49%) of the direct or indirect interests in Borrower or in
any SPE Component Entity and such Person (individually or together with its
Affiliates) did not own more than forty-nine percent (49%) of the direct or
indirect interests in Borrower previously, such transfers shall be, unless
otherwise waived by Lender in its sole discretion, conditioned upon delivery to
Lender of a New Non-Consolidation Opinion addressing such transfer, addition
and/or replacement; (G) such transfers shall be conditioned upon Borrower’s
ability to, after giving effect to the equity transfer in question (I) remake
the representations contained herein relating to ERISA matters (and, upon
Lender’s request, Borrower shall deliver to Lender an Officer’s Certificate
containing such updated representations effective as of the date of the
consummation of the applicable equity transfer) and (II) continue to comply with
the covenants contained herein relating to ERISA matters; (H) such transfers
shall be permitted pursuant to the terms of the Property Documents; and (I) if a
transfer results in (1) the transferee owning direct or indirect interest in a
Borrower in an amount which equals or exceeds ten percent (10%) (unless such
transferee together with its


- 92 -

--------------------------------------------------------------------------------





Affiliates owned a direct or indirect interest in Borrower equal to or exceeding
ten percent (10%) prior to such Transfer) or (2) a change of Control of Borrower
or Guarantor, Lender shall have received “KYC” searches (in form, scope and
substance and from a provider, in each case, determined by and reasonably
acceptable to Lender). Upon request from Lender, Borrower shall promptly provide
Lender with a revised version of the organizational chart delivered to Lender in
connection with the Loan reflecting any equity transfer consummated in
accordance with this Section 6.3. Notwithstanding anything to the contrary
contained in this Section 6.3, at all times during the term of the Loan, the
Minimum Ownership/Control Test shall be required to be complied with.
Borrower shall pay to Lender all actual out-of-pocket costs and expenses
incurred by Lender in connection with any transfer pursuant to this Section 6.3.
Section 6.4    Intentionally Omitted.
Section 6.5    Intentionally Omitted.
Section 6.6    Economic Sanctions, Anti-Money Laundering, OFAC, Patriot Act and
Transfers. Borrower shall (and shall cause their direct and indirect constituent
owners and Affiliates to) (a) at all times act so as to cause the
representations and warranties contained in Sections 3.29 and 3.30 to remain
true, correct and not violated or breached and (b) not permit a Prohibited
Transfer to occur and shall cause the Minimum Ownership/Control Test in this
Article 6 to be complied with at all times. Borrower hereby represents that,
other than in connection with the Loan, the Loan Documents and any Permitted
Encumbrances, as of the date hereof, there exists lien or encumbrance (i) on the
Property (or any part thereof), the Collateral (or any part thereof) or any
legal or beneficial interest therein or (ii) on any interest in any Restricted
Party (other than, as to Guarantor, liens or encumbrances as may be expressly
indicated on the financial statements delivered to Lender in connection with the
closing of the Loan; provided such liens or encumbrances do not and could not
result in violation by Guarantor of any of the financial covenants in Section
26(d) of the Guaranty). Notwithstanding anything to the contrary contained
herein or in any other Loan Document (including, without limitation Sections 6.3
and 6.4 hereof), in no event shall Borrower or any SPE Component Entity be (I) a
Prohibited Entity, (II) Controlled (directly or indirectly) by any Prohibited
Entity or (II) more than 49% owned (directly or indirectly) by any Prohibited
Entities (whether individually or in the aggregate), unless, in the case of each
of the foregoing, Lender’s prior written consent is first obtained (which such
consent shall be given or withheld in Lender’s sole discretion and may be
conditioned on, among other things, Lender’s receipt of a Rating Agency
Confirmation).
ARTICLE 7
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
Section 7.1    Insurance.
(a)    Borrower shall cause Mortgage Borrower to obtain and maintain, or cause
to be maintained, at all times during the term of the Loan the Policies required
under Section 7.1 of the Mortgage Loan Agreement (regardless of whether the
Mortgage Loan has been repaid in full or


- 93 -

--------------------------------------------------------------------------------





has otherwise been terminated or any such provision thereof has been waived by
Mortgage Lender), including, without limitation, meeting all insurer
requirements thereunder. In addition, Borrower shall cause Lender to be named as
a named insured together with Mortgage Lender, as their interest may appear,
under the Policies required under the Mortgage Loan Agreement. Borrower shall
also cause all insurance policies required under this Section 7.1 to provide for
at least the same prior notice to Lender in the event of policy cancellation or
material changes as required to be provided to Mortgage Lender under the terms
of the Mortgage Loan Agreement. Borrower shall provide Lender with evidence of
all such insurance required hereunder on or before the date on which Mortgage
Borrower is required to provide such evidence to Mortgage Lender. For purposes
of this Agreement, Lender shall have the same approval rights over the insurance
referred to above and in the Mortgage Loan Agreement (including, without
limitation, the insurers, deductibles and coverages thereunder, as well as the
right to require other reasonable insurance pursuant to Article 7 of the
Mortgage Loan Agreement) as are provided in favor of the Mortgage Lender in the
Mortgage Loan Agreement.
(b)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
same rights as Mortgage Lender pursuant to Section 7.1 of the Mortgage Loan
Agreement to take such action as Lender deems necessary to protect its indirect
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate, and all
expenses incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and until paid shall be secured by the Pledge Agreement and shall bear
interest at the Default Rate.
Section 7.2    Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender (provided that such notice shall not be required
in the case of non-material damage for which the costs of completing Restoration
shall be less than (i) if such damage is non-structural in nature, $1,000,000
and (ii) if such damage is structural in nature, $500,000) and shall cause
Mortgage Borrower to promptly commence and diligently prosecute the completion
of the Restoration of the Property and otherwise comply with the provisions of
Section 7.4 hereof and Section 7.4 of the Mortgage Loan Agreement. Borrower
shall pay or shall cause Mortgage Borrower to pay all costs of Restoration
(including, without limitation, any applicable deductibles under the Policies)
whether or not such costs are covered by the Net Proceeds. Lender may, but shall
not be obligated to, make proof of loss if not made promptly by Borrower.
Section 7.3    Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened in writing commencement of any proceeding for the
Condemnation of the Property of which Borrower has knowledge and shall deliver
to Lender copies of any and all papers served in connection with such
proceedings. Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments reasonably requested by
Lender to permit such participation. Borrower shall cause Mortgage Borrower to,
at its expense, diligently prosecute any such proceedings, and shall consult
with Lender, its attorneys and experts, and reasonably cooperate with them in
the carrying on or defense of any such proceedings. Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including without limitation any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time


- 94 -

--------------------------------------------------------------------------------





and in the manner provided for its payment in the Note and in this Agreement and
the Debt shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall cause Mortgage Borrower to promptly commence and diligently
prosecute the Restoration of the Property (to the extent such Restoration is
applicable) and otherwise comply with the provisions of Section 7.4 hereof and
Section 7.4 of the Mortgage Loan Agreement. Borrower shall pay all costs of
Restoration whether or not such costs are covered by the Net Proceeds. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.
Section 7.4    Restoration. Borrower shall, or shall cause Mortgage Borrower to,
deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under the Mortgage Loan
Agreement in connection with the Restoration of any Individual Property after a
Casualty or Condemnation. In addition, Borrower shall not permit Mortgage
Borrower to take any action under Section 7.4 of the Mortgage Loan Agreement
that requires Mortgage Lender’s consent without Borrower first obtaining
Lender’s consent (it being agreed that if Mortgage Lender agrees to act
reasonably under such Section 7.4, then Lender shall be reasonable hereunder
with respect to such consent rights). Notwithstanding anything to the contrary
contained in this Agreement, if at any time and for any reason the Mortgage Loan
Restoration Provisions cease to exist or are waived or modified in any material
respect (in each case, including, without limitation, due to any waiver,
amendment or refinance) (such provisions, the “Waived Restoration Provisions”),
to the extent permitted to do so pursuant to the Mortgage Loan Documents (if
applicable), Borrower shall promptly (i) notify Lender of the same, (ii) execute
any amendments to this Agreement and/or the Loan Documents implementing the
Waived Restoration Provisions as may be reasonably required by Lender (provided
such amendments are substantially similar to the provisions set forth in the
Mortgage Loan Agreement relating to the same) and shall cause Mortgage Borrower
to acknowledge and agree to the same and (iii) remit to Lender (and shall cause
Mortgage Borrower to remit to Lender) any Net Proceeds related to the Waived
Restoration Provisions.
Section 7.5    Distributions to Net Proceeds to Mezzanine Lender.
Notwithstanding anything to the contrary contained in this Article VII, provided
no Trigger Period has occurred and is continuing, to the extent that Borrower is
entitled to a disbursement of Net Proceeds under Section 7.4(b)(vii) above for
any purpose other than Restoration, Borrower hereby authorizes and directs
Lender to pay the same to Mezzanine B Lender to the extent that Mezzanine B
Lender is entitled to the same under the terms and conditions of the Mezzanine B
Loan Documents, and pursuant to the terms of the Intercreditor Agreement.
Borrower further (i) agrees that Lender shall be entitled to conclusively rely
on Mezzanine B Lender’s assertion that it is entitled to such Net Proceeds and
(ii) hereby releases Lender and indemnifies Lender against any Losses that may
be incurred by Lender as a result of any Person claiming that Lender improperly
remitted such Net Proceeds to Mezzanine B Lender.


- 95 -

--------------------------------------------------------------------------------





ARTICLE 8
INTENTIONALLY OMITTED
ARTICLE 9
CASH MANAGEMENT; RESERVES
Section 9.1    Cash Management; Reserves. If Mortgage Lender waives any reserves
or escrow accounts required in accordance with the terms of the Mortgage Loan
Agreement, or waives any of the other provisions in Article 8 of the Mortgage
Loan Agreement (including any obligation to do any construction work or
otherwise) or any of the provisions in Article 9 of the Mortgage Loan Agreement
(such terms and provisions in such Articles 8 and 9, collectively, the “Cash
Management Provisions”), or if the Mortgage Loan is refinanced or paid off in
full (without a prepayment of the Loan) and any of the Cash Management
Provisions are not required under the new mortgage loan, if any, or the Cash
Management Provisions cease to exist or are reduced, waived or modified in any
respect, then Borrower shall, to the extent any portion of the Debt hereunder
remains outstanding, if requested by Lender, cause any amounts that would have
been deposited into any reserves or escrow accounts in accordance with the Cash
Management Provisions to be paid to and deposited in an account controlled by
Lender as though the applicable Cash Management Provisions were incorporated
herein, mutatis mutandis, and all such other Cash Management Provisions shall be
incorporated herein, mutatis mutandis (the “Substitute Cash Management
Provisions”). In addition, if requested by Lender, Borrower shall execute any
documents to evidence the implementation of the Substitute Cash Management
Provisions with Lender so long as the Substitute Cash Management Provisions are
substantially identical to the Cash Management Provisions. Borrower shall pledge
the accounts established pursuant to the Substitute Cash Management Provisions
to Lender as additional collateral for the Loan such that Lender has the same
legal and economic rights and remedies as Mortgage Lender under the Cash
Management Provisions, including, without limitation, the Cash Management
Agreement and Section 9.3 of the Mortgage Loan Agreement; provided that in all
events the disbursement and application of funds held in such accounts and
reserves shall be substantially identical to that provided in the Cash
Management Provisions. In addition, Borrower shall cause Mortgage Borrower to
comply in all respects with all of the Cash Management Provisions as required
under the Mortgage Loan Agreement.
Section 9.2    Unfunded Obligations Guaranty. On the Closing Date Borrower shall
deliver to Lender a payment guaranty from Guarantor guaranteeing payment of an
amount equal to the Remaining Unfunded Obligations (the “Unfunded Obligations
Guaranty”). Notwithstanding the foregoing, Borrower shall not be required to
deliver the Unfunded Obligations Guaranty if (i) Mortgage Borrower deposits into
the Unfunded Obligations Account (as defined in the Mortgage Loan Agreement) the
amounts required to be deposited by Mortgage Borrower pursuant to Section 8.9 of
the Mortgage Loan Agreement or (ii) delivers to Mortgage Lender a letter of
credit described in Section 8.9 of the Mortgage Loan Agreement and, in either
case, Borrower shall have delivered, or cause to be delivered, to Lender
evidence thereof. For the avoidance of doubt, if Mortgage Borrower elects to
provide to Mortgage Lender the guaranty described in Section 8.9 of the Mortgage
Loan Agreement, Borrower shall be required to deliver to Lender the Unfunded
Obligations Guaranty as set forth above.


- 96 -

--------------------------------------------------------------------------------





Section 9.3    Specified Tenant Trigger Cure Guaranty. In the event Mortgage
Borrower delivers to Mortgage Lender the Specified Tenant Trigger Cure Guaranty
(as defined in the Mortgage Loan Agreement), Borrower shall provide to Lender a
payment guaranty from Guarantor, which guaranty shall be substantially in the
form of, and shall guarantee payment of such amounts as are guaranteed by, the
Specified Tenant Trigger Cure Guaranty delivered by Mortgage Borrower to
Mortgage Lender.
Section 9.4    Payments Received Under this Agreement. Notwithstanding anything
to the contrary contained in this Agreement or the other Loan Documents,
provided no Event of Default has occurred and is continuing, Borrower’s
obligations with respect to the monthly payment of Debt Service shall (provided
Mortgage Lender is not prohibited from withdrawing or applying any funds in the
Mezzanine A Debt Service Account (as defined in the Mortgage Loan Agreement) by
operation of law or otherwise) be deemed satisfied to the extent sufficient
amounts are deposited in the Mezzanine A Debt Service Account to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Mortgage Lender. The insufficiency of
funds on deposit in the Accounts (as defined in the Mortgage Loan Agreement)
shall not absolve Borrower of the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
ARTICLE 10
EVENTS OF DEFAULT; REMEDIES
Section 10.1    Event of Default.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
(a)    if (A) any monthly Debt Service payment or the payment due on the
Maturity Date is not paid when due, (B) any deposit to any of the Mortgage Loan
Reserve Accounts required hereunder or under the other Loan Documents is not
made within five (5) Business Days of the date when due or (C) any other portion
of the Debt is not paid when due and such non-payment continues for five (5)
Business Days following notice to Borrower that the same is due and payable,
except to the extent that (i) sums sufficient to make such payment are available
in the Cash Management Account (as defined in the Mortgage Loan Agreement)
(taking into account the priority of payment in Section 9.3 of the Mortgage Loan
Agreement) and (ii) Mortgage Lender’s access to such sums is not restricted or
constrained in any manner;
(b)    subject to Borrower’s right to contest Taxes or Other Charges as set
forth herein, if any of the Taxes or Other Charges are not paid prior to
delinquency except to the extent sums sufficient to pay such Taxes and Other
Charges have been deposited with Mortgage Lender in accordance with the terms of
the Mortgage Loan Agreement and Mortgage Lender’s access to such sums is not
restricted or constrained in any manner;


- 97 -

--------------------------------------------------------------------------------





(c)    if (A) the Policies are not kept in full force and effect or (B) if
evidence of the same is not delivered to Lender as provided in Section 7.1
hereof and Section 7.1 of the Mortgage Loan Agreement, and with respect to the
evidence to be delivered pursuant to clause (B), if such failure continues for
ten (10) Business Days after written notice from Lender;
(d)    any of the representations, covenants or provisions contained in Article
5 (other than Section 5.1(a)(xxi), which is addressed in clause (j) below),
Article 6 (but excluding failure to comply with the prior notice requirements
set forth in the definition of “Permitted Transfer” in Section 6.3 of this
Agreement), Section 3.34, or Section 4.22 hereof are breached or violated;
provided, however, that in the case of a breach under Section 3.34, Section 4.22
or Section 5.1(a), such breach shall not constitute an Event of Default
hereunder if (i) such breach or violation was inadvertent, capable of being
cured and could not be reasonably expected to result in a Material Adverse
Effect, (ii) within ten (10) Business Days of the date Borrower becomes aware of
such breach or violation, Borrower cures (or causes to be cured) such breach or
violation and provides Lender with satisfactory evidence thereof and (iii) such
breach or violation does not result in any material detriment to Lender;
(e)    if any representation or warranty made herein, in the Guaranty or in the
Environmental Indemnity or in any other guaranty, or in any certificate, report,
financial statement or other instrument or document furnished to Lender in
connection with the Loan shall have been false or misleading in any material
respect when made, unless the fact underlying such representation or warranty is
capable of being cured (and is cured) by the Borrower within thirty (30) days
after the Borrower’s knowledge thereof;
(f)    if (i) Borrower, Mortgage Borrower, any SPE Component Entity, any
Mortgage SPE Component Entity or Guarantor shall commence any case, proceeding
or other action (A) under any Creditors Rights Laws seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, liquidation or dissolution, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Borrower or
any managing member or general partner of Borrower, Mortgage Borrower or any
managing member or general partner of Mortgage Borrower, any SPE Component
Entity, any Mortgage SPE Component Entity or Guarantor shall make a general
assignment for the benefit of its creditors; (ii) there shall be commenced
against Borrower or any managing member or general partner of Borrower, Mortgage
Borrower or any managing member or general partner of Mortgage Borrower, any
SPE Component Entity, any Mortgage SPE Component Entity or Guarantor any case,
proceeding or other action of a nature referred to in clause (i) above (other
than any case, action or proceeding already constituting an Event of Default by
operation of the other provisions of this subsection) which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of ninety (90) days;
(iii) there shall be commenced against Borrower, Mortgage Borrower, any SPE
Component Entity, any Mortgage SPE Component Entity or Guarantor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets (other than any case, action or proceeding already constituting an
Event of Default by operation of the other provisions of this subsection) which
results in the entry of any order for any such relief which shall not have been
vacated, discharged, or stayed or bonded pending appeal within ninety (90) days
from the entry thereof;


- 98 -

--------------------------------------------------------------------------------





(iv) Borrower, Mortgage Borrower, any SPE Component Entity, any Mortgage SPE
Component Entity or Guarantor shall take any action in furtherance of, in
collusion with respect to, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
(v) Borrower, Mortgage Borrower, any SPE Component Entity, any Mortgage SPE
Component Entity or Guarantor shall admit in writing its insolvency or inability
to, pay its debts as they become due; (vi) any Restricted Party is substantively
consolidated with any other entity in connection with any proceeding under the
Bankruptcy Code or any other Creditors Rights Laws involving Borrower, Mortgage
Borrower, any SPE Component Entity, any Mortgage SPE Component Entity or
Guarantor; or (vii) a Bankruptcy Event occurs;
(g)    if Mortgage Borrower shall be in default beyond applicable notice and
grace periods under any other mortgage, deed of trust, deed to secure debt or
other security agreement covering any part of the Property whether it be
superior or junior in lien to the Security Instrument;
(h)    if the Property becomes subject to any mechanic’s, materialman’s or other
lien (other than a lien for any Taxes not then delinquent) and the lien shall
remain undischarged of record (by payment, bonding or otherwise) for a period of
thirty (30) days unless Borrower or Mortgage Borrower shall be contesting such
lien (to the extent permitted in this Agreement and in the Mortgage Loan
Agreement) and in accordance with all applicable Legal Requirements;
(i)    subject to Borrower’s and Mortgage Borrower’s right to contest Taxes as
set forth herein and in the Mortgage Loan Agreement, if any federal tax lien is
filed against Borrower, Mortgage Borrower, any SPE Component Entity, any
Mortgage SPE Component Entity, Guarantor, the Collateral or the Property (or any
portion thereof) and same is not discharged of record (by payment, bonding or
otherwise) within thirty (30) days after same is filed (except that, if Borrower
or Mortgage Borrower diligently and expeditiously proceeds to discharge the
same, such thirty (30) day period shall be extended for an additional thirty
(30) day period; provided, however, that if a foreclosure has commenced,
Borrower must discharge (or cause Mortgage Borrower to discharge) same
immediately);
(j)    if any of the factual assumptions contained in the Non-Consolidation
Opinion, or in any New Non-Consolidation Opinion (including, without limitation,
in any schedules thereto and/or certificates delivered in connection therewith)
are untrue or shall become untrue, in each case, in any material respect;
provided, however, that any such untrue assumption shall not constitute an Event
of Default hereunder if (i) such untrue assumption was inadvertent, capable of
being cured and could not be reasonably expected to result in a Material Adverse
Effect and (ii) within ten (10) Business Days of the date Borrower becomes aware
of such untrue assumption, Borrower cures (or causes to be cured) such untrue
assumption and if required by Lender Borrower delivers a New Non-Consolidation
Opinion or an update (from the original issuing firm) to the applicable existing
Non-Consolidation Opinion confirming that such breach does not alter the
opinions given therein;
(k)    if (A) any of the financial covenants in Section 26(d) of the Guaranty
are breached or (B) any other default occurs under any guaranty or indemnity
executed in connection herewith for the benefit of Lender (including, without
limitation, the Environmental Indemnity and/or the Guaranty) and such default
continues after the expiration of applicable notice, grace


- 99 -

--------------------------------------------------------------------------------





and/or cure periods, if any; provided that any such breach or default described
in (A) or (B) shall not constitute an Event of Default if (1) such breach or
default was inadvertent, immaterial and non-recurring, (2) such breach or
default is non-monetary in nature, and (3) such breach or default is curable and
Borrower or Guarantor shall promptly cure such breach or default within five (5)
calendar days of Borrower’s or Guarantor’s obtaining knowledge of such breach or
default;
(l)    without the prior written consent of Lender, the Garage Penthouse REA or
the Garage Penthouse Lease is canceled, terminated, surrendered or modified in
any material adverse respect, in each case, in violation of the terms of Section
4.22 hereof;
(m)    if any of the representations or covenants contained in Section 2.7(b),
Section 2.7(d), Section 4.30, or Section 4.33 hereof are breached or violated;
(n)    if any of the representations or covenants contained in Section 4.32
hereof are breached or violated and such breach or violation is not cured within
thirty (30) days after Borrower’s knowledge thereof;
(o)    if, (A) at any time the Manager is not a Qualified Manager or (B) without
the prior written consent of Lender in each case, the Management Agreement is
canceled, terminated, surrendered, expires pursuant to its terms or otherwise
ceases to be in full force and effect, in each case, in violation of the terms
of this Agreement and the Mortgage Loan Agreement;
(p)    if any representation under Section 3.7 and/or covenant under Section
4.19 herein relating to ERISA matters is breached other than to a de minimis
extent provided (A) such breach does not, when taken together with any other
uncured breaches in the aggregate, give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code or cause or
result in a Material Adverse Effect) and (B) such breach is promptly remedied
after knowledge of the same;
(q)    if (A) Mortgage Borrower shall fail (beyond any applicable notice or
grace period) to pay any rent, additional rent or other charges payable under
any Property Document as and when payable thereunder, (B) Mortgage Borrower
defaults under the Property Documents beyond the expiration of applicable notice
and grace periods, if any, thereunder, (C) any of the Property Documents are
amended, supplemented, replaced, restated or otherwise modified without Lender’s
prior written consent or if Borrower or Mortgage Borrower consents to a transfer
of any party’s interest thereunder without Lender’s prior written consent, (D)
any Property Document and/or the estate created thereunder is canceled,
rejected, terminated, surrendered or expires pursuant to its terms, unless in
such case Mortgage Borrower enters into a replacement thereof in accordance with
the applicable terms and provisions hereof and the Mortgage Loan Agreement or
(E) a Property Document Event occurs, in each case, to the extent it has a
Material Adverse Effect;
(r)    if Borrower shall fail to observe, perform or discharge any of Borrower’s
obligations, covenants, conditions or agreements under the Interest Rate Cap
Agreement and


- 100 -

--------------------------------------------------------------------------------





otherwise comply with the covenants set forth in Section 2.8 hereof and such
failure is not cured within five (5) Business Days after Borrower’s knowledge
thereof;
(s)    with respect to any default or breach of any term, covenant or condition
of this Agreement not specified in subsections (a) through (r) above or not
otherwise specifically specified as an Event of Default in this Agreement, if
the same is not cured (i) within ten (10) Business Days after notice from Lender
(in the case of any default which can be cured by the payment of a sum of money)
or (ii) within thirty (30) days after notice from Lender (in the case of any
other default or breach); provided, that, with respect to any default or breach
specified in subsection (ii), if the same cannot reasonably be cured within such
thirty (30) day period and Borrower shall have commenced to cure the same within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended for so long as
it shall require Borrower in the exercise of due diligence to cure the same, it
being agreed that no such extension shall be for a period in excess of ninety
(90) days;
(t)    if any default exists under any of the other Loan Documents beyond any
applicable cure periods contained in such Loan Documents and (for the avoidance
of doubt, without limiting any other Event of Default set forth in the Loan
Documents) the same is not cured within ten (10) Business Days after notice from
Lender or if any other such event shall occur or condition shall exist, if the
effect of such event or condition is to accelerate the maturity of any portion
of the Debt or to permit Lender to accelerate the maturity of all or any portion
of the Debt;
(u)    if the Liens created pursuant to any Loan Document shall cease to be a
fully perfected enforceable first priority security interest other than, with
respect to priority, solely as a result of Lender’s failure to file a UCC
financing statement or continuation thereof or Lender’s failure to control and
keep in its possession the Pledged Interests delivered by Borrower to Lender; or
(v)    if any Mortgage Loan Event of Default occurs and is continuing; provided,
however, that in the event the Mortgage Loan Event of Default is no longer
continuing because Lender has exercised its right to cure Mortgage Loan Event of
Default pursuant to the terms of this Agreement, such Mortgage Loan Event of
Default shall be deemed to still be continuing and shall be an Event of Default
hereunder.
Section 10.2    Remedies.
(a)    To the extent permitted by applicable law, upon the occurrence and during
the continuance of an Event of Default (other than an Event of Default described
in Section 10.1(f) above with respect to Borrower or any SPE Component Entity)
and at any time thereafter Lender may in addition to any other rights or
remedies available to it pursuant to this Agreement, the Pledge Agreement, the
Note and the other Loan Documents or at law or in equity, take such action,
without notice or demand except as is otherwise expressly required by the Loan
Documents, that Lender deem advisable to protect and enforce Lender’s rights
against Borrower and in the Collateral, including, without limitation, declaring
the Debt to be immediately due and payable, and Lender may enforce or avail
itself of any or all rights or remedies provided in this


- 101 -

--------------------------------------------------------------------------------





Agreement, the Pledge Agreement, the Note and the other Loan Documents against
Borrower and the Collateral, including, without limitation, all rights or
remedies available at law or in equity. Upon any Event of Default described in
Section 10.1(f) above with respect to Borrower or any SPE Component Entity, the
Debt and all other obligations of Borrower under this Agreement, the Pledge
Agreement, the Note and the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in the Pledge Agreement, the Note and the other Loan Documents to the contrary
notwithstanding.
(b)    Upon the occurrence and during the continuance of an Event of Default, to
the extent permitted by applicable law, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower under
this Agreement, the Pledge Agreement, the Note or the other Loan Documents
executed and delivered by, or applicable to, Borrower or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of Lender’s rights and remedies under this Agreement, the Pledge
Agreement, the Note or the other Loan Documents with respect to the Collateral.
Any such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender has determined, to the fullest extent permitted
by applicable law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by applicable law, equity or contract or as set
forth herein or in the Pledge Agreement, the Note or the other Loan Documents.
No delay or omission to exercise any remedy, right or power accruing upon an
Event of Default shall impair any such remedy, right or power or shall be
construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default with respect to Borrower shall not be construed
to be a waiver of any subsequent Default or Event of Default by Borrower or to
impair any remedy, right or power consequent thereon.
(c)    Lender shall have the right from time to time to partially foreclose the
Pledge Agreement and/or Security Documents in any manner and for any amounts
secured by the Pledge Agreement and/or Security Documents then due and payable
as determined by Lender in its sole discretion including, without limitation,
the following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose the Pledge Agreement and/or
Security Documents to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire Outstanding Principal Balance,
Lender may foreclose the Pledge Agreement and/or Security Documents to recover
so much of the principal balance of the Loan as Lender accelerate and such other
sums secured by the Pledge Agreement and/or Security Documents as Lender may
elect. Notwithstanding one or more partial foreclosures, the Collateral shall
remain subject to the Pledge Agreement and Security Documents to secure payment
of sums secured by the Pledge Agreement and Security Documents and not
previously recovered.
(d)    During the continuance of an Event of Default, Lender shall have the
right from time to time to sever the Note and the other Loan Documents into one
or more separate notes, security instruments and other security documents (the
“Severed Loan Documents”) in such


- 102 -

--------------------------------------------------------------------------------





denominations as Lender shall determine in their sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender, from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, such
Borrower ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Borrower
shall not be obligated to pay any costs or expenses incurred in connection with
the preparation, execution, recording or filing of the Severed Loan Documents
and the Severed Loan Documents shall not contain any representations, warranties
or covenants not contained in the Loan Documents and any such representations
and warranties contained in the Severed Loan Documents will be given by Borrower
only as of the Closing Date.
(e)    To the extent permitted by applicable law and notwithstanding anything to
the contrary contained herein or in any other Loan Document, any amounts
recovered from the Collateral or any other collateral for the Loan and/or paid
to or received by Lender may, after an Event of Default, be applied by Lender
toward the Debt in such order, priority and proportions as Lender in its sole
discretion shall determine.
(f)    To the extent permitted by applicable law, upon the occurrence and during
the continuance of an Event of Default, Lender may, but without any obligation
to do so and without notice to or demand on Borrower and without releasing
Borrower from any obligation hereunder or being deemed to have cured any Event
of Default hereunder, make, do or perform any obligation of Borrower hereunder
in such manner and to such extent as Lender may deem necessary. Lender is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect the Lender’s interest in the
Collateral for such purposes, and the actual out-of-pocket cost and expense
thereof (including reasonable attorneys’ fees to the extent permitted by
applicable law), with interest as provided in this Section 10.2, shall
constitute a portion of the Debt and shall be due and payable to Lender, as
applicable upon demand. All such actual out-of-pocket costs and expenses
incurred by Lender in remedying such Event of Default or such failed payment or
act or in appearing in, defending, or bringing any action or proceeding shall
bear interest at the Default Rate, for the period after such cost or expense was
incurred into the date of payment to Lender for its own account or for the
account of such Lender, as applicable. All such actual out-of-pocket costs and
expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by the liens, claims and security interests provided to Lender under the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.
ARTICLE 11
SECONDARY MARKET


- 103 -

--------------------------------------------------------------------------------





Section 11.1    Securitization. Subject to Sections 11.7 hereof:
(a)    Lender shall have the right (i) to sell or otherwise transfer the Loan
(or any portion thereof and/or interest therein), (ii) to sell participation
interests in the Loan (or any portion thereof and/or interest therein) or (iii)
to securitize the Loan (or any portion thereof and/or interest therein) in a
single asset securitization or a pooled asset securitization. The transactions
referred to in clauses (i), (ii) and (iii) above shall hereinafter be referred
to collectively as “Secondary Market Transactions” and the transactions referred
to in clause (iii) shall hereinafter be referred to as a “Securitization”. Any
certificates, notes or other securities issued in connection with a
Securitization are hereinafter referred to as “Securities”.
(b)    If requested by Lender, Borrower shall assist Lender in satisfying the
market standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Secondary Market Transactions, including, without limitation and to the extent
customary and reasonable as provided in this sentence, to:
(i)provide or cause Mortgage Borrower to provide (A) updated financial and other
information reasonably available to Borrower with respect to the Property, the
Collateral, the business operated at the Property, Borrower, Mortgage Borrower,
Mezzanine B Borrower, Guarantor, SPE Component Entity, Mortgage SPE Component
Entity, Mezzanine B SPE Component Entity and Manager, (B) updated budgets
relating to the Property, and (C) updated appraisals, market studies,
environmental reviews (Phase I’s and, if appropriate, Phase II’s), property
condition reports and other due diligence investigations of the Property (the
“Updated Information”), together, if customary, with appropriate verification of
the Updated Information through letters of auditors or opinions of counsel
reasonably acceptable to Lender and acceptable to the Rating Agencies and (D)
revisions to and other agreements with respect to the Property Documents in form
and substance reasonably acceptable to Lender and acceptable to the Rating
Agencies;
(ii)to the extent such opinions were delivered to Lender in connection with the
closing of the Loan (provided any such opinion was not waived by Lender with
respect to the Loan), provide updated opinions of counsel, which may be relied
upon by Lender and its counsel, agents and representatives, as to substantive
non-consolidation, fraudulent conveyance, matters of Delaware and federal
bankruptcy law relating to limited liability companies, true sale, true lease
and any other opinion customary in Secondary Market Transactions or required by
the Rating Agencies with respect to the Collateral, the Property, Property
Documents, Borrower and Borrower’s Affiliates, Mortgage Borrower and Mortgage
Borrower’s Affiliates which counsel and opinions shall be reasonably
satisfactory in form and substance to Lender and shall be satisfactory in form
and substance to the Rating Agencies;
(iii)provide updated, as of the closing date of the Secondary Market
Transaction, representations and warranties made in the Loan Documents (which
representations and warranties may be updated to reflect any change in facts and


- 104 -

--------------------------------------------------------------------------------





circumstances since the Closing Date, provided that such change in facts and
circumstances is not due to a Default by Borrower under the Loan Documents); and
(iv)execute such amendments to the Loan Documents, the Mortgage Loan Documents,
the Property Documents and Borrower’s, Mortgage Borrower’s, any Mortgage SPE
Component Entity’s or any SPE Component Entity’s organizational documents as may
be reasonably requested by Lender or requested by the Rating Agencies or
otherwise to effect any Secondary Market Transaction, including, without
limitation, (A) amend and/or supplement the Independent Manager provisions
provided herein and therein, in each case, in accordance with the applicable
requirements of the Rating Agencies, (B) bifurcating the Loan into two or more
components and/or additional separate notes and/or creating additional
senior/subordinate note structure(s) (any of the foregoing, a “Loan
Bifurcation”) and (C) to modify all operative dates (including but not limited
to payment dates, interest period start dates and end dates, etc.) under the
Loan Documents, by up to ten (10) days; provided, however, that Borrower shall
not be required to so modify or amend any Loan Document or organizational
document if such modification or amendment shall impose a Secondary Market
Adverse Change on the Borrower or Guarantor. The term “Secondary Market Adverse
Change” means (i) either Borrower’s or Guarantor’s liabilities or obligations
under the Loan Documents are increased, or Borrower’s or Guarantor’s rights
under the Loan Documents are decreased, in either case in any material respect
(although change in the weighted average interest rate described in clause (ii)
below shall not be deemed to increase any such liability or decrease any such
rights in any material respect), (ii) any change in the weighted average
interest rate (whether before or after the time of the proposed Loan
Bifurcation, Syndication or New Mezzanine Loan) (other than as a result of (x)
payments and recoveries after an Event of Default and/or (y) application of
proceeds following a Casualty or Condemnation), (iii) any change to the stated
Maturity Date (other than as described in clause (C) above) and/or (iv) any
change that would affect the amortization of the Loan.
(c)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Collateral alone or the Collateral
and Related Collateral collectively, will be a Significant Obligor, Borrower
shall furnish to Lender upon request (i) the selected financial data or, if
applicable, net operating income, required under Item 1112(b)(1) of Regulation
AB, if Lender expects that the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such Securitization and at any time during which the Loan and any
Related Loans are included in a Securitization does, equal or exceed ten percent
(10%) (but less than twenty percent (20%)) of the aggregate principal amount of
all loans included or expected to be included, as applicable, in the
Securitization, or (ii) the financial statements required under Item 1112(b)(2)
of Regulation AB, if Lender expects that the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
may, or if the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization and at any time during which the
Loan and any Related Loans are included in a Securitization does, equal or
exceed twenty percent (20%) of the aggregate principal amount of all loans
included or expected to be included, as applicable, in the


- 105 -

--------------------------------------------------------------------------------





Securitization. The financial data or financial statements set forth in the
immediately preceding sentence shall be furnished to Lender (A) within ten (10)
Business Days after notice from Lender in connection with the preparation of
Disclosure Documents for the Securitization, (B) not later than thirty (30) days
after the end of each fiscal quarter of Borrower and (C) not later than eighty
(80) days after the end of each fiscal year of Borrower; provided, however, that
Borrower shall not be obligated to furnish financial data or financial
statements pursuant to clauses (B) or (C) of this sentence with respect to any
period for which a filing pursuant to the Exchange Act in connection with or
relating to the Securitization (an “Exchange Act Filing”) is not required. If
requested by Lender, Borrower shall cause Mortgage Borrower to furnish to Lender
financial data and/or financial statements for any tenant of the Property (which
are available to Mortgage Borrower or can be obtained by Mortgage Borrower in
the exercise of commercially reasonable efforts) if, in connection with a
Securitization, Lender expects there to be, with respect to such tenant or group
of Affiliated tenants, a concentration within all of the loans included or
expected to be included, as applicable, in the Securitization such that such
tenant or group of Affiliated tenants would constitute a Significant Obligor.
(d)    All financial data and statements provided by Borrower hereunder shall be
prepared in accordance with GAAP, and shall meet the requirements of Regulation
AB and other applicable legal requirements. All financial statements referred to
in this Section shall be audited by independent accountants of Borrower
acceptable to Lender in accordance with Regulation AB and all other applicable
legal requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation AB and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance reasonably acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All
financial data and statements (audited or unaudited) provided by Borrower under
this Section shall be accompanied by an Officer’s Certificate, which
certification shall state that such financial statements meet the requirements
set forth in the first sentence of this subsection (d).
(e)    If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation AB or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
Exchange Act Filing or as shall otherwise be reasonably requested by Lender.
(f)    In the event Lender determines, in connection with a Securitization, that
the financial data and financial statements required in order to comply with
Regulation AB or any amendment, modification or replacement thereto or other
legal requirements are other than as provided herein, then notwithstanding the
provisions of this Section, Lender may request, and Borrower shall promptly
provide, such other financial data and financial statements as Lender determines
to be necessary or appropriate for such compliance.


- 106 -

--------------------------------------------------------------------------------





(g)    In connection with any anticipated Securitization, if requested by
Lender, Borrower shall furnish to Lender:
(i)    monthly certified rent rolls within ten (10) days after the end of each
calendar month; and
(ii)    monthly operating statements of the Property detailing the revenues
received, the expenses incurred and the components of Underwritable Cash Flow
before and after Debt Service and major capital improvements for the period of
calculation and containing appropriate year-to‑date information, within ten (10)
days after the end of each calendar month.
Section 11.2    Disclosure.
(a)    Borrower (on its own behalf and on behalf of each other Borrower Party)
understands that information provided to Lender by Borrower, any other Borrower
Party and/or their respective agents, counsel and representatives may be (i)
included in (A) the Disclosure Documents and (B) filings under the Securities
Act and/or the Exchange Act and (ii) made available to Investors, the Rating
Agencies and service providers, in each case, in connection with any Secondary
Market Transaction.
(b)    Borrower shall indemnify Lender and its officers, directors, partners,
employees, representatives, agents and affiliates against any actual losses,
claims, damages (excluding consequential, special and/or punitive damages except
to the extent actually paid by such Person to a third party) or liabilities
(collectively, the “Liabilities”) to which Lender and/or its officers,
directors, partners, employees, representatives, agents and/or affiliates are
subject in connection with (x) any Disclosure Document and/or any Covered Rating
Agency Information, in each case, insofar as such Liabilities arise out of or
are based upon any untrue statement of any material fact in the Provided
Information and (y) after a Securitization, any indemnity obligations incurred
by Lender or Servicer in connection with any Rating Agency Confirmation.
Borrower’s liability under this paragraph will be limited to Liability that
arises out of, or is based upon, an untrue statement or omission made in
reliance upon, and in conformity with, information furnished by or on behalf of
Borrower in connection with the preparation of the Disclosure Document or
otherwise in connection with the Loan, including, without limitation, financial
statements of Borrower, operating statements and rent rolls with respect to the
Property.
(c)    Borrower shall provide in connection with each of (i) a preliminary and a
final private placement memorandum or (ii) a preliminary and final prospectus or
prospectus supplement, as applicable, an agreement (A) certifying that Borrower
has examined such Disclosure Documents specified by Lender and that each such
Disclosure Document, as it relates to Borrower, Mortgage Borrower, Borrower’s
and Mortgage Borrower’s Affiliates, the Property, the Collateral, Manager and
Guarantor (but not the description of the Loan terms, the adequacy of which
shall be determined by Lender in its discretion), does not contain any untrue
statement of a material fact, (B) indemnifying Lender (and for purposes of this
Section 11.2, Lender hereunder shall include its officers and directors), the
Affiliate of Lender (“Lender Affiliate”) that has filed the registration
statement relating to the Securitization (the “Registration Statement”), each of
its directors, each of its officers who have signed the Registration


- 107 -

--------------------------------------------------------------------------------





Statement and each Person that controls the Affiliate within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Lender Group”), and Lender Affiliate, and any other
placement agent or underwriter with respect to the Securitization, each of their
respective directors and each Person who controls Lender Affiliate or any other
placement agent or underwriter within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any Liabilities to which Lender, the Lender Group or
the Underwriter Group may become subject insofar as the Liabilities arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in such sections and (C) agreeing to reimburse Lender,
the Lender Group and/or the Underwriter Group for any legal or other expenses
reasonably incurred by Lender, the Lender Group and the Underwriter Group in
connection with investigating or defending the Liabilities; provided, however,
that Borrower will be liable in any such case under clauses (B) or (C) above
only to the extent that any such Liability arises out of or is based upon any
such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including, without limitation,
financial statements of Borrower, operating statements and rent rolls with
respect to the Property; provided, further, that, (i) Borrower shall have been
given a reasonable time to review and comment on any Disclosure Document and/or
Covered Rating Agency Information in accordance with this Section 11.2(c) prior
to the publication or distribution thereof and (ii) Borrower shall not be liable
for any Liabilities arising from Lender’s failure to revise any Disclosure
Document and/or Covered Rating Agency Information in accordance with Borrower’s
comments thereto that have been delivered to Lender. The indemnification
provided for in clauses (B) and (C) above shall be effective whether or not the
indemnification agreement described above is provided so long as Borrower has
had the opportunity to review and comment on the Disclosure Document and/or
Covered Rating Agency Information as described above. The aforesaid indemnity
will be in addition to any liability which Borrower may otherwise have.
(d)    In connection with filings under Exchange Act and/or the Securities Act,
Borrower shall (i) indemnify Lender, the Lender Group and the Underwriter Group
for Liabilities to which Lender, the Lender Group or the Underwriter Group may
become subject insofar as the Liabilities arise out of or are based upon the
misrepresentation of a material fact in the Disclosure Document (provided
Borrower shall not be liable for such Liabilities to the extent Borrower has had
the opportunity to review and comment on the Disclosure Document as described in
clause (c) above and Lender has failed to revise any Disclosure Document in
accordance with Borrower’s comments thereto that have been delivered to Lender)
and (ii) reimburse Lender, the Lender Group or the Underwriter Group for any
legal or other expenses reasonably incurred by Lender, the Lender Group or the
Underwriter Group in connection with defending or investigating the Liabilities.
(e)    Promptly after receipt by an indemnified party under this Section 11.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 11.2, notify the indemnifying party in writing of the commencement
thereof (but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party). In the event that any action is
brought against any indemnified party, and it


- 108 -

--------------------------------------------------------------------------------





notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled, jointly with any other indemnifying party, to
participate therein and, to the extent that it (or they) may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
satisfactory to such indemnified party. After notice from the indemnifying party
to such indemnified party under this Section 11.2, such indemnifying party shall
pay for any legal or other expenses subsequently incurred by such indemnifying
party in connection with the defense thereof; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the reasonable cost of the indemnifying party.
(f)    The liabilities and obligations of Borrower and Lender under this Section
11.2 shall survive the termination of this Agreement and the satisfaction and
discharge of the Debt. In the event Borrower and/or any Borrower Party fails to
comply with the provisions of Section 11.1 and/or Section 11.2 within the
timeframes specified therein and/or as otherwise required by Lender and such
failure continues for five (5) Business Days after notice thereof from Lender to
Borrower (or such longer period of time agreed to by Lender in its sole
discretion taking into account an explanation from Borrower as to why such
item(s) cannot be timely delivered), the same shall, at Lender’s option,
constitute a breach of the terms thereof and/or an Event of Default.
Section 11.3    Reserves/Escrows. In the event that Securities are issued in
connection with the Loan, all funds held by Lender in escrow or pursuant to
reserves in accordance with this Agreement and the other Loan Documents shall be
deposited in “eligible accounts” at “eligible institutions” and, to the extent
applicable, invested in “permitted investments” as then defined and required by
the Rating Agencies.
Section 11.4    Intentionally Omitted.
Section 11.5    Rating Agency Costs. In connection with any Rating Agency
Confirmation or other Rating Agency consent, approval or review required
hereunder (other than the initial review of the Loan by the Rating Agencies in
connection with a Securitization), Borrower shall pay all reasonable,
out‑of‑pocket costs and expenses of Lender and Servicer and all costs and
expenses of each Rating Agency in connection therewith, and, if applicable,
shall pay any fees imposed by any Rating Agency in connection therewith.
Section 11.6    New Mezzanine Option. Lender shall have the option (the “New
Mezzanine Option”) to create one or more additional mezzanine loans (each, a
“New Mezzanine Loan”), provided, that (i) the total loan amounts for the Loan
and the Mezzanine Loans and such New Mezzanine Loan shall equal the then
outstanding amount of the Loan immediately prior to Lender’s exercise of the New
Mezzanine Option, and (ii) the weighted average interest rate of the Loan, the
Mezzanine Loans and the New Mezzanine Loan shall, unless otherwise approved by
Borrower, equal the Interest Rate (subject to any deviation


- 109 -

--------------------------------------------------------------------------------





attributable to the imposition of any rate of interest at the Default Rate or
prepayments occurring pursuant to Section 2.7(b) or 2.7(c) hereof). Borrower
shall, at Borrower’s sole cost and expense, cooperate with Lender in Lender’s
exercise of the New Mezzanine Option in good faith and in a timely manner, which
such cooperation shall include, but not be limited to, (i) executing such
amendments to the Loan Documents (and causing Mortgage Borrower and Mezzanine B
Borrower to execute such amendments to the applicable Mortgage Loan Document and
Mezzanine B Loan Documents) and Borrower’s, Mortgage Borrower’s, Mezzanine B
Borrower’s, any SPE Component Entity’s, any Mortgage SPE Component Entity’s or
any Mezzanine B SPE Component Entity’s organizational documents as may be
reasonably requested by Lender or requested by the Rating Agencies, (ii)
creating one or more Single Purpose Entities (the “New Mezzanine Borrower”),
which such New Mezzanine Borrower shall (A) own, directly or indirectly, 100% of
the equity ownership interests in Borrower (the “Equity Collateral”), and (B)
together with such constituent equity owners of such New Mezzanine Borrower as
may be designated by Lender, execute such agreements, instruments and other
documents as may be required by Lender in connection with the New Mezzanine Loan
(including, without limitation, a promissory note evidencing the New Mezzanine
Loan and a pledge and security agreement pledging the Equity Collateral as
security for the New Mezzanine Loan); and (iii) delivering such opinions, title
endorsements, UCC title insurance policies, documents and/or instruments
relating to the Property Documents and other materials as may be required by
Lender or the Rating Agencies. Notwithstanding anything contained herein to the
contrary, Lender shall have the right to apply all payments to the Debt during
the continuance of an Event of Default in such order as Lender determines in its
sole discretion and to require that (x) no sums shall be paid to Mezzanine B
Lender under the Mezzanine B Loan or the holder of the New Mezzanine Loan under
the New Mezzanine Loan during the existence of an Event of Default, and (y) all
Net Proceeds be applied to the Loan to the exclusion of the Mezzanine B Loan and
the New Mezzanine Loan. Provided no Event of Default exists, prepayments of the
Loan and the Mezzanine B Loan made in connection with the Partial Release shall
require a ratable prepayment of the New Mezzanine Loan. The rights and remedies
of the holder of the Mezzanine B Loan and the New Mezzanine Loan shall be
separate, distinct and in addition to the rights and remedies of Lender under
the Loan.
Section 11.7    Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 11, neither Borrower nor any of its direct or indirect
owners shall be required to incur any material costs or expenses in the
performance of Borrower’s obligations under Sections 11.1, Section 11.6 above or
Section 11.8 below other than expenses of Borrower’s counsel, accountants and
consultants.
Section 11.8    Syndication. Without limiting Lender’s rights under Section
11.1, the provisions of this Section 11.8 shall only apply in the event that the
Loan is syndicated in accordance with the provisions of this Section 11.8 set
forth below.
(a)    Sale of Loan, Co-Lenders, Participations and Servicing.
(i)    Lender and any Co-Lender may, at their option, without Borrower’s consent
(but with notice to Borrower), sell with novation all or any part of their
right, title and interest in, and to, and under the Loan (the “Syndication”), to
one or more additional lenders (each a “Co-Lender”). Each additional Co-Lender
shall enter into an assignment


- 110 -

--------------------------------------------------------------------------------





and assumption agreement (the “Assignment and Assumption”) assigning a portion
of Lender’s or Co-Lender’s rights and obligations under the Loan, and pursuant
to which the additional Co-Lender accepts such assignment and assumes the
assigned obligations. From and after the effective date specified in the
Assignment and Assumption (i) each Co-Lender shall be a party hereto and to each
Loan Document to the extent of the applicable percentage or percentages set
forth in the Assignment and Assumption and, except as specified otherwise
herein, shall succeed to the rights and obligations of Lender and the Co‑Lenders
hereunder and thereunder in respect of the Loan, and (ii) Lender, as lender and
each Co-Lender, as applicable, shall, to the extent such rights and obligations
have been assigned by it pursuant to such Assignment and Assumption, relinquish
its rights and be released from its obligations hereunder and under the Loan
Documents.
(ii)    The liabilities of Lender and each of the Co-Lenders shall be several
and not joint, and Lender’s and each Co-Lender’s obligations to Borrower under
this Agreement shall be reduced by the amount of each such Assignment and
Assumption. Neither Lender nor any Co-Lender shall be responsible for the
obligations of any other Co-Lender. Lender and each Co-Lender shall be liable to
Borrower only for their respective proportionate shares of the Loan.
(iii)    Borrower agrees that it shall, in connection with any sale of all or
any portion of the Loan, whether in whole or to an additional Co-Lender or
Participant, within ten (10) Business Days after requested by Agent, furnish
Agent with the information and certificates required under Sections 4.12 and
4.13 hereof. Subject in all events to the provisions of Section 17.11(b), Lender
may furnish any information concerning the Borrower, any other Borrower Party or
any affiliate thereof in the possession of such Lender from time to time to
Co-Lenders and Participants (including prospective Co-Lenders and Participants).
(iv)    Lender (or an Affiliate of Lender) shall act as administrative agent for
itself and the Co-Lenders (together with any successor administrative agent, the
“Agent”) pursuant to this Section 11.8. Borrower acknowledges that Lender, as
Agent, shall have the sole and exclusive authority to execute and perform this
Agreement and each Loan Document on behalf of itself, as Lender and as agent for
itself and the Co-Lenders subject to the terms of the Co-Lending Agreement.
Lender acknowledges that Lender, as Agent, shall retain the exclusive right to
grant approvals and give consents with respect to all matters requiring consent
hereunder. Except as otherwise provided herein, Borrower shall have no
obligation to recognize or deal directly with any Co-Lender, and no Co-Lender
shall have any right to deal directly with Borrower with respect to the rights,
benefits and obligations of Borrower under this Agreement, the Loan Documents or
any one or more documents or instruments in respect thereof. Borrower may rely
conclusively on the actions of Lender as Agent to bind Lender and the
Co-Lenders, notwithstanding that the particular action in question may, pursuant
to this Agreement or the Co-Lending Agreement be subject to the consent or
direction of some or all of the Co-Lenders. Lender may resign as Agent of the
Co-Lenders, in its sole discretion, or if required to by the Co-Lenders in
accordance with the term of the Co-Lending Agreement, in each case without the
consent of but upon prior written notice to Borrower. Upon any such resignation,
a successor Agent shall be determined pursuant to the terms of the Co-


- 111 -

--------------------------------------------------------------------------------





Lending Agreement, subject to the consent of Borrower (provided no Event of
Default has occurred, which consent shall not be unreasonably withheld,
conditioned or delayed). The term Agent shall mean any successor Agent.
(v)Notwithstanding any provision to the contrary in this Agreement, the Agent
shall not have any duties or responsibilities except those expressly set forth
herein (and in the Co-Lending Agreement) and no covenants, functions,
responsibilities, duties, obligations or liabilities of Agent shall be implied
by or inferred from this Agreement, the Co-Lending Agreement, or any other Loan
Document, or otherwise exist against Agent.
(vi)Except to the extent its obligations hereunder and its interest in the Loan
have been assigned pursuant to one or more Assignments and Assumption, Lender,
as Agent, shall have the same rights and powers under this Agreement as any
other Co-Lender and may exercise the same as though it were not Agent,
respectively. The term “Co-Lender” or “Co-Lenders” shall, unless otherwise
expressly indicated, include Lender in its individual capacity. Lender and the
other Co‑Lenders and their respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, and generally engage in any kind
of business with, Borrower, or any Affiliate of Borrower and any Person who may
do business with or own securities of Borrower or any Affiliate of Borrower, all
as if they were not serving in such capacities hereunder and without any duty to
account therefor to each other.
(vii)If required by any Co-Lender, Borrower hereby agrees to execute
supplemental notes in the principal amount of such Co-Lender’s pro rata share of
the Loan substantially in the form of the Note, and such supplemental note shall
(i) be payable to order of such Co-Lender, (ii) be dated as of the Closing Date,
and (iii) mature on the Maturity Date. Such supplemental note shall provide that
it evidences a portion of the existing indebtedness hereunder and under the Note
and not any new or additional indebtedness of Borrower. The term “Note” as used
in this Agreement and in all the other Loan Documents shall include all such
supplemental notes.
(viii)Lender, as Agent, shall maintain at its domestic lending office or at such
other location as Lender, as Agent, shall designate in writing to each Co-Lender
and Borrower a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Co-Lenders, the amount of each Co-Lender’s proportionate share of the Loan and
the name and address of each Co-Lender’s agent for service of process (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and Borrower, Lender, as Agent, and the
Co-Lenders may treat each person or entity whose name is recorded in the
Register as a Co-Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection and copying by Borrower or any
Co-Lender during normal business hours upon reasonable prior notice to the
Agent. A Co-Lender may change its address and its agent for service of process
upon written notice to Lender, as Agent, which notice shall only be effective
upon actual receipt by Lender, as Agent, which receipt will be acknowledged by
Lender, as Agent, upon request.


- 112 -

--------------------------------------------------------------------------------





(ix)Notwithstanding anything herein to the contrary, any financial institution
or other entity may be sold a participation interest in the Loan by Lender or
any Co-Lender without Borrower’s consent (such financial institution or entity,
a “Participant”). No Participant shall have any rights under this Agreement, the
Note or any of the Loan Documents and the Participant’s rights in respect of
such participation shall be solely against Lender or Co-Lender, as the case may
be, as set forth in the participation agreement executed by and between Lender
or Co-Lender, as the case may be, and such Participant. Borrower may rely
conclusively on the actions of Lender as Agent to bind Lender and any
Participant, notwithstanding that the particular action in question may,
pursuant to this Agreement or any participation agreement be subject to the
consent or direction of some or all of the Participants. No participation shall
relieve Lender or Co-Lender, as the case may be, from its obligations hereunder
or under the Note or the Loan Documents and Lender or Co- Lender, as the case
may be, shall remain solely responsible for the performance of its obligations
hereunder.
(x)Notwithstanding any other provision set forth in this Agreement, Lender or
any Co‑Lender may at any time create a security interest in all or any portion
of its rights under this Agreement (including, without limitation, amounts owing
to it in favor of any Federal Reserve Bank in accordance with Regulation A of
the Board of Governors of the Federal Reserve System).
(b)    Cooperation in Syndication.
(i)    Borrower agrees to assist Lender in completing a Syndication satisfactory
to Lender. Such assistance shall include (i) direct contact between senior
management and advisors of Borrower and Guarantor and the proposed Co-Lenders,
(ii) assistance in the preparation of a confidential information memorandum and
other marketing materials to be used in connection with the Syndication, (iii)
the hosting, with Lender, of one or more meetings of prospective Co-Lenders or
with the Rating Agencies, (iv) the delivery of appraisals satisfactory to Lender
if required, and (v) working with Lender to procure a rating for the Loan by the
Rating Agencies.
(ii)    Lender shall manage all aspects of the Syndication of the Loan,
including decisions as to the selection of institutions to be approached and
when they will be approached, when their commitments will be accepted, which
institutions will participate, the allocations of the commitments among the
Co-Lenders and the amount and distribution of fees among the Co-Lenders. To
assist Lender in its Syndication efforts, Borrower agrees promptly to prepare
and provide to Lender all information with respect to Borrower, Mortgage
Borrower, Manager, Guarantor, any Mortgage SPE Component Entity (if any), any
SPE Component Entity (if any), the Collateral and the Property contemplated
hereby, including all financial information and projections (the “Projections”),
as Lender may reasonably request in connection with the Syndication of the Loan.
Borrower hereby represents and covenants that (i) all information other than the
Projections (the “Information”) that has been or will be made available to
Lender by Borrower or any of their representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to


- 113 -

--------------------------------------------------------------------------------





make the statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (ii) the Projections that
have been or will be made available to Lender by Borrower or any of their
representatives have been or will be prepared in good faith based upon
reasonable assumptions. Borrower understands that in arranging and syndicating
the Loan, Lender, the Co-Lenders and, if applicable, the Rating Agencies, may
use and rely on the Information and Projections without independent verification
thereof.
(iii)    If required in connection with the Syndication, Borrower hereby agrees
to:
(A)amend the Loan Documents to give Lender the right, at Lender’s sole cost and
expense, to have the Property reappraised on an annual basis;
(B)deliver updated financial and operating statements and other information
reasonably required by Lender to facilitate the Syndication;
(C)deliver reliance letters reasonably satisfactory to Lender with respect to
the environmental assessments and reports delivered to Lender prior to the
Closing Date, which will run to Lender, any Co-Lender and their respective
successors and assigns;
(D)execute modifications to the Loan Documents required by the Co- Lenders;
provided, however, that Borrower shall not be required to so modify or amend any
Loan Document or organizational document if such modification or amendment shall
impose a Secondary Market Adverse Change on the Borrower or Guarantor; and
(E)if Lender elects, in its sole discretion, prior to or upon a Syndication, to
split the Loan into two or more parts, or the Note into multiple component notes
or tranches which may have different interest rates, principal amounts, payment
priorities and maturities, Borrower agrees to cooperate with Lender in
connection with the foregoing and to execute the required modifications and
amendments to the Note, this Agreement and the Loan Documents and to provide
opinions necessary to effectuate the same; provided, however, that Borrower
shall not be required to so modify or amend any Loan Document or organizational
document if such modification or amendment shall impose a Secondary Market
Adverse Change on the Borrower or Guarantor.
(c)    Limitation of Liability. No claim may be made by Borrower, or any other
Person against Agent, Lender or any Co-Lenders or the Affiliates, directors,
officers, employees, attorneys or agent of any of such Persons for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any act, omission or event
occurring in connection therewith; and Borrower hereby waives, releases and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.


- 114 -

--------------------------------------------------------------------------------





(d)    No Joint Venture. Notwithstanding anything to the contrary herein
contained, neither Agent, Lender nor any Co-Lender by entering into this
Agreement or by taking any action pursuant hereto, will be deemed a partner or
joint venturer with Borrower.
(e)    Voting Rights of Co-Lenders. Borrower acknowledges that the Co-Lending
Agreement may contain provisions which require that amendments, waivers,
extensions, modifications, and other decisions with respect to the Loan
Documents shall require the approval of all or a number of the Co-Lenders
holding in the aggregate a specified percentage of the Loan or any one or more
Co-Lenders that are specifically affected by such amendment, waiver, extension,
modification or other decision.
ARTICLE 12
INDEMNIFICATIONS
Section 12.1    General Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (c) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property (or any part thereof) or
the Collateral (or any part thereof); (d) any failure of the Property (or any
portion thereof) or the Collateral (or any part thereof) to be in compliance
with any applicable Legal Requirements; (e) any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligations or undertakings on its part to perform or discharge any of the
terms, covenants, or agreements contained in any Lease, management agreement or
any Property Document; (f) the payment of any commission, charge or brokerage
fee to anyone (other than a broker or other agent retained by Lender) which may
be payable in connection with the funding of the Loan evidenced by the Note and
secured by the Pledge Agreement; and/or (g) the holding or investing of the
funds on deposit in the Accounts or the performance of any work or the
disbursement of funds in each case in connection with the Accounts (the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation hereunder (x) to the extent that any Indemnified Liabilities arise
from the gross negligence, illegal acts, fraud or willful misconduct of Lender
or any other Indemnified Party or (y) any consequential, punitive and special
damages except to the extent paid to a third party. Any amounts payable to
Lender by reason of the application of this Section 12.1 shall become due and
payable on the date that is ten (10) days after Borrower receives written notice
from Lender that such Losses were sustained by Lender and shall bear interest at
the Default Rate from the date that is ten (10) days after the date Borrower
receives notice from Lender that such Losses were sustained by Lender until such
time as such amounts are paid. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement, Borrower shall have no liability for any
Indemnified Liabilities imposed upon or incurred by or asserted against any
Indemnified Parties to the extent that Borrower proves that such Indemnified
Liabilities were caused by actions, conditions or events that first occurred or


- 115 -

--------------------------------------------------------------------------------





arose after the date that (i) Lender (or any purchaser at a foreclosure sale or
Lender’s designee of an assignment in lieu of foreclosure) actually acquired
title to the direct ownership interests in Borrower pursuant to a foreclosure of
the Pledge Agreement or an assignment in lieu of foreclosure of the Pledge
Agreement that has not been set aside, rescinded or invalidated, whereby
Borrower is no longer the 100% owner of Mortgage Borrower and that such
Indemnified Liabilities were not caused by the actions of Borrower or any
Affiliate or agent of Borrower, or (ii) Mezzanine B Lender (or any purchaser at
a foreclosure sale or Mezzanine B Lender’s designee of an assignment in lieu of
foreclosure) actually acquired title to the direct ownership interests in
Mezzanine A Borrower pursuant to a foreclosure of the Pledge Agreement (as
defined in the Mezzanine B Loan Agreement) or an assignment in lieu of
foreclosure of the Pledge Agreement (as defined in the Mezzanine B Loan
Agreement) that has not been set aside, rescinded or invalidated, whereby
Mezzanine B Borrower is no longer the 100% owner of Borrower and that such
Indemnified Liabilities were not caused by the actions of Mezzanine B Borrower
or any Affiliate or agent of Mezzanine B Borrower.
Section 12.2    Mortgage and Intangible Tax Indemnification. Borrower shall, at
its sole cost and expense, protect, defend, indemnify, release and hold harmless
the Indemnified Parties from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any tax on the making of the
Pledge Agreement, the Note or any of the other Loan Documents (but excluding any
income, franchise or other similar taxes imposed on Lender).
Section 12.3    ERISA Indemnification. Borrower shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses incurred in correcting any prohibited transaction, or in
the sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Lender’s sole
discretion) that Lender may incur, directly or indirectly, as a result of a
default under Sections 3.7 or 4.19 of this Agreement.
Section 12.4    Duty to Defend, Legal Fees and Other Fees and Expenses. Upon
written request by Lender (for itself and/or on behalf of any other Indemnified
Parties), Borrower shall defend Lender and/or any such Indemnified Parties (if
requested by Lender, in the name of Lender and/or any such Indemnified Parties)
to the extent required hereunder by attorneys and other professionals reasonably
approved by the Indemnified Parties. Notwithstanding the foregoing, Lender may
(for itself and/or on behalf of any other Indemnified Parties), in its sole
discretion, engage its own attorneys and other professionals to defend or assist
Lender and/or any such Indemnified Parties, and, at the option of Lender (on its
own behalf and/or on behalf of any Indemnified Parties), its attorneys shall
control the resolution of any claim or proceeding subject to Borrower’s right to
consent to any settlement (such consent not to be unreasonably withheld or
delayed). Borrower shall pay or, in the sole discretion of Lender, reimburse,
Lender for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith; provided, however, Borrower shall not be obligated to pay
for fees and disbursements of more than one set of legal professionals retained
by Indemnified Parties with respect to any indemnified claim (in addition to
Borrower’s own legal professionals) regardless of the number of Indemnified
Parties;


- 116 -

--------------------------------------------------------------------------------





provided, however (i) Indemnified Parties, collectively, may retain multiple law
firms and/or multiple lawyers at the same firm if Indemnified Parties reasonably
determine that separate specialized legal counsel is required with respect to
specific matters, but no Indemnified Parties shall have its own separate counsel
except as provided in subclause (ii) of this clause and (ii) (x) any Indemnified
Party may retain its own separate counsel, and Borrower shall pay for the
out-of-pocket fees and disbursement of such counsel, if such Indemnified
Parties, based upon the advice of counsel, has separate defenses that would be
materially and adversely compromised if it were to retain the same counsel or,
if based upon the advice of counsel, a conflict exists between Borrower and such
Indemnified Parties or the Indemnified Parties, or, if during the continuance of
an Event of Default, based upon the advice of counsel, Lender has no further
common interests and (y) any Indemnified Party may retain its own separate
counsel at any time as described above at any time at its sole cost and expense.
Section 12.5    Survival. The obligations and liabilities of Borrower under this
Article 12 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of an assignment in lieu of foreclosure of the Pledge
Agreement.
Section 12.6    Environmental Indemnity. Simultaneously herewith, Borrower and
Guarantor have executed and delivered the Environmental Indemnity to Lender,
which Environmental Indemnity is not secured by the Pledge Agreement.
ARTICLE 13
EXCULPATION
Section 13.1    Exculpation.
(a)    Subject to the qualifications below, no recourse shall be had against,
Lender shall not enforce the liability and obligation of Borrower to perform and
observe the obligations contained in the Note, this Agreement, the Pledge
Agreement or the other Loan Documents by any action or proceeding wherein a
money judgment or any deficiency judgment or other judgment establishing
personal liability shall be sought against, any Borrower Party or any direct or
indirect principal, director, officer, employee, manager, beneficiary, parent,
beneficial owner, shareholder, partner, member, trustee, agent, or Affiliate of
any Borrower Party or any direct or indirect legal representatives, successors
or assigns of any of the foregoing (collectively, the “Exculpated Parties”),
except that Lender, may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enforce the Note,
this Agreement, the Pledge Agreement and the other Loan Documents, or to enable
Lender to realize upon Lender’s interest in the Collateral or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Collateral and in any other collateral given to
Lender, and Lender, by accepting the Note, this Agreement, the Pledge Agreement
and the other Loan Documents, shall not sue for, seek or demand any deficiency
judgment with respect to the Loan against Borrower or any of the Exculpated
Parties in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Pledge Agreement, the other Loan
Documents or


- 117 -

--------------------------------------------------------------------------------





otherwise. The provisions of this Section shall not, however, (1) constitute a
waiver, release or impairment of any obligation evidenced or secured by any of
the Loan Documents; (2) impair the right of Lender to name any Borrower as a
party defendant in any action or suit for foreclosure, exercise of any power of
sale, or an assignment in lieu of foreclosure upon the Collateral or exercise of
remedies pursuant to the Pledge Agreement; (3) affect the validity or
enforceability of any Loan Document or any guaranty in connection with the Loan
(including, without limitation, the indemnities set forth in Article 12 hereof,
the Guaranty and the Environmental Indemnity) made in connection with the Loan
or any of the rights and remedies of Lender thereunder; (4) intentionally
omitted, (5) impair the right of Lender to (A) obtain the appointment of a
receiver and/or (B) enforce its rights and remedies provided in Articles 8 and 9
hereof; (6) impair the enforcement of Pledge Agreement or any other Loan
Documents; (7) constitute a prohibition against Lender, to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Pledge Agreement or to commence any other appropriate action or proceeding in
order for Lender to exercise Lender’s remedies against the Property or any
portion thereof; or (8) constitute a waiver of the right of Lender to enforce
the liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any actual Losses incurred by Lender (including actual out-of-pocket
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:
(i)    fraud or intentional misrepresentation by any Borrower Party in
connection with the Loan;
(ii)    the willful misconduct of any Borrower Party in connection with the
Loan;
(iii)    any litigation or other legal proceeding (including, the raising of
defenses) related to the Debt filed or raised by any Borrower Party that delays,
opposes, impedes, obstructs, hinders, enjoins or otherwise interferes with or
frustrates the efforts of Lender to exercise any rights and remedies available
to Lender as provided herein and in the other Loan Documents which is found by a
court of competent jurisdiction to be without merit or brought or raised, as
applicable, in bad faith;
(iv)    intentional physical waste to the Property in violation of the terms of
this Agreement caused by any Borrower Party and/or the removal or disposal of
any portion of the Property in violation of the terms of this Agreement during
the continuance of an Event of Default;
(v)    the misappropriation or conversion by any Borrower Party, in
contravention of the Loan Documents, of (A) any insurance proceeds paid by
reason of any loss, damage or destruction to the Property, (B) any Awards or
other amounts received in connection with the Condemnation of all or a portion
of the Property, (C) any Rents, or (D) any Security Deposits or Rents collected
in advance;
(vi)    to the extent there exists sufficient cash flow from the Property to pay
Taxes or charges for labor or materials or other charges that create liens on
any portion of the Property, Borrower’s failure to pay or cause Mortgage
Borrower to pay such Taxes or charges (except to the extent (A) sums sufficient
to pay such Taxes or charges have been deposited with Mortgage Lender in
accordance with the terms of the Mortgage Loan


- 118 -

--------------------------------------------------------------------------------





Agreement or (B) such cash flow is not being made available to Borrower by
Mortgage Lender as a result of Mortgage Lender’s exercise of its remedies under
the Mortgage Loan Documents) unless such Taxes or other charges are being
contested as permitted hereunder or under the Mortgage Loan Agreement;
(vii)    to the extent there exists sufficient cash flow from the Property to
pay Insurance Premiums and/or to maintain the Policies in full force and effect,
Borrower’s failure to pay or cause Mortgage Borrower to pay such Insurance
Premiums and/or to maintain the Policies in full force and effect, in each case,
as expressly provided herein (except to the (A) extent sums sufficient to pay
such Insurance Premiums and/or to maintain the Policies have been deposited with
Mortgage Lender in accordance with the terms of the Mortgage Loan Agreement or
(B) such cash flow is not being made available to Borrower by Mortgage Lender as
a result of Mortgage Lender’s exercise of its remedies under the Mortgage Loan
Documents);
(viii)    any Security Deposits which are not delivered to Lender by a Borrower
Party following a foreclosure of the Property or action in lieu thereof, except
to the extent any such Security Deposits were (a) delivered to Mortgage Lender
in accordance with the Mortgage Loan Documents or (b) applied in accordance with
the terms and conditions of any of the applicable Leases prior to the occurrence
of an Event of Default;
(ix)    if as a result of the actions or inactions of Borrower or its Affiliates
or Mortgage Borrower or its Affiliates (including, without limitation, Mortgage
Borrower failing to comply with the terms of such Property Document) any
Property Document is (A) materially modified in a manner adverse to Lender or
Mortgage Borrower, (B) terminated, (C) cancelled or (D) otherwise ceases to
exist, except in each of the foregoing cases, if such action or inaction of
Borrower or its Affiliates or Mortgage Borrower or its Affiliates is permitted
pursuant to the terms of this Agreement and/or Lender has approved the same;
(x)    any representation, warranty or covenant contained in Article 5 hereof is
violated or breached; provided, however, that solely with respect to a breach of
Section 5.1(a)(vii) that arise from Borrower’s or Mortgage Borrower’s failure to
pay trade and operational indebtedness, such breach shall not result in recourse
under the Loan pursuant to this clause (x), if cash flow from the Property
available to Borrower and/or Mortgage Borrower is not sufficient to pay such
amounts;
(xi)except as set forth in Section 13.1(b) below, (A) Borrower fails to obtain
Lender’s prior consent to any Prohibited Transfer as required by this Agreement
(other than a Permitted Transfer) or (B) any covenant contained in Section 6.6
hereof is violated or breached;
(xii)any distributions to Borrower’s direct or indirect legal or beneficial
owners after the occurrence and during the continuance of an Event of Default;
(xiii)any liabilities and obligations of Borrower or Mortgage Borrower: (i)
accrued or accruing on or prior to any acquisition of title to the Collateral
pursuant to a


- 119 -

--------------------------------------------------------------------------------





UCC foreclosure sale, a UCC strict foreclosure, an assignment in lieu of
foreclosure or other enforcement action under the Loan Documents (collectively,
an “Equity Collateral Enforcement Action”; and the date on which an Equity
Collateral Enforcement Action is consummated, an “Equity Collateral Transfer
Date”) with respect to indemnification obligations accrued or accruing in favor
of Borrower, Mortgage Borrower or any Affiliate of Borrower and/or Mortgage
Borrower (individually and collectively, a “Borrower Control Party”) under any
organizational documents of any Borrower Control Party or any other agreement
that was not either approved by Lender or entered into in compliance with this
Agreement; (ii) without duplications of amounts paid or payable pursuant to
Section 13.1(a)(iii) above, accrued or accruing prior to, on or after the Equity
Collateral Transfer Date to pay legal fees to legal counsel engaged by any
Borrower Control Party prior to the Equity Collateral Transfer Date if such
legal fees were incurred to defend against an enforcement action under the Loan
Documents; or (iii) accrued or accruing prior to, on or after the Equity
Collateral Transfer Date under any agreement (a “Third Party Agreement”) between
any Borrower Control Party, on the one hand, and any Person not Affiliated with
Mortgage Borrower, on the other hand, that has been entered into during the
continuance of an Event of Default without the prior written approval of Lender
to the extent such prior written approval was required under the Loan Documents
(unless such Third Party Agreement has been assumed in writing by the Person
acquiring the Collateral on or after the Equity Collateral Transfer Date);
(xiv)Mortgage Borrower “opts out” of Article 8 of the UCC;
(xv)Borrower or any Borrower Party acquires all or any portion of any interest
in the Mortgage Loan in violation of Section 4.33(a) hereof and votes or
approves the undertaking of any enforcement action under the Mortgage Loan;
and/or
(xvi)Mortgage Borrower gives notice of termination of the Restricted Account
Agreement other than in accordance with Section 8(d) of the Restricted Account
Agreement in effect as of the Closing Date and the Restricted Account Agreement
is terminated by Bank as a result of such notice.
(b)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt or to require that all collateral shall continue to secure all of the Debt
owing to Lender in accordance with the Loan Documents, and (B) the Debt shall be
fully recourse to Borrower in the event that:
(i)    a Bankruptcy Event occurs;
(ii)    any voluntary Sale or Pledge of the Property (other than (i) an easement
(except for an easement affecting the Property that interferes or impairs in a
material way Borrower’s ability to use and operate the Property as currently
used or that otherwise has a Material Adverse Effect), (ii) a covenant or
restriction that (A) does not interfere with or impair in a material way
Borrower’s ability to use and operate the Property as currently used and (B)
does not have a Material Adverse Effect, and (iii) a Lease entered


- 120 -

--------------------------------------------------------------------------------





into at the Property (except for a lease of all or a majority of the Property, a
ground lease, or a master lease)), the Collateral or any direct or indirect
interest in Borrower, Mortgage Borrower or Guarantor that results in a failure
to comply with the Minimum Ownership/Control Test, in each case in violation of
the terms of this Agreement (but excluding (x) any failure to comply with the
requirements in any of clause (A), (D), (E), (G) or (H) appearing in the
definition of “Permitted Transfer” in Section 6.3 of this Agreement and (y) any
violation as a result of a failure of a Mezzanine Lender to comply with the
Intercreditor Agreement);
(iii)    if Borrower fails to obtain Lender’s prior consent (if and to the
extent required under the Loan Documents) to (A) any subordinate financing or
other voluntary liens encumbering the Property that are not considered Permitted
Encumbrances hereunder or (B) any subordinate financing or other voluntary liens
encumbering: (1) a direct interest in any subsidiary of Guarantor to the extent
such subsidiary owns a direct or indirect interest in Borrower; or (2) a direct
or indirect interest in Borrower if foreclosed upon would result in the Minimum
Ownership/Control Test not being met; and/or
(iv)    if any representation, warranty or covenant contained in Article 5
hereof is violated or breached and such violation or breach results in the
substantive consolidation of the assets and liabilities of Borrower or Mortgage
Borrower with the assets and liabilities of any other Person.
ARTICLE 14
NOTICES
Section 14.1    Notices. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person, (b) one (1) Business Day after having been deposited for overnight
delivery with any reputable overnight courier service, or (c) three (3) Business
Days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
If to Borrower:
North Tower Mezzanine, LLC
 
c/o Brookfield Property Group
 
250 Vesey Street, 15th Floor
 
New York, New York 10281
 
Attention: Executive Vice President and General Counsel
 
 
With a copy to:
c/o Brookfield Property Group
 
Brookfield Place
 
250 Vesey Street, 15th Floor
 
New York, New York 10281
 
Attention: Jason Kirschner
 
 
With a copy to:
Gibson, Dunn & Crutcher LLP





- 121 -

--------------------------------------------------------------------------------





 
333 S. Grand Ave, 49th Floor
 
Los Angeles, California 90071
 
Attention: Drew Flowers
 
 
If to Lender:
Citigroup Global Markets Realty Corp.
 
390 Greenwich Street
 
7th Floor
 
New York, New York 10013
 
Attention: Ana Rosu Marmann
 
 
If to Lender:
Citigroup Global Markets Realty Corp.
 
390 Greenwich Street
 
7th Floor
 
New York, New York 10013
 
Attention: Lynn Forsell
 
 
With a copy to:
Hunton & Williams LLP
 
200 Park Avenue
 
New York, New York 10166
 
Attention: Peter J. Mignone, Esq.

or addressed as such party may from time to time designate by written notice to
the other parties.
Any party by notice to the other parties may designate additional or different
addresses for subsequent notices or communications.
ARTICLE 15
FURTHER ASSURANCES
Section 15.1    Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note,
this Agreement or any of the other Loan Documents which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of the
Note, this Agreement or such other Loan Document, Borrower will issue, in lieu
thereof, a replacement thereof, dated the date of the Note, this Agreement or
such other Loan Document, as applicable, in the same principal amount thereof
and otherwise identical in form and substance; provided that in the case of lost
Note, Borrower will execute a replacement note only if Lender or Lender’s
custodian (at Lender’s option) shall provide to Borrower Lender’s (or Lender’s
custodian’s) then standard form of lost note affidavit. Under no circumstances
shall any such action, replacement or reaffirmation increase Borrower’s
obligations, or decrease Borrower’s rights, under the Loan Documents or modify
any economic term thereof.
Section 15.2    Filing of Financing Statements, etc.
(a)    Borrower forthwith upon the execution and delivery of the Pledge
Agreement and thereafter, from time to time, will cause the Pledge Agreement and
any of the other Loan


- 122 -

--------------------------------------------------------------------------------





Documents creating a lien or security interest or evidencing the lien hereof
upon the Collateral and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender in
the Collateral. Borrower will pay all taxes (but excluding any income, franchise
or other similar taxes imposed on Lender), filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Pledge Agreement, and any of the other Loan Documents
creating or evidencing a lien or security interest on the Collateral and any
instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges (but excluding any income, franchise or other
similar taxes imposed on Lender) arising out of or in connection with the
execution and delivery of the Pledge Agreement, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Collateral or
any instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by applicable law so to do. The
foregoing taxes, fees, expenses, duties, imposts, assessments and charges, as
applicable, are herein referred to as the “Security Instrument Taxes”.
(b)    Borrower represents that it has paid all Security Instrument Taxes (if
any) imposed upon the execution and recordation of the Pledge Agreement.
Section 15.3    Further Acts, etc. Borrower will, at the cost of Borrower, and,
except as may be otherwise provided in Article 11 of this Agreement, without
expense to Lender, do, execute, acknowledge and deliver all and every further
acts, deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the collateral and rights hereby granted, bargained,
sold, conveyed, confirmed, pledged, assigned, warranted and transferred or
intended now or hereafter so to be, or which Borrower may be or may hereafter
become bound to convey or assign to Lender, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording any financing statement, or for complying with all
Legal Requirements, provided, however, the same shall not otherwise increase
Borrower’s obligations or decrease any rights of Borrower under the Loan
Documents, other than (i) to a de minimis extent, or (ii) to the extent
necessary to correct any scrivener’s error in a manner consistent with the
parties’ intention in connection with the Loan. Borrower, on demand, will
execute and deliver, and in the event it shall fail to so execute and deliver
within five (5) Business Days following written notice from Lender, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements to evidence more effectively perfect the security interest of Lender
in the Collateral. Borrower grants to Lender an irrevocable power of attorney
coupled with an interest for the purpose of exercising and perfecting any and
all rights and remedies available to Lender at law and in equity, including
without limitation, such rights and remedies available to Lender pursuant to
this Section 15.3; provided, however, Lender shall not execute any such
documents under such power unless an Event of Default exists or Borrower has
failed to do so after five (5) days written notice has been given to Borrower by
Lender of Lender’s interest to exercise its rights under such power.


- 123 -

--------------------------------------------------------------------------------





Section 15.4    Changes in Tax, Debt, Credit and Documentary Stamp Laws.
(a)    If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Property for the purpose
of taxation and which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Collateral, Borrower will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred twenty (120) days to
declare the Debt immediately due and payable without premium or penalty.
(b)    Intentionally omitted.
(c)    If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Pledge Agreement, or any of the other Loan Documents or
impose any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any, provided that in no event Borrower shall
be required to pay any Excluded Taxes.
ARTICLE 16
WAIVERS
Section 16.1    Remedies Cumulative; Waivers.
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement, the Pledge Agreement, the
Note or the other Loan Documents, or existing at law or in equity or otherwise.
Lender’s rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in their sole
discretion. To the extent permitted by applicable law, no delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
Section 16.2    Modification, Waiver, Consents and Approvals in Writing.
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, the Pledge Agreement, the Note and the other Loan
Documents, and no consent to any departure by Borrower from any of the
requirements or provisions of this Agreement or any of the other Loan Documents,
shall in any event be effective unless the same shall be in a writing signed by
the party against whom enforcement is sought, and then such waiver, consent or
approval shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to, or
demand on


- 124 -

--------------------------------------------------------------------------------





Borrower, shall entitle Borrower to any other or future notice or demand in the
same, similar or other circumstances.
Section 16.3    Delay Not a Waiver.
To the extent permitted by applicable law, neither any failure nor any delay on
the part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege under
this Agreement, the Pledge Agreement, the Note or the other Loan Documents, or
any other instrument given as security therefor, shall operate as or constitute
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Pledge
Agreement, the Note or the other Loan Documents, Lender shall not be deemed to
have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Pledge Agreement, the Note and the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.
Section 16.4    Waiver of Trial by Jury.
BORROWER AND LENDER, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE
LOAN, THE APPLICATION FOR THE LOAN, THIS AGREEMENT, THE NOTE, THE PLEDGE
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF LENDER OR
BORROWER.
Section 16.5    Waiver of Notice.
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except (a) with respect to matters for which this Agreement or the other
Loan Documents specifically and expressly provides for the giving of notice by
Lender to Borrower and (b) with respect to matters for which Lender is required
by applicable law to give notice, and, to the extent permitted by applicable
law, Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement and the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.
Section 16.6    Remedies of Borrower.
In the event that a claim or adjudication is made that Lender or any of its
agents have acted unreasonably or unreasonably delayed acting in any case where
by applicable law or under this Agreement, the Pledge Agreement, the Note and
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, to the extent permitted by applicable
law, Borrower agrees that Lender and its agents shall not be liable for any
monetary damages, and Borrower’s sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment. The parties hereto
agree that any action or


- 125 -

--------------------------------------------------------------------------------





proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment. Lender agree that, in such event, it
shall cooperate in expediting any action seeking injunctive relief or
declaratory judgment.
Section 16.7    Marshalling and Other Matters.
Borrower hereby waives, to the extent permitted by applicable Legal
Requirements, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale under the Pledge Agreement of the
Collateral or any part thereof or any interest therein. Further, Borrower hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of the Pledge Agreement on behalf of Borrower, and on
behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of the Pledge Agreement and on behalf of all
persons to the extent permitted by applicable Legal Requirements.
Section 16.8    Waiver of Statute of Limitations.
To the extent permitted by applicable Legal Requirements, Borrower hereby
expressly waives and releases to the fullest extent permitted by applicable
Legal Requirements, the pleading of any statute of limitations as a defense to
payment of the Debt or performance of its obligations hereunder, under the Note,
Pledge Agreement or other Loan Documents.
Section 16.9    Waiver of Counterclaim. To the extent permitted by applicable
law, Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or any of its agents.
Section 16.10    Sole Discretion of Lender. Wherever pursuant to this Agreement
(a) Lender exercises any right given to it to approve or disapprove, (b) any
arrangement or term is to be satisfactory to Lender, or (c) any other decision
or determination is to be made by Lender, the decision to approve or disapprove
all decisions that arrangements or terms are satisfactory or not satisfactory,
and all other decisions and determinations made by Lender, shall be in the sole
discretion of Lender, except, in each case, as may be otherwise expressly and
specifically provided herein.
ARTICLE 17
MISCELLANEOUS
Section 17.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth in this Agreement, the Pledge Agreement, the Note
or the other Loan Documents, it being acknowledged, however, that the
representations and warranties in this Agreement are made solely as of the date
hereof unless remade pursuant to the terms of this Agreement or another Loan
Document. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives,


- 126 -

--------------------------------------------------------------------------------





successors and assigns of such party. All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.
Section 17.2    Governing Law. THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW
YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW
YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM
THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE AND ANY DISPUTES,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS (WHETHER SOUNDING IN CONTRACT OR TORT LAW), THIS AGREEMENT, THE
NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW)) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5‑1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL, AT LENDER’S
OPTION, BE INSTITUTED IN (OR, IF PREVIOUSLY INSTITUTED, MOVED TO) ANY FEDERAL OR
STATE COURT DESIGNATED BY LENDER IN THE CITY OF NEW YORK, COUNTY OF NEW YORK. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER HEREBY (I) WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING AND (II) IRREVOCABLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER AND LENDER HEREBY ACKNOWLEDGE AND AGREE THAT THE FOREGOING
AGREEMENT, WAIVER AND SUBMISSION ARE MADE PURSUANT TO SECTION 5‑1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
BORROWER DOES HEREBY DESIGNATE AND APPOINT:


- 127 -

--------------------------------------------------------------------------------





NORTH TOWER MEZZANINE, LLC
C/O BROOKFIELD PROPERTIES, INC.
250 VESSEY STREET, 15TH FLOOR
NEW YORK, NEW YORK 10281
ATTENTION: GENERAL COUNSEL
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
Section 17.3    Headings. The Article and/or Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
Section 17.4    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements, but if any provision of this Agreement shall be
prohibited by or invalid under applicable Legal Requirements, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
Section 17.5    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder. To the extent Borrower makes a
payment or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
Creditors Rights Laws, state or federal law, common law or equitable cause,
then, to the extent of such payment or proceeds received, the obligations
hereunder or part thereof intended to be satisfied shall be revived and continue
in full force and effect, as if such payment or proceeds had not been received
by Lender.
Section 17.6    Expenses.


- 128 -

--------------------------------------------------------------------------------





(a)    Except as otherwise expressly set forth herein (including, without
limitation, as expressly provided in Article 11), Borrower covenants and agrees
to pay its own costs and expenses and pay, or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all reasonable
out-of-pocket costs and expenses (including reasonable, actual attorneys’ fees
and disbursements of counsel) incurred by Lender in accordance with this
Agreement in connection with: (i) the preparation, negotiation, execution and
delivery of this Agreement, the Pledge Agreement, the Note and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions reasonably requested by Lender prior
to the Closing Date as to any legal matters arising under this Agreement, the
Pledge Agreement, the Note and the other Loan Documents with respect to the
Property); (ii) unless otherwise expressly provided in the Loan Documents,
Lender’s actual out-of-pocket costs incurred in connection with (x) seeking the
consent of Lender as required under this Agreement and (y) with any requests
made by Borrower pursuant to the provisions of this Agreement; (iii) Lender’s
ongoing performance and compliance with all agreements and conditions contained
in this Agreement, the Pledge Agreement, the Note and the other Loan Documents
on its part to be performed or complied with after the Closing Date (including,
without limitation, those contained in Articles 8 and 9 hereof); (iv) the
negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement, the
Security Instrument, the Note and the other Loan Documents and any other
documents or matters reasonably requested by (x) prior to the Closing Date,
Lender and (y) after the Closing Date, Borrower; (v) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
and (vi) the filing and recording fees and expenses, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the lien in favor of Lender pursuant to this Agreement, the Pledge Agreement,
the Note and the other Loan Documents; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.
(b)    In addition, except as otherwise expressly set forth herein, Borrower
covenants and agrees to pay their own costs and expenses and pay, or, if
Borrower fails to pay, to reimburse, Lender, upon receipt of written notice from
Lender for all reasonable out-of-pocket costs and expenses (including
reasonable, actual attorneys’ fees and disbursements of, counsel), in each case
incurred by Lender in accordance with this Agreement in connection with:
(i) unless otherwise expressly provided in this Agreement, enforcing or
preserving any rights, in response to third party claims or the prosecuting or
defending of any action or proceeding or other litigation, in each case against,
under or affecting Borrower, this Agreement, the Pledge Agreement, the Note, the
other Loan Documents, the Property, the Collateral or any other security given
for the Loan; (ii) servicing the Loan (including, without limitation, enforcing
any obligations of or collecting any payments due from Borrower under this
Agreement, the Pledge Agreement, the Note and the other Loan Documents or with
respect to the Property or the Collateral) or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; and (iii)
the preparation, negotiation, execution, delivery, review, filing, recording or
administration of any documentation associated with the exercise of any of
Borrower’s rights hereunder and/or under the other Loan Documents regardless of
whether or not any such right is


- 129 -

--------------------------------------------------------------------------------





consummated in each case, in accordance with the applicable terms and conditions
hereof); provided, however, that, with respect to each of subsections (i) though
(iii) above, (A) none of the foregoing subsections shall be deemed to be
mutually exclusive or limit any other subsection, (B) the same shall be deemed
to (I) include, without limitation and in each case, any related special
servicing fees, liquidation fees, modification fees, work-out fees and other
similar costs or expenses payable to any Servicer, trustee and/or special
servicer of the Loan (or any portion thereof and/or interest therein) and (II)
exclude any requirement that Borrower directly pay the base monthly servicing
fees due to any master servicer on account of the day to day, routine servicing
of the Loan (provided, further, that the foregoing subsection (II) shall not be
deemed to otherwise limit any fees, costs, expenses or other sums required to be
paid to Lender under this Section, the other terms and conditions hereof and/or
of the other Loan Documents) and (C) Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.
Borrower shall not be required to pay for more than one legal counsel in
connection with the foregoing unless an actual or perceived conflict of interest
exists or Lender shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to Lender or any other party. Notwithstanding the foregoing or
anything to the contrary in this Agreement, no special servicing fees or similar
costs shall be due and payable by Borrower except to the extent attributable to
periods when an Event of Default has occurred and is continuing, the Loan is in
workout or forbearance or, after a Securitization, the Loan is otherwise is in
“special servicing”.
Section 17.7    Cost of Enforcement. In the event (a) that the Pledge Agreement
is foreclosed in whole or in part, (b) of the bankruptcy, insolvency,
rehabilitation or other similar proceeding in respect of any Borrower or any of
its constituent Persons or an assignment by any Borrower or any of its
constituent Persons for the benefit of its creditors, or (c) Lender properly
exercises any of their other remedies under this Agreement, the Security
Instrument, the Note and the other Loan Documents, Borrower shall be chargeable
with and agrees to pay all costs of collection and defense, including actual
out-of-pocket attorneys’ fees and costs of, counsel, in each case, for Lender,
incurred by Lender or Borrower in connection therewith and in connection with
any appellate proceeding or post judgment action involved therein, together with
all required service or use taxes.
Section 17.8    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 17.9    Offsets, Counterclaims and Defenses. To the extent permitted by
applicable law, any assignee of Lender’s interest in and to this Agreement, the
Pledge Agreement, the Note and the other Loan Documents shall take the same free
and clear of all offsets, counterclaims (other than a compulsory counterclaim)
or defenses which are unrelated to such documents and the Loan which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.


- 130 -

--------------------------------------------------------------------------------





Section 17.10    No Joint Venture or Partnership; No Third Party Beneficiaries;
Non Liability of Lender.
(a)    Borrower and Lender intend that the relationships created under this
Agreement, the Pledge Agreement, the Note and the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and/or Lender nor to grant Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.
(b)    This Agreement, the Pledge Agreement, the Note and the other Loan
Documents are solely for the benefit of Lender and Borrower and nothing
contained in this Agreement, the Pledge Agreement, the Note or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person (other than Lender) shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions (other than
Lender), any or all of which may be freely waived in whole or in part by Lender
if, in Lender’s sole discretion, Lender deems it advisable or desirable to do
so.
(c)    The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.
(d)    Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations related to the Property
(including, without limitation, under the Leases); or (ii) any obligations with
respect to any agreements, contracts, certificates, instruments, franchises,
permits, trademarks, licenses and other documents to which any Borrower Party
and/or the Property is subject.
(e)    By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Security
Instrument, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with respect thereto by Lender.
(f)    Borrower recognizes and acknowledges that in accepting this Agreement,
the Note, the Pledge Agreement and the other Loan Documents, Lender is expressly
and primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 3 of this Agreement without any obligation to
investigate the Property and notwithstanding any investigation of the Property
by Lender; that such reliance existed on the part of Lender prior to


- 131 -

--------------------------------------------------------------------------------





the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept this Agreement, the Note, the Pledge Agreement and the
other Loan Documents in the absence of the warranties and representations as set
forth in Article 3 of this Agreement.
(g)    Lender shall not have any fiduciary responsibilities to Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by Lender to Borrower or any other Borrower Party.
Lender does not undertake any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations.
Section 17.11    Publicity; Confidentiality.
(a)    Publicity. All news releases, publicity or advertising by Borrower,
Lender or their Affiliates through any media intended to reach the general
public which refers to this Agreement, the Note, the Pledge Agreement or the
other Loan Documents or the financing evidenced by this Agreement, the Note, the
Pledge Agreement or the other Loan Documents, to Lender or any of its Affiliates
shall be subject to the prior written approval of Lender or Borrower, as
applicable, not to be unreasonably withheld or delayed; provided, that (a)
Borrower may issue a release stating that a financing has occurred which does
not mention Lender or any Affiliates of Lender, any of the material terms of the
Loan (other than the Loan amount) or any Securities or Securitization or any
prospective securitization or securities related to the Loan and (b) Lender may
commission advertisements in newspapers, trade publications or other written
public advertisement media (including tombstone advertisements) which may
include references to the Loan and the Property. The foregoing shall not apply
to any marketing materials that are prepared by or on behalf of Lender in
connection with a potential Secondary Market Transaction, it being agreed that
Lender shall have the right to issue, without Borrower’s approval, and Borrower
hereby authorizes Lender to issue, such marketing materials, term sheets and
other materials as Lender may deem reasonably necessary or appropriate in
connection with Lender’s own marketing activities with respect to any potential
Secondary Market Transaction, and such materials may describe the Loan in
general terms or in detail and Lender’s participation therein.
(b)    Confidentiality. Except as otherwise provided by Legal Requirements,
Lender shall keep all non‑public information obtained pursuant to the
requirements of this Agreement in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to any of its
Affiliates (provided any such Affiliate shall agree to keep such information
confidential in accordance with the terms of this Section); (b) as reasonably
requested by any bona fide Co-Lender, Participant or other transferee in
connection with the contemplated transfer of any Note or participations therein
as permitted hereunder (provided they shall agree to keep such information
confidential in accordance with the terms of this Section); (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings; (d) to Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information and either have a legal
obligation to keep such information confidential or agree to keep such
information confidential in accordance with the terms of this Section); (e) if
an Event


- 132 -

--------------------------------------------------------------------------------





of Default exists, to any other Person, as deemed reasonably necessary by Lender
in connection with the exercise by Lender of rights hereunder or under any of
the other Loan Documents; and (f) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to Lender on a non-confidential basis from a source other
than the Borrower or any Affiliate of Borrower.
Section 17.12    Limitation of Liability. No claim may be made by Borrower, or
any other Person against Lender or its Affiliates, directors, officers,
employees, attorneys or agents of any of such Persons for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any act, omission or event occurring in
connection therewith; and, to the extent permitted by applicable law, Borrower
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
Section 17.13    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and the Pledge Agreement,
the Note or any of the other Loan Documents, the provisions of this Agreement
shall control. The parties hereto acknowledge that they were represented by
competent counsel in connection with the negotiation, drafting and execution of
this Agreement, the Note, the Pledge Agreement and the other Loan Documents and
this Agreement, the Note, the Pledge Agreement and the other Loan Documents
shall not be subject to the principle of construing their meaning against the
party which drafted same. Borrower acknowledges that, with respect to the Loan,
Borrower shall rely solely on its own judgment and advisors in entering into the
Loan without relying in any manner on any statements, representations or
recommendations of Lender or any parent, subsidiary or Affiliate of Lender.
Lender shall not be subject to any limitation whatsoever in the exercise of any
rights or remedies available to them under this Agreement, the Note, the
Security Instrument and the other Loan Documents or any other agreements or
instruments which govern the Loan by virtue of the ownership by Lender or any
parent, subsidiary or Affiliate of Lender of any equity interest any of them may
acquire in Borrower, and Borrower hereby irrevocably waives the right to raise
any defense or take any action on the basis of the foregoing with respect to
Lender’s exercise of any such rights or remedies. Borrower acknowledges that
Lender engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.
Section 17.14    Entire Agreement. This Agreement, the Note, the Pledge
Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement, the Note, the Pledge Agreement and the other Loan Documents.
Section 17.15    Liability. If Borrower consists of more than one Person, the
obligations and liabilities of each such Person hereunder shall be joint and
several. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.


- 133 -

--------------------------------------------------------------------------------





Section 17.16    Duplicate Originals; Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. The failure of any party hereto to execute this
Agreement, or any counterpart hereof, shall not relieve the other signatories
from their obligations hereunder.
Section 17.17    Brokers. Borrower agrees (i) to pay any and all fees imposed or
charged by all brokers, mortgage bankers and advisors (each a “Broker”) hired or
contracted by any Borrower Party or their Affiliates in connection with the
transactions contemplated by this Agreement and (ii) to indemnify and hold
Lender harmless from and against any and all claims, demands and liabilities for
brokerage commissions, assignment fees, finder’s fees or other compensation
whatsoever arising from this Agreement or the making of the Loan which may be
asserted against Lender by any Person (unless such Person is claiming a fee or
compensation as a result of the actions of Lender). The foregoing indemnity
shall survive the termination of this Agreement and the payment of the Debt.
Borrower hereby represents and warrants that no Broker was engaged by any
Borrower Party in connection with the transactions contemplated by this
Agreement. Lender hereby agrees to pay any and all fees imposed or charged by
any Broker hired solely by Lender. Borrower acknowledges and agrees that (a) any
Broker is not an agent of Lender and has no power or authority to bind Lender,
(b) Lender is not responsible for any recommendations or advice given to any
Borrower Party by any Broker, (c) Lender and the Borrower Parties have dealt at
arms-length with each other in connection with the Loan, (d) no fiduciary or
other special relationship exists or shall be deemed or construed to exist among
Lender and the Borrower Parties and (e) none of the Borrower Parties shall be
entitled to rely on any assurances or waivers given, or statements made or
actions taken, by any Broker which purport to bind Lender or modify or otherwise
affect this Agreement or the Loan, unless Lender has, in its sole discretion, as
applicable, agreed in writing with any such Borrower Party to such assurances,
waivers, statements, actions or modifications. Borrower acknowledges and agrees
that Lender may, in their sole discretion, pay fees or compensation to any
Broker in connection with or arising out of the closing and funding of the Loan.
Such fees and compensation, if any, (i) shall be in addition to any fees which
may be paid by any Borrower Party to such Broker and (ii) create a potential
conflict of interest for Broker in its relationship with the Borrower Parties.
Such fees and compensation, if applicable, may include a direct, one-time
payment, servicing fees and/or incentive payments based on volume and size of
financings involving Lender and such Broker.
Section 17.18    Set-Off. Subject to Section 2.12 hereof and in addition to any
rights and remedies of Lender provided by this Agreement and by law, is hereby
authorized by Borrower, at any time while an Event of Default exists, without
prior notice to Borrower or to any other Person, any such notice being hereby
expressly waived by Borrower to the extent permitted by applicable law, to set
off and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured,) and any other indebtedness at any time
held or owing by Lender or any affiliate of Lender, to or for the credit or the
account of Borrower against and on account of any of the Debt, irrespective of
whether or not any or all of the Debt has been declared to be, or has otherwise
become, due and payable as permitted hereunder, and although the Debt or the
applicable portion thereof shall be contingent or unmatured.


- 134 -

--------------------------------------------------------------------------------





Section 17.19    Intercreditor Agreement. Lender, Mortgage Lender and Mezzanine
B Lender are parties to a certain intercreditor agreement dated as of the date
hereof (the “Intercreditor Agreement”) memorializing their relative rights and
obligations with respect to the Loan, the Mortgage Loan, the Mezzanine B Loan,
Borrower, Mortgage Borrower, Mezzanine B Borrower, the Collateral and the
Property. Borrower hereby acknowledges and agrees that (i) such Intercreditor
Agreement is intended solely for the benefit of Lender, Mortgage Lender and
Mezzanine B Lender and (ii) Borrower, Mortgage Borrower and Mezzanine B Borrower
are not intended third-party beneficiaries of any of the provisions therein and
shall not be entitled to rely on any of the provisions contained therein.
Lender, Mortgage Lender and Mezzanine B Lender shall have no obligation to
disclose to Borrower the contents of the Intercreditor Agreement. Borrower’s
obligations hereunder are independent of such Intercreditor Agreement and remain
unmodified by the terms and provisions thereof.
Section 17.20    Lender’s Discretion. Except as set forth herein, if any action,
proposed action or other decision is consented to or approved by the Mortgage
Lender, such consent or approval shall not be binding or controlling on Lender.
Section 17.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[NO FURTHER TEXT ON THIS PAGE]




- 135 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:

NORTH TOWER MEZZANINE, LLC,
a Delaware limited liability company

By: North Tower Mezzanine II, LLC,
a Delaware limited liability company
its Sole and Managing Member

By: /s/ JASON KIRSCHNER
Name: Jason Kirschner
Title: Senior Vice President, Finance


Mezzanine Loan A Loan Agreement
 
333 South Grand




--------------------------------------------------------------------------------





LENDER:

CITIGROUP GLOBAL MARKETS REALTY CORP.

By: /s/ ANA ROSU MARMANN
Name: Ana Rosu Marmann
Title: Authorized Signatory


Address for notices and Lending Office:


Citigroup Global Markets Realty Corp.
390 Greenwich Street
7th Floor
New York, New York 10013
Attention: Ana Rosu Marmann




Mezzanine Loan A Loan Agreement
 
333 South Grand




--------------------------------------------------------------------------------






SCHEDULE I
PROPOSED TERMS OF AMENDMENT TO COVENE LEASE
1.
The Convene lease will be amended to include the right of the tenant to increase
the construction allowance by an amount elected by tenant not to exceed $50.00
per RSF of the leased premises (the “Additional Allowance”).

2.
The Additional Allowance will be fully amortized over the initial 120 months of
the term, in 120 equal monthly installments, with interest thereon at the rate
of 8% per annum, calculated using beginning of period accounting, and repaid to
landlord as rent on the 1st of each month of the initial term.

3.
The additional rent resulting from tenant’s election to use the Additional
Allowance will not be subject to excuse, offset or abatement.







--------------------------------------------------------------------------------






SCHEDULE II
INTENTIONALLY OMITTED








--------------------------------------------------------------------------------






SCHEDULE III
ORGANIZATIONAL CHART
(attached hereto)






--------------------------------------------------------------------------------






SCHEDULE IV
DESCRIPTION OF REA’S


That certain Reciprocal Easement and Operating Agreement executed by Maguire
Partners-Crocker Properties Phase I, a California limited partnership and
Maguire Partners-Crocker Properties-South Tower, a California limited
partnership, dated as of December 20, 1982 and recorded in the official records
of Los Angeles County, California on December 22, 1982 as instrument no.
82-1279463, as amended by that certain First Amendment to Reciprocal Easement
and Operating Agreement, recorded in the official records of Los Angeles County,
California on August 26, 1987 as instrument/file no. 87-1374869.






--------------------------------------------------------------------------------






SCHEDULE V
INTENTIONALLY OMITTED






--------------------------------------------------------------------------------






SCHEDULE VI
INTENTIONALLY OMITTED






--------------------------------------------------------------------------------






SCHEDULE VII
DISCLOSURES
NONE






--------------------------------------------------------------------------------






EXHIBIT A
Intentionally Omitted






--------------------------------------------------------------------------------






EXHIBIT B
Atrium Parcel Legal Description
(attached hereto)




